[creditfacility001.jpg]
EXECUTION COPY FIVE YEAR CREDIT AGREEMENT Dated as of May 23, 2019 Among GATX
CORPORATION as Borrower and THE INITIAL LENDERS NAMED HEREIN as Initial Lenders
and CITIBANK, N.A. as Administrative Agent and CITIBANK, N.A. and BOFA
SECURITIES, INC. as Joint Lead Arrangers and Joint Book Managers and BANK OF
AMERICA, N.A. as Syndication Agent and PNC BANK, NATIONAL ASSOCIATION U.S. BANK
NATIONAL ASSOCIATION MORGAN STANLEY MUFG LOAN PARTNERS, LLC and KEYBANK NATIONAL
ASSOCIATION as Co-Documentation Agents NYDOCS02/1188161



--------------------------------------------------------------------------------



 
[creditfacility002.jpg]
TABLE OF CONTENTS ARTICLE I 1 SECTION 1.01. Certain Defined Terms 1 SECTION
1.02. Computation of Time Periods 16 SECTION 1.03. Accounting Terms 16 SECTION
1.04. Divisions 16 ARTICLE II 17 SECTION 2.01. The Advances and Letters of
Credit 17 SECTION 2.02. Making the Advances 18 SECTION 2.03. Issuance of and
Drawings and Reimbursement Under Letters of Credit 20 SECTION 2.04. Fees 22
SECTION 2.05. Optional Termination or Reduction of the Commitments 22 SECTION
2.06. Repayment 22 SECTION 2.07. Interest on Advances 23 SECTION 2.08. Interest
Rate Determination 24 SECTION 2.09. Optional Conversion of Advances 26 SECTION
2.10. Prepayments of Advances 27 SECTION 2.11. Increased Costs 27 SECTION 2.12.
Illegality 28 SECTION 2.13. Payments and Computations 28 SECTION 2.14. Taxes 29
SECTION 2.15. Sharing of Payments, Etc. 30 SECTION 2.16. Evidence of Debt 31
SECTION 2.17. Use of Proceeds 31 SECTION 2.18. Increase in the Aggregate
Commitments 31 NYDOCS02/1188161



--------------------------------------------------------------------------------



 
[creditfacility003.jpg]
SECTION 2.19. Extension of Termination Date 33 SECTION 2.20. Defaulting Lender
34 SECTION 2.21. Replacement of Lenders 36 ARTICLE III 37 SECTION 3.01.
Conditions Precedent to Effectiveness of Section 2.01 37 SECTION 3.03.
Conditions Precedent to Each Borrowing, Commitment Increase, Extension Date and
Issuance. 38 SECTION 3.03. Determinations Under Section 3.01 38 ARTICLE IV 39
SECTION 4.01. Representations and Warranties 39 ARTICLE V 41 SECTION 5.01.
Affirmative Covenants 41 SECTION 5.02. Negative Covenants 44 SECTION 5.03.
Financial Covenant 46 ARTICLE VI 47 SECTION 6.01. Events of Default 47 SECTION
6.02. Actions in Respect of the Letters of Credit upon Default 48 ARTICLE VII 49
SECTION 7.01. Appointment and Authority 49 SECTION 7.02. Rights as a Lender 49
SECTION 7.03. Exculpatory Provisions 49 SECTION 7.04. Reliance by Agent 50
SECTION 7.05. Indemnification 50 SECTION 7.06. Delegation of Duties 51 SECTION
7.07. Resignation of Agent 51 SECTION 7.08. Non-Reliance on Agent and Other
Lenders 52 ii NYDOCS02/1188161



--------------------------------------------------------------------------------



 
[creditfacility004.jpg]
SECTION 7.09. No Other Duties, etc 52 SECTION 7.09. Lender ERISA Matters 53
ARTICLE VIII 54 SECTION 8.01. Amendments, Etc. 54 SECTION 8.02. Notices, Etc. 54
SECTION 8.03. No Waiver; Remedies 56 SECTION 8.04. Costs and Expenses 56 SECTION
8.05. Right of Set-off 57 SECTION 8.06. Binding Effect 58 SECTION 8.07.
Assignments and Participations 58 SECTION 8.08. Confidentiality 61 SECTION 8.09.
Governing Law 61 SECTION 8.10. Execution in Counterparts 62 SECTION 8.11.
Jurisdiction, Etc. 62 SECTION 8.12. No Liability of the Issuing Banks 62 SECTION
8.13. Patriot Act 63 SECTION 8.14. Acknowledgement and Consent to Bail-In of EEA
Financial Institutions 63 SECTION 8.15. Waiver of Jury Trial 65 iii
NYDOCS02/1188161



--------------------------------------------------------------------------------



 
[creditfacility005.jpg]
Schedules Schedule I - Commitments Schedule 2.01(b) – Existing Letters of Credit
Exhibits Exhibit A - Form of Note Exhibit B - Form of Notice of Borrowing
Exhibit C - Form of Assignment and Assumption Exhibit D - Form of Opinion of
Counsel for the Borrower iv NYDOCS02/1188161



--------------------------------------------------------------------------------



 
[creditfacility006.jpg]
FIVE YEAR CREDIT AGREEMENT Dated as of May 23, 2019 GATX CORPORATION, a New York
corporation (the “Borrower”), the banks, financial institutions and other
institutional lenders (the “Initial Lenders”) and initial issuing banks (the
“Initial Issuing Banks”) listed on the signature pages hereof, CITIBANK, N.A.
(“Citibank”) and BOFA SECURITIES, INC., as joint lead arrangers and joint book
managers, BANK OF AMERICA, N.A., as syndication agent, PNC BANK, NATIONAL
ASSOCIATION, U.S. BANK NATIONAL ASSOCIATION, MORGAN STANLEY MUFG LOAN PARTNERS,
LLC and KEYBANK NATIONAL ASSOCIATION, as co-documentation agents, and Citibank,
as administrative agent (the “Agent”) for the Lenders (as hereinafter defined),
agree as follows: ARTICLE I DEFINITIONS AND ACCOUNTING TERMS SECTION 1.01.
Certain Defined Terms. As used in this Agreement, the following terms shall have
the following meanings (such meanings to be equally applicable to both the
singular and plural forms of the terms defined): “Administrative Questionnaire”
means an Administrative Questionnaire in a form supplied by the Agent. “Advance”
means a Revolving Credit Advance or a Swing Line Advance. “Affiliate” means,
with respect to a specified Person, another Person that directly, or indirectly
through one or more intermediaries, Controls or is Controlled by or is under
common Control with the Person specified. “Agent’s Account” means the account of
the Agent maintained by the Agent at Citibank at its office at 388 Greenwich
Street, New York, New York 10013, Account No. 36852248, Attention: Bank Loan
Syndications. “Anti-Corruption Laws” means all laws, rules, and regulations of
any jurisdiction applicable to the Borrower or its Subsidiaries from time to
time concerning or relating to bribery or corruption. “Applicable Lending
Office” means, with respect to each Lender, such Lender’s Domestic Lending
Office in the case of a Base Rate Advance and such Lender’s Eurodollar Lending
Office in the case of a Eurodollar Rate Advance. “Applicable Margin” means, as
of any date, a percentage per annum determined by reference to the Public Debt
Rating in effect on such date as set forth below: Public Debt Rating Applicable
Margin for Applicable Margin for S&P/Moody’s Eurodollar Rate Advances Base Rate
Advances Level 1 A-/ A3 or above 0.910% 0.000% NYDOCS02/1188161



--------------------------------------------------------------------------------



 
[creditfacility007.jpg]
Level 2 BBB+ / Baa1 1.025% 0.025% Level 3 BBB / Baa2 1.125% 0.125% Level 4 BBB-
/ Baa3 1.300% 0.300% Level 5 Lower than Level 4 1.500% 0.500% “Applicable
Percentage” means, as of any date, a percentage per annum determined by
reference to the Public Debt Rating in effect on such date as set forth below:
Public Debt Rating Applicable S&P/Moody’s Percentage Level 1 A-/ A3 or above
0.090% Level 2 BBB+ / Baa1 0.100% Level 3 BBB / Baa2 0.125% Level 4 BBB- / Baa3
0.200% Level 5 Lower than Level 4 0.250% “Assignment and Assumption” means an
assignment and assumption entered into by a Lender and an Eligible Assignee, and
accepted by the Agent, in substantially the form of Exhibit C hereto. “Assuming
Lender” has the meaning specified in Section 2.18(b). “Assumption Agreement” has
the meaning specified in Section 2.18(c)(ii). “Available Amount” of any Letter
of Credit means, at any time, the maximum amount available to be drawn under
such Letter of Credit at such time (assuming compliance at such time with all
conditions to drawing). “Bail-In Action” has the meaning specified in Section
8.14. “Base Rate” means a fluctuating interest rate per annum in effect from
time to time, which rate per annum shall at all times be equal to the highest
of: (a) the rate of interest announced publicly by Citibank in New York, New
York, from time to time, as Citibank’s base rate; and (b) ½ of one percent per
annum above the Federal Funds Rate; and (c) the London interbank offered rate
for deposits in U.S. dollars for a period of one month (“One Month LIBOR”),
provided that, if One Month LIBOR shall be less than zero, such rate shall be
deemed zero for purposes of this Agreement); plus 1.00% 2 NYDOCS02/1188161



--------------------------------------------------------------------------------



 
[creditfacility008.jpg]
(for the avoidance of doubt, the One Month LIBOR for any day shall be based on
the rate appearing on Reuters Screen LIBOR01 Page (or other commercially
available source providing such quotations as designated by the Agent from time
to time) at approximately 11:00 a.m. London time on such day). “Base Rate
Advance” means an Advance that bears interest as provided in Section 2.07(a)(i).
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230. “Borrower
Information” has the meaning specified in Section 8.08. “Borrowing” means a
Revolving Credit Borrowing or a Swing Line Borrowing. “Business Day” means a day
of the year other than Saturday or Sunday or a day on which banks are not
required or authorized by law to close in New York City, Chicago, Illinois and,
if the applicable Business Day relates to any Eurodollar Rate Advances, on which
dealings are carried on in the London interbank market. “Capital Lease
Obligations” of any Person means the obligations of such Person to pay rent or
other amounts under any lease of (or other arrangement conveying the right to
use) real or personal property, or a combination thereof, which obligations are
required to be classified and accounted for as capital leases on a balance sheet
of such Person under GAAP, and the amount of such obligations shall be the
capitalized amount thereof determined in accordance with GAAP. “Cash
Collateralize” means, in respect of an obligation, provide and pledge (as a
first priority perfected security interest) cash collateral in U.S. dollars, at
a location and pursuant to documentation in form and substance satisfactory to
the Agent, each Issuing Bank and each Swing Line Bank (and “Cash
Collateralization” has a corresponding meaning). “Change in Control” means (a)
the acquisition of ownership, directly or indirectly, beneficially or of record,
by any Person or group (within the meaning of the Securities Exchange Act of
1934 and the rules of the Securities and Exchange Commission thereunder as in
effect on the date hereof), of shares representing more than 50% of the
aggregate ordinary voting power represented by the issued and outstanding
capital stock of the Borrower; or (b) for the period of 12 consecutive months, a
majority of the Board of Directors of the Borrower shall no longer be composed
of individuals (i) who were members of said Board on the first day of such
period, (ii) whose election or nomination to said Board was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of said Board or (iii) whose election
or nomination to said Board was approved by individuals referred to in clauses
(i) and (ii) above constituting at the time of such election or nomination at
least a majority of said Board. “Code” means the Internal Revenue Code of 1986,
as amended from time to time. “Control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of a Person, whether through the ability to exercise voting power, by
contract or otherwise. “Controlling” and “Controlled” have meanings correlative
thereto. 3 NYDOCS02/1188161



--------------------------------------------------------------------------------



 
[creditfacility009.jpg]
“Commitment” means a Revolving Credit Commitment, a Letter of Credit Commitment
or a Swing Line Commitment. “Commitment Date” has the meaning specified in
Section 2.18(b). “Commitment Increase” has the meaning specified in Section
2.18(a). “Consenting Lender” has the meaning specified in Section 2.19(b).
“Consolidated” refers to the consolidation of accounts in accordance with GAAP.
“Convert”, “Conversion” and “Converted” each refers to a conversion of Advances
of one Type into Advances of the other Type pursuant to Section 2.08 or 2.09.
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default. “Defaulting Lender” means, at any time, subject to Section
2.20(c), (i) any Lender that has failed for three or more Business Days to
comply with its obligations under this Agreement to make an Advance, make a
payment to an Issuing Bank in respect of drawing under a Letter of Credit, make
a payment to a Swing Line Bank in respect of a Swing Line Advance or make any
other payment due hereunder (each, a “funding obligation”), unless such Lender
has notified the Agent and the Borrower in writing that such failure is the
result of such Lender’s determination that one or more conditions precedent to
funding has not been satisfied (which conditions precedent, together with the
applicable default, if any, will be specifically identified in such writing),
(ii) any Lender that has notified the Agent, the Borrower, an Issuing Bank or a
Swing Line Bank in writing, or has stated publicly, that it does not intend to
comply with its funding obligations hereunder, unless such writing or statement
states that such position is based on such Lender’s determination that one or
more conditions precedent to funding cannot be satisfied (which conditions
precedent, together with the applicable default, if any, will be specifically
identified in such writing or public statement), (iii) any Lender that has
defaulted on its funding obligations under other loan agreements or credit
agreements generally under which it has commitments to extend credit or that has
notified, or whose Parent Company has notified, the Agent or the Borrower in
writing, or has stated publicly, that it does not intend to comply with its
funding obligations under loan agreements or credit agreements generally, (iv)
any Lender that has, for three or more Business Days after written request of
the Agent or the Borrower, failed to confirm in writing to the Agent and the
Borrower that it will comply with its prospective funding obligations hereunder
(provided that such Lender will cease to be a Defaulting Lender pursuant to this
clause (iv) upon the Agent’s and the Borrower’s receipt of such written
confirmation), or (v) any Lender with respect to which, or with respect to the
Parent Company of which, a Lender Insolvency Event has occurred and is
continuing; provided that a Lender Insolvency Event shall not be deemed to occur
with respect to a Lender or its Parent Company solely as a result of the
acquisition or maintenance of an ownership interest in such Lender or Parent
Company by a Governmental Authority or instrumentality thereof where such action
does not result in or provide such Lender with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority
or instrumentality) to reject, repudiate, disavow or disaffirm any contracts or
agreements made with such Lender. Any determination by the Agent that a Lender
is a Defaulting Lender under any of clauses (i) through (v) above will be
conclusive and binding absent manifest error, and such Lender will be deemed to
be a Defaulting Lender (subject to 4 NYDOCS02/1188161



--------------------------------------------------------------------------------



 
[creditfacility010.jpg]
Section 2.20(c)) upon notification of such determination by the Agent to the
Borrower, the Issuing Banks, the Swing Line Banks and the Lenders. “Disclosed
Litigation” means litigation disclosed in any filing made by the Borrower or any
of its Subsidiaries prior to the date hereof pursuant to the Securities and
Exchange Act of 1934, as amended. “Domestic Lending Office” means, with respect
to any Lender, the office of such Lender specified as its “Domestic Lending
Office” in its Administrative Questionnaire delivered to the Agent, or such
other office of such Lender as such Lender may from time to time specify to the
Borrower and the Agent. “Effective Date” has the meaning specified in Section
3.01, which is May 23, 2019. “Eligible Assignee” means (i) a Lender; (ii) an
Affiliate of a Lender that is in the business of making and/or buying loans of
the type described herein; and (iii) any other Person approved by the Agent,
each Issuing Bank, each Swing Line Bank and, unless an Event of Default has
occurred and is continuing at the time any assignment is effected in accordance
with Section 8.07, the Borrower, such approvals not to be unreasonably withheld
or delayed; provided, however, that neither the Borrower nor an Affiliate of the
Borrower shall qualify as an Eligible Assignee. “Environmental Laws” means all
laws, rules, regulations, codes, ordinances, orders, decrees, judgments,
injunctions, notices or binding agreements issued, promulgated or entered into
by any Governmental Authority, relating in any way to the environment,
preservation or reclamation of natural resources, the management, release or
threatened release of any Hazardous Material or to health and safety matters.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any of its Subsidiaries directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing. “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time. “ERISA Affiliate” means any trade or business
(whether or not incorporated) that, together with the Borrower, is treated as a
single employer under Section 414(b) or (c) of the Code or, solely for purposes
of Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code. “ERISA Event” means (a) any “reportable
event”, as defined in Section 4043 of ERISA or the regulations issued thereunder
with respect to a Plan (other than an event for which the 30 day notice period
is waived); (b) with respect to any Plan, the failure to satisfy the minimum
funding standard described in Section 412 of the Code or Section 302 of ERISA,
whether or not waived; (c) the filing pursuant to Section 412(c) of the Code or
Section 302(c) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan; (d) the incurrence by the Borrower or any of
its ERISA Affiliates of any liability under Title IV of 5 NYDOCS02/1188161



--------------------------------------------------------------------------------



 
[creditfacility011.jpg]
ERISA with respect to the termination of any Plan; (e) the receipt by the
Borrower or any ERISA Affiliate from the PBGC or a plan administrator of any
notice relating to an intention to terminate any Plan or Plans or to appoint a
trustee to administer any Plan; (f) the incurrence by the Borrower or any of its
ERISA Affiliates of any liability with respect to the withdrawal or partial
withdrawal from any Plan or Multiemployer Plan; or (g) the receipt by the
Borrower or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA or is in “endangered” or “critical”
status within the meaning of Section 432 of the Code or Section 305 of ERISA.
“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time. “Eurodollar Lending Office” means, with respect to any Lender, the
office of such Lender specified as its “Eurodollar Lending Office” in its
Administrative Questionnaire delivered to the Agent, or such other office of
such Lender as such Lender may from time to time specify to the Borrower and the
Agent. “Eurodollar Rate” means, for any Interest Period for each Eurodollar Rate
Advance comprising part of the same Borrowing, an interest rate per annum equal
to the rate per annum obtained by dividing (a) the London interbank offered rate
as administered by the ICE Benchmark Administration (or any other Person that
takes over the administration of such rate) (the “ICE LIBOR”) for U.S. dollars
for a period equal in length to such Interest Period as displayed on page
LIBOR01 of the Reuters Screen that displays such rate (or, in the event such
rate does not appear on a Reuters page or screen, on any successor or substitute
page on such screen that displays such rate, or on the appropriate page of such
other information service that publishes such rate from time to time as selected
by the Agent in its reasonable discretion; in each case, the “Screen Rate”) at
approximately 11:00 A.M. (London time) two Business Days prior to the first day
of such Interest Period for a term comparable to such Interest Period or, if for
any reason such rate is not available for the applicable Interest Period but is
available for periods that are shorter than and longer than such Interest
Period, the rate per annum that results from interpolating on a linear basis
between the rate for the longest available period that is shorter than such
Interest Period and the shortest available period that is longer than such
Interest Period with respect to such Eurodollar Rate Advance, then the
Eurodollar Rate shall be such interpolated screen rate (the “Interpolated
Rate”), by (b) a percentage equal to 100% minus the Eurodollar Rate Reserve
Percentage for such Interest Period; provided, further, that if any of the
Screen Rate or the Interpolated Rate shall be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement. “Eurodollar Rate Advance”
means an Advance that bears interest as provided in Section 2.07(a)(ii).
“Eurodollar Rate Reserve Percentage” for any Interest Period for all Eurodollar
Rate Advances comprising part of the same Borrowing means the reserve percentage
applicable two Business Days before the first day of such Interest Period under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any emergency, supplemental or other
marginal reserve requirement) for a member bank of the Federal Reserve System in
New York City with respect to liabilities or assets consisting of or including
Eurocurrency Liabilities (or with respect to any other category of liabilities
that includes deposits by reference 6 NYDOCS02/1188161



--------------------------------------------------------------------------------



 
[creditfacility012.jpg]
to which the interest rate on Eurodollar Rate Advances is determined) having a
term equal to such Interest Period. “Events of Default” has the meaning
specified in Section 6.01. “Excluded Taxes” means, with respect to the Agent,
any Lender or any other recipient of any payment to be made by or on account of
any obligation of the Borrower hereunder, (a) income or franchise taxes imposed
on (or measured by) its net income by the United States of America, or by the
jurisdiction under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable lending office is located, (b) any branch profits taxes imposed by
the United States of America or any similar tax imposed by any other
jurisdiction in which the Lender or such other recipient is located, (c) in the
case of a Foreign Lender (other than an assignee pursuant to a request by the
Borrower under Section 2.21), any United States withholding tax that is imposed
on amounts payable to such Foreign Lender at the time such Foreign Lender
becomes a party to this Agreement or is attributable to such Foreign Lender’s
failure or inability to comply with Section 2.14(e), except to the extent that
such Foreign Lender’s assignor (if any) was entitled, at the time of assignment,
to receive additional amounts from the Borrower with respect to such withholding
tax pursuant to Section 2.14(a), (d) any taxes imposed pursuant to FATCA, and
(e) all liabilities, penalties, and interest incurred with respect to any of the
foregoing. “Existing Letter of Credit” has the meaning specified in Section
2.01(b). “Extension Date” has the meaning specified in Section 2.19(b).
“Facility” means the Revolving Credit Facility, the Letter of Credit Facility or
the Swing Line Facility. “FATCA” means Sections 1471 through 1474 of the Code,
as of the date of this Agreement (or any amended or successor version), any
current or future regulations or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Code, any
published intergovernmental agreement entered into in connection with the
implementation of such Sections of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to such published
intergovernmental agreements. “Federal Funds Rate” means, for any period, a
fluctuating interest rate per annum equal to the rates on overnight Federal
funds transactions with members of the Federal Reserve System, as published for
such day (or, if such day is not a Business Day, for the next preceding Business
Day) by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
such day on such transactions received by the Agent from three Federal funds
brokers of recognized standing selected by it; provided, further, that if the
Federal Funds Rate shall be less than zero, such rate shall be deemed to be zero
for purposes of this Agreement. “Fed Funds Swing Line Advance” means a Swing
Line Advance that bears interest as provided in Section 2.07(a)(iii)(A).
“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower. 7 NYDOCS02/1188161



--------------------------------------------------------------------------------



 
[creditfacility013.jpg]
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than the United States of America, any State thereof or the
District of Columbia. “Fronting Exposure” means, at any time there is a
Defaulting Lender, (a) with respect to any Issuing Bank, such Defaulting
Lender’s Ratable Share of the aggregate Available Amount of outstanding Letters
of Credit and Revolving Credit Advances made by an Issuing Bank in accordance
with Section 2.03 with respect to Letters of Credit issued by such Issuing Bank
that have not been funded by the Lenders (collectively, the “L/C Exposure”)
other than L/C Exposure as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders or Cash Collateralized in
accordance with the terms hereof, and (b) with respect to any Swing Line Bank,
such Defaulting Lender’s Ratable Share of outstanding Swing Line Advances made
by such Swing Line Bank other than Swing Line Advances as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders. “GAAP” means generally accepted accounting principles set forth in the
Financial Accounting Standards Board (FASB) Accounting Standards Codification
(as amended from time to time) or in such other statements by such other
authoritative entity as may be approved by a significant segment of the
accounting profession in the United States, which are applicable to the
circumstances as of the date of determination. “Governmental Authority” means
the government of the United States of America, any other nation or any
political subdivision thereof, whether state or local, and any agency,
authority, instrumentality, regulatory body, court, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government. “Guarantee”
of or by any Person (the “guarantor”) means any obligation, contingent or
otherwise, of the guarantor guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation or to purchase (or to advance or supply funds for the purchase
of) any security for the payment thereof, (b) to purchase or lease property,
securities or services for the purpose of assuring the owner of such
Indebtedness or other obligation of the payment thereof, (c) to maintain working
capital, equity capital or any other financial statement condition or liquidity
of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business. “Hazardous Materials”
means all explosive or radioactive substances or wastes and all hazardous or
toxic substances, wastes or other pollutants, including petroleum or petroleum
distillates, asbestos or asbestos containing materials, polychlorinated
biphenyls, radon gas, infectious or medical wastes and all other substances or
wastes of any nature regulated pursuant to any Environmental Law. “Hedging
Agreement” means any interest rate protection agreement, foreign currency
exchange agreement, commodity price protection agreement or other interest or
currency exchange rate or commodity price hedging arrangement. “ICE LIBOR” has
the meaning specified in the definition of “Eurodollar Rate.” 8 NYDOCS02/1188161



--------------------------------------------------------------------------------



 
[creditfacility014.jpg]
“Increase Date” has the meaning specified in Section 2.18(a). “Increasing
Lender” has the meaning specified in Section 2.18(b). “Indebtedness” of any
Person means, without duplication, (a) all obligations of such Person for
borrowed money or with respect to deposits or advances of any kind, (b) all
obligations of such Person evidenced by bonds, debentures, notes or similar
instruments, (c) all obligations of such Person upon which interest charges are
customarily paid, (d) all obligations of such Person under conditional sale or
other title retention agreements relating to property acquired by such Person,
(e) all obligations of such Person in respect of the deferred purchase price of
property or services (excluding current accounts payable incurred in the
ordinary course of business), (f) all Indebtedness of others secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed, (g)
all Guarantees by such Person of Indebtedness of others, (h) all Capital Lease
Obligations of such Person, (i) all obligations, contingent or otherwise, of
such Person as an account party in respect of letters of credit and letters of
guaranty and (j) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances; provided, however, that “Indebtedness” shall
not include (x) Secured Nonrecourse Obligations and (y) nonrecourse obligations
incurred in connection with leveraged lease transactions as determined in
accordance with GAAP. “Indemnified Taxes” means Taxes other than Excluded Taxes.
“Information Memorandum” means the confidential information memorandum dated
April 30, 2019 used by the Agent in connection with the syndication of the
Commitments. “Interest Period” means, for each Eurodollar Rate Advance
comprising part of the same Borrowing, the period commencing on the date of such
Eurodollar Rate Advance or the date of the Conversion of any Base Rate Advance
into such Eurodollar Rate Advance and ending on the last day of the period
selected by the Borrower pursuant to the provisions below and, thereafter, each
subsequent period commencing on the last day of the immediately preceding
Interest Period and ending on the last day of the period selected by the
Borrower pursuant to the provisions below. The duration of each such Interest
Period shall be one week or one, two, three or six months or, subject to clause
(c) of this definition, twelve months, as the Borrower may, upon notice not
later than 1:00 P.M. (New York City time) on the third Business Day prior to the
first day of such Interest Period to the Agent (which shall promptly notify each
of the Lenders), select; provided, however, that: (a) the Borrower may not
select any Interest Period that ends after the final Termination Date; (b)
Interest Periods commencing on the same date for Eurodollar Rate Advances
comprising part of the same Borrowing shall be of the same duration; (c) in the
case of any Borrowing, the Borrower shall not be entitled to select an Interest
Period having a duration of twelve months unless, by 2:00 P.M. (New York City
time) on the third Business Day prior to the first day of such Interest Period,
each Lender notifies the Agent that such Lender will be providing funding for
the Borrowing with such Interest Period (the failure of any Lender to so respond
by such time being deemed for all purposes of this Agreement as an objection by
such Lender to the 9 NYDOCS02/1188161



--------------------------------------------------------------------------------



 
[creditfacility015.jpg]
requested duration of such Interest Period); provided that, if any or all of the
Lenders object to the requested duration of such Interest Period, the duration
of the Interest Period for such Borrowing shall be one week or one, two, three
or six months, as specified by the Borrower in the applicable Notice of
Revolving Credit Borrowing as the desired alternative to an Interest Period of
twelve months; (d) whenever the last day of any Interest Period would otherwise
occur on a day other than a Business Day, the last day of such Interest Period
shall be extended to occur on the next succeeding Business Day, provided,
however, that, in the case of an Interest Period measured in months, if such
extension would cause the last day of such Interest Period to occur in the next
following calendar month, the last day of such Interest Period shall occur on
the next preceding Business Day; and (e) whenever the first day of any Interest
Period occurs on a day of an initial calendar month for which there is no
numerically corresponding day in the calendar month that succeeds such initial
calendar month by the number of months equal to the number of months in such
Interest Period, such Interest Period shall end on the last Business Day of such
succeeding calendar month. “Interpolated Rate” has the meaning specified in the
definition of “Eurodollar Rate.” “Issuing Bank” means an Initial Issuing Bank,
an Assuming Lender or any Eligible Assignee to which a portion of the Letter of
Credit Commitment hereunder has been assigned pursuant to Section 8.07 or any
other Lender so long as such Eligible Assignee or Lender expressly agrees to
perform in accordance with their terms all of the obligations that by the terms
of this Agreement are required to be performed by it as an Issuing Bank and
notifies the Agent of its Applicable Lending Office and its Letter of Credit
Commitment (which information shall be recorded by the Agent in the Register),
for so long as the Initial Issuing Bank, Assuming Lender, Eligible Assignee or
Lender, as the case may be, shall have a Letter of Credit Commitment. Any
Issuing Bank may, in its discretion, arrange for one or more Letters of Credit
to be issued by Affiliates of such Issuing Bank, in which case the term “Issuing
Bank” shall include any such Affiliate with respect to any Letter of Credit
issued by such Affiliate. “L/C Cash Collateral Account” means an interest
bearing cash collateral account to be established and maintained by the Agent,
over which the Agent shall have sole dominion and control, upon terms as may be
satisfactory to the Agent. “L/C Exposure” has the meaning specified in the
definition of “Fronting Exposure.” “L/C Related Documents” has the meaning
specified in Section 2.06(b)(i). “Lender Insolvency Event” means that (i) a
Lender or its Parent Company is insolvent, or is generally unable to pay its
debts as they become due, or admits in writing its inability to pay its debts as
they become due, or makes a general assignment for the benefit of its creditors,
or (ii) a Lender or its Parent Company is the subject of a bankruptcy,
insolvency, reorganization, liquidation or similar proceeding or a Bail-In
Action, or a receiver, trustee, conservator, intervenor or sequestrator or the
like has been appointed for a Lender or its Parent Company, or a Lender or its
Parent Company has taken any action in furtherance of or indicating its consent
to or acquiescence in any such proceeding or appointment. 10 NYDOCS02/1188161



--------------------------------------------------------------------------------



 
[creditfacility016.jpg]
“Lenders” means the Initial Lenders, each Issuing Bank, each Assuming Lender
that shall become a party hereto pursuant to Section 2.18 or 2.19 and each
Person that shall become a party hereto pursuant to Section 8.07. “Letter of
Credit Agreement” has the meaning specified in Section 2.03(a). “Letter of
Credit Commitment” means, with respect to each Initial Issuing Bank, the amount
set forth opposite the Initial Issuing Bank’s name on Schedule I hereto under
the caption “Letter of Credit Commitment” or, if such Initial Issuing Bank has
entered into one or more Assignment and Assumptions, the amount set forth for
such Issuing Bank in the Register maintained by the Agent pursuant to Section
8.07(c) as such Issuing Bank’s “Letter of Credit Commitment”, as such amount may
be reduced at or prior to such time pursuant to Section 2.05. “Letter of Credit
Facility” means, at any time, an amount equal to the lesser of (a) the aggregate
amount of the Issuing Banks’ Letter of Credit Commitments at such time and (b)
$40,000,000, as such amount may be reduced at or prior to such time pursuant to
Section 2.05. “Letters of Credit” has the meaning specified in Section 2.01(b).
“LIBOR Swing Line Advance” means a Swing Line Advance that bears interest as
provided in Section 2.07(a)(iii)(B). “LIBO Rate” means, for any Swing Line
Borrowing, an interest rate per annum equal to the rate per annum (rounded
upward to the nearest whole multiple of 1/16 of 1% per annum) appearing on
Reuters Screen LIBOR01 Page (or any successor page) as the London interbank
offered rate for deposits in U.S. dollars at approximately 11:00 A.M. (London
time) two Business Days prior to the date of such Swing Line Borrowing for a
term of one week or, if for any reason such rate is not available, the average
(rounded upward to the nearest whole multiple of 1/16 of 1% per annum, if such
average is not such a multiple) of the rate per annum at which deposits in U.S.
dollars are offered by the principal office of each of the Swing Line Banks in
London, England to prime banks in the London interbank market at 11:00 A.M.
(London time) two Business Days before the date of such Swing Line Borrowing in
an amount substantially equal to such Swing Line Bank’s Swing Line Advance
comprising part of the applicable Swing Line Borrowing and for a period equal to
one week. “Lien” means, with respect to any asset, (a) any mortgage, deed of
trust, lien, pledge, hypothecation, encumbrance, charge or security interest in,
on or of such asset and (b) the interest of a vendor or a lessor under any
conditional sale agreement, capital lease or title retention agreement (or any
financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset, other than an operating lease. “Material
Adverse Effect” means a material adverse effect on (a) the business, financial
condition, operations or properties of the Borrower and its Subsidiaries taken
as a whole, (b) the ability of the Borrower to perform any of its obligations
under this Agreement (including the timely payment of all amounts due
hereunder), (c) the rights of or benefits available to the Agent and the Lenders
under this Agreement or (d) the validity or enforceability of this Agreement.
“Material Indebtedness” means Indebtedness (other than the Advances), or
obligations in respect of one or more Hedging Agreements, of any one or more of
the Borrower and its Subsidiaries in a principal amount exceeding $50,000,000.
For purposes of determining Material Indebtedness, the “principal amount” of the
obligations of the Borrower or any Subsidiary in 11 NYDOCS02/1188161



--------------------------------------------------------------------------------



 
[creditfacility017.jpg]
respect of any Hedging Agreement at any time shall be the maximum aggregate
amount (giving effect to any netting agreements) that the Borrower or such
Subsidiary would be required to pay if such Hedging Agreement were terminated at
such time. “Material Subsidiary” means each Subsidiary that either (a) as of the
end of the most recently completed fiscal year of the Borrower for which audited
financial statements are available, has assets that exceed 5% of the total
consolidated balance sheet assets of the Borrower and all of its Subsidiaries,
as of the last day of such period or (b) for the most recently completed fiscal
year of the Borrower for which audited financial statements are available, has
revenues that exceed 10% of the consolidated revenue of the Borrower and all of
its Subsidiaries for such period. “Moody’s” means Moody’s Investors Service,
Inc. “Multiemployer Plan” means a multiemployer plan as defined in Section
4001(a)(3) of ERISA. “Non-Consenting Lender” has the meaning specified in
Section 2.19(b). “Non-Defaulting Lender” means, at any time, a Lender that is
not a Defaulting Lender. “Note” means a promissory note of the Borrower payable
to the order of any Lender, delivered pursuant to a request made under Section
2.16 in substantially the form of Exhibit A hereto, evidencing the aggregate
indebtedness of the Borrower to such Lender resulting from the Revolving Credit
Advances made by such Lender. “Notice of Issuance” has the meaning specified in
Section 2.03(a). “Notice of Revolving Credit Borrowing” has the meaning
specified in Section 2.02(a). “Notice of Swing Line Borrowing” has the meaning
specified in Section 2.02(b). “Other Taxes” means any and all present or future
stamp or documentary taxes or any other excise or property taxes, charges or
similar levies arising from any payment made hereunder or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement.
“Parent Company” means, with respect to a Lender, the bank holding company (as
defined in Federal Reserve Board Regulation Y), if any, of such Lender, or if
such Lender does not have a bank holding company, then any corporation,
association, partnership or other business entity owning, beneficially or of
record, directly or indirectly, a majority of the shares of such Lender.
“Participant” has the meaning assigned to such term in clause (d) of Section
8.07. “PBGC” means the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.
“Permitted Encumbrances” means: 12 NYDOCS02/1188161



--------------------------------------------------------------------------------



 
[creditfacility018.jpg]
(a) Liens imposed by law for taxes or under ERISA in respect of contingent
liabilities thereunder that are not yet due or are being contested in compliance
with Section 5.01(d); (b) carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s and other like Liens imposed by law, arising in the ordinary course
of business and securing obligations that are not overdue by more than 30 days
or are being contested in compliance with Section 5.01(d); (c) pledges and
deposits made in the ordinary course of business in compliance with workers’
compensation, unemployment insurance and other social security laws or
regulations; (d) deposits to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business; (e) easements, zoning restrictions, rights-of-way and similar
encumbrances on real property imposed by law or arising in the ordinary course
of business that do not secure any monetary obligations and do not materially
detract from the value of the affected property or interfere with the ordinary
conduct of business of the Borrower or any of its Subsidiaries; and (f) banker’s
liens and rights of set-off; provided that the term “Permitted Encumbrances”
shall not include any Lien securing Indebtedness. “Person” means an individual,
partnership, corporation (including a business trust), joint stock company,
trust, unincorporated association, joint venture, limited liability company or
other entity, or a government or any political subdivision or agency thereof.
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Public Debt Rating” means, as of any date, the rating that has been most
recently announced by either S&P or Moody’s, as the case may be, for any class
of non-credit enhanced long-term senior unsecured debt issued by the Borrower
or, if any such rating agency shall have issued more than one such rating, the
lowest such rating issued by such rating agency. For purposes of the foregoing,
(a) if only one of S&P and Moody’s shall have in effect a Public Debt Rating,
the Applicable Margin and the Applicable Percentage shall be determined by
reference to the available rating; (b) if neither S&P nor Moody’s shall have in
effect a Public Debt Rating, the Applicable Margin and the Applicable Percentage
will be set in accordance with Level 5 under the definition of “Applicable
Margin” or “Applicable Percentage”, as the case may be; (c) if the ratings
established by S&P and Moody’s shall fall within different levels, the
Applicable Margin and the Applicable Percentage shall be based upon the higher
rating unless such ratings differ by two or more levels, in which case the
applicable level will be deemed to be one level below the higher of such levels;
(d) if any rating established by S&P or Moody’s shall be changed, such 13
NYDOCS02/1188161



--------------------------------------------------------------------------------



 
[creditfacility019.jpg]
change shall be effective as of the date on which such change is first announced
publicly by the rating agency making such change; and (e) if S&P or Moody’s
shall change the basis on which ratings are established, each reference to the
Public Debt Rating announced by S&P or Moody’s, as the case may be, shall refer
to the then equivalent rating by S&P or Moody’s, as the case may be. “Ratable
Share” of any amount means, with respect to any Lender at any time, the product
of (a) a fraction the numerator of which is the amount of such Lender’s
Revolving Credit Commitment at such time and the denominator of which is the
aggregate Revolving Credit Commitments at such time and (b) such amount.
“Register” has the meaning specified in Section 8.07(c). “Related Parties”
means, with respect to any Person, such Person’s Affiliates and the partners,
directors, officers, employees, agents, trustees, administrators, managers,
advisors and representatives of such Person and of such Person’s Affiliates.
“Required Lenders” means at any time Lenders owed at least a majority in
interest of the then aggregate unpaid principal amount of the Revolving Credit
Advances owing to Lenders, or, if no such principal amount is then outstanding,
Lenders having at least a majority in interest of the Revolving Credit
Commitments; provided that if any Lender shall be a Defaulting Lender at such
time, there shall be excluded from the determination of Required Lenders at such
time the Revolving Credit Commitments of such Defaulting Lender at such time.
“Revolving Credit Advance” means an advance by a Lender to the Borrower as part
of a Revolving Credit Borrowing under Section 2.01(a), or by an Issuing Bank in
accordance with Section 2.03(c), and refers to a Base Rate Advance or a
Eurodollar Rate Advance (each of which shall be a “Type” of Advance). “Revolving
Credit Borrowing” means a borrowing consisting of simultaneous Revolving Credit
Advances of the same Type made by the Lenders. “Revolving Credit Commitment”
means as to any Lender (a) the amount set forth opposite such Lender’s name on
Schedule I hereto as such Lender’s “Revolving Credit Commitment”, (b) if such
Lender has become a Lender hereunder pursuant to an Assumption Agreement, the
amount set forth in such Assumption Agreement or (c) if such Lender has entered
into any Assignment and Assumption, the amount set forth for such Lender in the
Register maintained by the Agent pursuant to Section 8.07(c), as such amount may
be reduced pursuant to Section 2.05. “Revolving Credit Facility” means, at any
time, the aggregate amount of the Lenders’ Revolving Credit Commitments at such
time. “S&P” means S&P Global Ratings. “Sanctioned Country” means, at any time, a
country or territory which is the subject or target of any comprehensive
territorial Sanctions. “Sanctioned Person” means, at any time, (a) any Person
listed in any Sanctions-related list of designated Persons maintained by the
Office of Foreign Assets Control of the U.S. Department of the Treasury or the
U.S. Department of State, or any Person in which such listed 14 NYDOCS02/1188161



--------------------------------------------------------------------------------



 
[creditfacility020.jpg]
Person owns, directly or indirectly, a 50 percent or greater interest, or (b)
any Person permanently located, organized or resident in a Sanctioned Country.
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the Office of Foreign Assets
Control of the U.S. Department of the Treasury or the U.S. Department of State,
or (b) the United Nations Security Council, the European Union or Her Majesty’s
Treasury of the United Kingdom. “Screen Rate” has the meaning specified in the
definition of “Eurodollar Rate.” “Secured Nonrecourse Obligations” means (i)
secured obligations of the Borrower taken on a consolidated basis where recourse
of the payee of such obligations is expressly limited to an assigned lease or
loan receivable and the property related thereto, (ii) debt of Single
Transaction Subsidiaries or (iii) liabilities of the Borrower taken on a
consolidated basis to manufacturers of leased equipment where such liabilities
are payable solely out of revenues derived from the leasing or sale of such
equipment; excluding, however, nonrecourse obligations incurred in connection
with leveraged lease transactions as determined in accordance with GAAP. “Single
Transaction Subsidiary” means any Subsidiary whose assets consist solely of
financing transactions and the proceeds thereof with one or more obligors where
the obligations of such Subsidiary are not guaranteed by the Borrower or any
other Subsidiary and for which neither the Borrower nor such other Subsidiary is
liable. “subsidiary” means, with respect to any Person (the “Parent”) at any
date, any other Person that, as of such date, the accounts of which would be
consolidated with those of the Parent in the Parent’s consolidated financial
statements if such financial statements were prepared in accordance with GAAP,
as well as any other Person of which securities or other ownership interests
representing more than 50% of the equity or more than 50% of the ordinary voting
power or, in the case of a partnership, more than 50% of the general partnership
interests are, as of such date, owned, controlled or held. “Subsidiary” means
any subsidiary of the Borrower. “Swing Line Advance” means an advance made by
any Swing Line Bank pursuant to Section 2.01(c) or any Lender pursuant to
Section 2.02(b). “Swing Line Bank” means Citibank, any other Lender that
expressly agrees to perform in accordance with their terms all of the
obligations that by the terms of this Agreement are required to be performed by
it as an Swing Line Bank and notifies the Agent of its Swing Line Commitment, or
their respective successors and assigns. “Swing Line Borrowing” means a
borrowing consisting of a Swing Line Advance made by any Swing Line Bank. “Swing
Line Commitment” means with respect to any Swing Line Bank at any time the
amount set forth opposite such Swing Line Bank’s name on Schedule I hereto, as
such amount may be reduced pursuant to Section 2.05. “Swing Line Facility” has
the meaning specified in Section 2.01(c). 15 NYDOCS02/1188161



--------------------------------------------------------------------------------



 
[creditfacility021.jpg]
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.
“Termination Date” means the earlier of (a) May 23, 2024, subject to the
extension thereof pursuant to Section 2.19 and (b) the date of termination in
whole of the Commitments pursuant to Section 2.05 or 6.01; provided, however,
that the Termination Date of any Lender that is a Non-Consenting Lender to any
requested extension pursuant to Section 2.19 shall be the Termination Date in
effect immediately prior to the applicable Extension Date for all purposes of
this Agreement. “Transactions” means the execution, delivery and performance by
the Borrower of this Agreement, the borrowing of Advances, the issuance of
Letters of Credit and the use of the proceeds thereof. “Unused Revolving Credit
Commitment” means, with respect to each Lender at any time, (a) such Lender’s
Revolving Credit Commitment at such time minus (b) the sum of (i) the aggregate
principal amount of all Advances made by such Lender (in its capacity as a
Lender) and outstanding at such time, plus (ii) such Lender’s Ratable Share of
(A) the aggregate Available Amount of all the Letters of Credit outstanding at
such time, (B) the aggregate principal amount of all Advances made by each
Issuing Bank pursuant to Section 2.03(c) that have not been ratably funded by
such Lender and outstanding at such time and (C) the aggregate principal amount
of all Swing Line Advances then outstanding, in each case after giving effect to
any adjustments made in accordance with Section 2.20(a). “Withdrawal Liability”
means liability to a Multiemployer Plan as a result of a complete or partial
withdrawal from such Multiemployer Plan, as such terms are defined in Part I of
Subtitle E of Title IV of ERISA. SECTION 1.02. Computation of Time Periods. In
this Agreement in the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including” and the words
“to” and “until” each mean “to but excluding”. SECTION 1.03. Accounting Terms.
All accounting terms not specifically defined herein shall be construed in
accordance with GAAP in effect from time to time. All computations determining
compliance with financial covenants or terms shall be prepared in accordance
with GAAP in effect from time to time. If at any time any change in GAAP or the
required adoption by the Borrower of international financial reporting standards
would affect the computation of any financial ratio or requirement set forth in
this Agreement, and either the Borrower or the Majority Lenders shall so
request, the Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP or the adoption of such international financial
reporting standards (subject to the approval of the Majority Lenders); provided
that, until so amended, (i) such ratio or requirement shall continue to be
computed in accordance with GAAP prior to such change therein or the adoption of
such international financial reporting standards and (ii) the Borrower shall
provide to the Agent and the Lenders financial statements and other documents
required under this Agreement or as reasonably requested hereunder setting forth
a reconciliation between calculations of such ratio or requirement made before
and after giving effect to such change in GAAP or the adoption of such
international financial reporting standards. SECTION 1.04. Divisions. For all
purposes under this Agreement, in connection with any division or plan of
division under Delaware law (or any comparable event under a different
jurisdiction’s laws): (a) if any asset, right, obligation or liability of any
Person becomes the asset, right, 16 NYDOCS02/1188161



--------------------------------------------------------------------------------



 
[creditfacility022.jpg]
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized and acquired on the first date of its existence by the holders of
its Equity Interests at such time. ARTICLE II AMOUNTS AND TERMS OF THE ADVANCES
AND LETTERS OF CREDIT SECTION 2.01. The Advances and Letters of Credit. (a)
Revolving Credit Advances. Each Lender severally agrees, on the terms and
conditions hereinafter set forth, to make Revolving Credit Advances to the
Borrower from time to time on any Business Day during the period from the
Effective Date until the Termination Date applicable to such Lender in an amount
not to exceed at any time such Lender’s Unused Revolving Credit Commitment. Each
Borrowing shall be in an aggregate amount of $1,000,000 or an integral multiple
of $1,000,000 in excess thereof and shall consist of Revolving Credit Advances
of the same Type made on the same day by the Lenders ratably according to their
respective Revolving Credit Commitments. Within the limits of each Lender’s
Revolving Credit Commitment, the Borrower may borrow under this Section 2.01(a),
prepay pursuant to Section 2.10 and reborrow under this Section 2.01(a). (b)
Letters of Credit. Each Issuing Bank agrees, on the terms and conditions
hereinafter set forth, to issue letters of credit (each, a “Letter of Credit”)
for the account of the Borrower from time to time on any Business Day during the
period from the Effective Date until 30 days before the final Termination Date
in an aggregate Available Amount (i) for all Letters of Credit not to exceed at
any time the Letter of Credit Facility at such time, (ii) for all Letters of
Credit issued by each Issuing Bank not to exceed at any time the lesser of such
Issuing Bank’s Letter of Credit Commitment at such time and such Issuing Bank’s
Unused Revolving Credit Commitment at such time and (iii) for each such Letter
of Credit not to exceed an amount equal to the Unused Revolving Credit
Commitments of the Lenders at such time. Each Letter of Credit shall be for an
amount of $40,000 or more. No Letter of Credit shall have an expiration date
(including all rights of the Borrower or the beneficiary to require renewal)
later than the earlier of (x) the date that is one year after the date of
issuance thereof or (y) 10 Business Days prior to the Termination Date, provided
that no Letter of Credit may expire after the Termination Date of any
Non-Consenting Lender if, after giving effect to such issuance, the aggregate
Revolving Credit Commitments of the Consenting Lenders (including any
replacement Lenders) for the period following such Termination Date would be
less than the sum of the Available Amount of the Letters of Credit expiring
after such Termination Date plus the aggregate outstanding Revolving Credit
Advances of the Consenting Lenders. Within the limits referred to above, the
Borrower may request the issuance of Letters of Credit under this Section
2.01(b), repay any Revolving Credit Advances resulting from drawings thereunder
pursuant to Section 2.03(c) and request the issuance of additional Letters of
Credit under this Section 2.01(b). Each letter of credit listed on Schedule
2.01(b) (the “Existing Letters of Credit”) shall be deemed to constitute a
Letter of Credit issued hereunder, and each Lender that is an issuer of such a
Letter of Credit shall, for purposes of Section 2.03, be deemed to be an Issuing
Bank for each such letter of credit, provided than any renewal or replacement of
any such letter of credit shall be issued by an Issuing Bank pursuant to the
terms of this Agreement. (c) The Swing Line Advances. Each Swing Line Bank
severally agrees, on the terms and conditions hereinafter set forth, to make
Swing Line Advances to the Borrower from time to time on any Business Day during
the period from the Effective Date until the Termination Date applicable to such
Swing Line Bank (i) in an aggregate amount not to exceed at any time outstanding
(x) the lesser of such Swing Line Bank’s Swing Line Commitment and such Swing
Line Bank’s Unused Revolving Credit Commitment at such time or (y) for all Swing
Line Advances, $30,000,000 (the “Swing Line 17 NYDOCS02/1188161



--------------------------------------------------------------------------------



 
[creditfacility023.jpg]
Facility”) and (ii) in an amount for each such Advance not to exceed the
aggregate Unused Revolving Credit Commitments of the Lenders at such time. No
Swing Line Advance shall be used for the purpose of funding the payment of
principal of any other Swing Line Advance. Each Swing Line Borrowing shall be in
an amount of $1,000,000 or an integral multiple of $1,000,000 in excess thereof.
Within the limits referred to above, the Borrower may borrow under this Section
2.01(c), prepay pursuant to Section 2.10 and reborrow under this Section
2.01(c). SECTION 2.02. Making the Advances. (a) Except as otherwise provided in
Section 2.02(b) or Section 2.03(c), each Borrowing shall be made on notice,
given not later than (x) 1:00 P.M. (New York City time) on the third Business
Day prior to the date of the proposed Borrowing in the case of a Borrowing
consisting of Eurodollar Rate Advances or (y) 1:00 P.M. (New York City time) on
the date of the proposed Borrowing in the case of a Borrowing consisting of Base
Rate Advances, by the Borrower to the Agent, which shall give to each Lender
prompt notice thereof by facsimile. Each such notice of a Borrowing (a “Notice
of Revolving Credit Borrowing”) shall be by telephone, confirmed immediately in
writing, or facsimile in substantially the form of Exhibit B hereto, specifying
therein the requested (i) date of such Borrowing, (ii) Type of Advances
comprising such Borrowing, (iii) aggregate amount of such Borrowing, and (iv) in
the case of a Borrowing consisting of Eurodollar Rate Advances, initial Interest
Period for each such Advance. Each Lender shall, before 3:00 P.M. (New York City
time) on the date of such Borrowing make available for the account of its
Applicable Lending Office to the Agent at the Agent’s Account, in same day
funds, such Lender’s ratable portion of such Borrowing. After the Agent’s
receipt of such funds and upon fulfillment of the applicable conditions set
forth in Article III, the Agent will make such funds available to the Borrower
at the Borrower’s account as specified in writing by two Financial Officers of
the Borrower; provided, however, that the Agent shall first make a portion of
such funds equal to the aggregate principal amount of any Swing Line Advances
made by the Swing Line Banks and by any other Lender and outstanding on the date
of such Revolving Credit Borrowing, plus interest accrued and unpaid thereon to
and as of such date, available to the Swing Line Banks and such other Lenders
for repayment of such Swing Line Advances. (b) Each Swing Line Borrowing shall
be made on notice, given not later than 3:00 P.M. (New York City time) on the
date of the proposed Swing Line Borrowing by the Borrower to each Swing Line
Bank and the Agent, of which the Agent shall give prompt notice to the Lenders.
Each such notice of a Swing Line Borrowing (a “Notice of Swing Line Borrowing”)
shall be by telephone, confirmed at once in writing, or facsimile, specifying
therein the requested (i) date of such Borrowing, (ii) amount of such Borrowing,
(iii) maturity of such Borrowing (which maturity shall be no later than the
fifth Business Day after the requested date of such Borrowing) and (iv) whether
such Swing Line Borrowing will bear interest as a Fed Funds Swing Line Advance
or a LIBOR Swing Line Advance. Each Swing Line Bank shall, before 5:00 P.M. (New
York City time) on the date of such Swing Line Borrowing, make such Swing Line
Bank’s ratable portion of such Swing Line Borrowing available (based on the
respective Swing Line Commitments of the Swing Line Banks) to the Agent at the
Agent’s Account, in same day funds. After the Agent’s receipt of such funds and
upon fulfillment of the applicable conditions set forth in Article III, the
Agent will make such funds available to the Borrower at the Borrower’s account
as specified in writing by two Financial Officers of the Borrower. Upon written
demand by any Swing Line Bank with a Swing Line Advance, with a copy of such
demand to the Agent, each other Lender will purchase from such Swing Line Bank,
and such Swing Line Bank shall sell and assign to each such other Lender, such
other Lender’s Ratable Share of such outstanding Swing Line Advance, by making
available for the account of its Applicable Lending Office to the Agent for the
account of such Swing Line Bank, by deposit to the Agent’s Account, in same day
funds, an amount equal to the portion of the outstanding principal amount of
such Swing Line Advance to be purchased by such Lender. The Borrower hereby
agrees to each such sale and assignment. Each Lender agrees to purchase its
Ratable Share of an outstanding Swing Line Advance on (i) the Business Day on
which demand therefor is made by the Swing Line Bank which made such Advance,
provided that notice of such 18 NYDOCS02/1188161



--------------------------------------------------------------------------------



 
[creditfacility024.jpg]
demand is given not later than 11:00 A.M. (New York City time) on such Business
Day or (ii) the first Business Day next succeeding such demand if notice of such
demand is given after such time. Upon any such assignment by Swing Line Bank to
any other Lender of a portion of a Swing Line Advance, such Swing Line Bank
represents and warrants to such other Lender that such Swing Line Bank is the
legal and beneficial owner of such interest being assigned by it, but makes no
other representation or warranty and assumes no responsibility with respect to
such Swing Line Advance, this Agreement, the Notes or the Borrower. If and to
the extent that any Lender shall not have so made the amount of such Swing Line
Advance available to the Agent, such Lender agrees to pay to the Agent forthwith
on demand such amount together with interest thereon, for each day from the date
such Lender is required to have made such amount available to the Agent until
the date such amount is paid to the Agent, at the Federal Funds Rate. If such
Lender shall pay to the Agent such amount for the account of such Swing Line
Bank on any Business Day, such amount so paid in respect of principal shall
constitute a Swing Line Advance made by such Lender on such Business Day for
purposes of this Agreement, and the outstanding principal amount of the Swing
Line Advance made by such Swing Line Bank shall be reduced by such amount on
such Business day. (c) Anything in subsection (a) above to the contrary
notwithstanding, (i) the Borrower may not select Eurodollar Rate Advances for
any Borrowing if the aggregate amount of such Borrowing is less than $1,000,000
or if the obligation of the Lenders to make Eurodollar Rate Advances shall then
be suspended pursuant to Section 2.08 or 2.12 and (ii) the Eurodollar Rate
Advances may not be outstanding as part of more than six separate Borrowings.
(d) Each Notice of Revolving Credit Borrowing and Notice of Swing Line Borrowing
shall be irrevocable and binding on the Borrower. In the case of any Revolving
Credit Borrowing that the related Notice of Revolving Credit Borrowing specifies
is to be comprised of Eurodollar Rate Advances, the Borrower shall indemnify
each Lender against any loss, cost or expense incurred by such Lender as a
result of any failure to fulfill on or before the date specified in such Notice
of Revolving Credit Borrowing for such Revolving Credit Borrowing the applicable
conditions set forth in Article III, including, without limitation, any loss
(excluding loss of anticipated profits (including the Applicable Margin)), cost
or expense incurred by reason of the liquidation or reemployment of deposits or
other funds as a result of any failure to fulfill on or before the date
specified in such Notice of Revolving Credit Borrowing or Notice of Swing Line
Borrowing for such Borrowing the applicable conditions set forth in Article III.
(e) Unless the Agent shall have received notice from a Lender or a Swing Line
Bank prior to the time of any Revolving Credit Borrowing or Swing Line
Borrowing, as the case may be, that such Lender or Swing Line Bank will not make
available to the Agent such Lender’s or Swing Line Bank’s ratable portion of
such Revolving Credit Borrowing or Swing Line Borrowing, as the case may be, the
Agent may assume that such Lender or Swing Line Bank has made such portion
available to the Agent on the date of such Borrowing in accordance with
subsection (a) or (b) of this Section 2.02, as applicable, and the Agent may, in
reliance upon such assumption, make available to the Borrower on such date a
corresponding amount. If and to the extent that such Lender or Swing Line Bank
shall not have so made such ratable portion available to the Agent, such Lender
and the Borrower severally agree to repay to the Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to the Borrower until the date such amount is
repaid to the Agent, at (i) in the case of the Borrower, the interest rate
applicable at the time to the Advances comprising such Borrowing and (ii) in the
case of such Lender or Swing Line Bank, the Federal Funds Rate. If such Lender
or Swing Line Bank shall repay to the Agent such corresponding amount, such
amount so repaid shall constitute such Lender’s or Swing Line Bank’s Advance as
part of such Borrowing for purposes of this Agreement. 19 NYDOCS02/1188161



--------------------------------------------------------------------------------



 
[creditfacility025.jpg]
(f) The failure of any Lender or Swing Line Bank to make the Revolving Credit
Advance or Swing Line Advance to be made by it as part of any Borrowing shall
not relieve any other Lender or Swing Line Bank of its obligation, if any,
hereunder to make its Revolving Credit Advance or Swing Line Advance on the date
of such Revolving Credit Borrowing or Swing Line Borrowing as the case may be,
but no Lender or Swing Line Bank shall be responsible for the failure of any
other Lender or Swing Line Bank to make the Revolving Credit Advance or Swing
Line Advance to be made by such other Lender or Swing Line Bank on the date of
any Revolving Credit Borrowing or Swing Line Borrowing, as the case may be.
SECTION 2.03. Issuance of and Drawings and Reimbursement Under Letters of
Credit. (a) Request for Issuance. Each Letter of Credit shall be issued upon
notice, given not later than 1:00 P.M. (New York City time) on the fifth
Business Day prior to the date of the proposed issuance of such Letter of Credit
(or on such shorter notice as the applicable Issuing Bank may agree), by the
Borrower to any Issuing Bank, and such Issuing Bank shall give the Agent prompt
notice thereof by facsimile. Each such notice of issuance of a Letter of Credit
(a “Notice of Issuance”) shall be by telephone, confirmed immediately in
writing, or facsimile, specifying therein the requested (A) date of such
issuance (which shall be a Business Day), (B) Available Amount of such Letter of
Credit, (C) expiration date of such Letter of Credit (which shall not be later
than the earlier of (x) 10 Business Days prior to the Termination Date and (y)
one year after the issuance thereof), (D) name and address of the beneficiary of
such Letter of Credit and (E) form of such Letter of Credit, and shall be
accompanied by such customary application and agreement for letter of credit as
such Issuing Bank may specify to the Borrower for use in connection with such
requested Letter of Credit (a “Letter of Credit Agreement”). If the requested
form of such Letter of Credit is acceptable to such Issuing Bank in its sole
discretion, such Issuing Bank will, upon fulfillment of the applicable
conditions set forth in Article III, make such Letter of Credit available to the
Borrower requesting such issuance at its office referred to in Section 8.02 or
as otherwise agreed with the Borrower in connection with such issuance. In the
event and to the extent that the provisions of any Letter of Credit Agreement
shall conflict with this Agreement, the provisions of this Agreement shall
govern. If the Borrower so requests with respect to any Letter of Credit, an
Issuing Bank may, in its sole and absolute discretion, agree to issue a Letter
of Credit that has automatic extension provisions (each, an “Auto-Extension
Letter of Credit”); provided that any such Auto-Extension Letter of Credit must
permit the Issuing Bank to prevent any such extension at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Nonextension Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued. Unless otherwise directed by
an Issuing Bank, the Borrower shall not be required to make a specific request
to such Issuing Bank for any such extension. Once an Auto-Extension Letter of
Credit has been issued, the Lenders shall be deemed to have authorized (but may
not require) the Issuing Bank to permit the extension of such Letter of Credit
at any time to an expiry date not later than 10 Business Days prior to the
Termination Date; provided, however, that an Issuing Bank shall not permit any
such extension if such Issuing Bank has determined that it would not be
permitted at such time to issue such Letter of Credit in its revised form (as
extended) under the terms hereof by reason of (A) the provisions of Section
2.01(b) or (B) the failure of one or more of the applicable conditions specified
in Section 3.02 to be then satisfied. (b) Participations. By the issuance of a
Letter of Credit (or an amendment to a Letter of Credit increasing the amount
thereof) and without any further action on the part of the applicable Issuing
Bank or the Lenders, such Issuing Bank hereby grants to each Lender, and each
Lender hereby acquires from such Issuing Bank, a participation in such Letter of
Credit equal to such Lender’s Ratable Share of the aggregate amount available to
be drawn under such Letter of Credit. The Borrower hereby agrees to each such
participation. In consideration and in furtherance of the foregoing, each Lender
20 NYDOCS02/1188161



--------------------------------------------------------------------------------



 
[creditfacility026.jpg]
hereby absolutely and unconditionally agrees to pay to the Agent, for the
account of such Issuing Bank, such Lender’s Ratable Share of each drawing made
under a Letter of Credit funded by such Issuing Bank and not reimbursed by the
Borrower on the date made, or of any reimbursement payment required to be
refunded to the Borrower for any reason. Each Lender acknowledges and agrees
that its obligation to acquire participations pursuant to this paragraph in
respect of Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment, renewal or
extension of any Letter of Credit or the occurrence and continuance of a Default
or reduction or termination of the Revolving Credit Commitments, and that each
such payment shall be made without any offset, abatement, withholding or
reduction whatsoever. Each Lender further acknowledges and agrees that its
participation in each Letter of Credit will be automatically adjusted to reflect
such Lender’s Ratable Share of the Available Amount of such Letter of Credit at
each time such Lender’s Revolving Credit Commitment is amended pursuant to the
operation of Section 2.18, an assignment in accordance with Section 8.07 or
otherwise pursuant to this Agreement. (c) Drawing and Reimbursement. Except to
the extent that the Borrower has previously provided to the applicable Issuing
Bank funds in an amount equal to such draft drawn under a Letter of Credit, the
payment by such Issuing Bank of a draft drawn under any Letter of Credit shall
constitute for all purposes of this Agreement the making by any such Issuing
Bank of a Revolving Credit Advance, which shall be a Base Rate Advance, in the
amount of such draft. Each Issuing Bank shall give prompt notice (and such
Issuing Bank will use its commercially reasonable efforts to deliver such notice
within one Business Day) of each drawing under any Letter of Credit issued by it
to the Borrower and the Agent. Upon written demand by such Issuing Bank, with a
copy of such demand to the Agent, each Lender shall pay to the Agent such
Lender’s Ratable Share of such outstanding Revolving Credit Advance, by making
available for the account of its Applicable Lending Office to the Agent for the
account of such Issuing Bank, by deposit to the Agent’s Account, in same day
funds, an amount equal to the portion of the outstanding principal amount of
such Revolving Credit Advance to be funded by such Lender. Promptly after
receipt thereof, the Agent shall transfer such funds to such Issuing Bank. Each
Lender agrees to fund its Ratable Share of an outstanding Revolving Credit
Advance on (i) the Business Day on which demand therefor is made by such Issuing
Bank, provided that notice of such demand is given not later than 11:00 A.M.
(New York City time) on such Business Day, or (ii) the first Business Day next
succeeding such demand if notice of such demand is given after such time. If and
to the extent that any Lender shall not have so made the amount of such
Revolving Credit Advance available to the Agent, such Lender agrees to pay to
the Agent forthwith on demand such amount together with interest thereon, for
each day from the date of demand by any such Issuing Bank until the date such
amount is paid to the Agent, at the Federal Funds Rate for its account or the
account of such Issuing Bank, as applicable. If such Lender shall pay to the
Agent such amount for the account of any such Issuing Bank on any Business Day,
such amount so paid in respect of principal shall constitute a Revolving Credit
Advance made by such Lender on such Business Day for purposes of this Agreement,
and the outstanding principal amount of the Revolving Credit Advance made by
such Issuing Bank shall be reduced by such amount on such Business Day. (d)
Letter of Credit Reports. Each Issuing Bank shall furnish (i) to the Agent on
the first Business Day of each month a written report summarizing issuance and
expiration dates of Letters of Credit issued by it during the preceding month
and drawings during such month under all Letters of Credit and (ii) to the Agent
and each Lender on the first Business Day of each calendar quarter a written
report setting forth the average daily aggregate Available Amount during the
preceding calendar quarter of all Letters of Credit issued by it. (e) Failure to
Make Revolving Credit Advances. The failure of any Lender to make the Revolving
Credit Advance to be made by it on the date specified in Section 2.03(c) shall
not relieve any other Lender of its obligation hereunder to make its Revolving
Credit Advance on such date, but no 21 NYDOCS02/1188161



--------------------------------------------------------------------------------



 
[creditfacility027.jpg]
Lender shall be responsible for the failure of any other Lender to make the
Revolving Credit Advance to be made by such other Lender on such date. SECTION
2.04. Fees. (a) Facility Fee. The Borrower agrees to pay to the Agent for the
account of each Lender a facility fee on the aggregate amount of such Lender’s
Revolving Credit Commitment from the Effective Date in the case of each Initial
Lender and from the effective date specified in the Assumption Agreement or in
the Assignment and Assumption pursuant to which it became a Lender in the case
of each other Lender until the Termination Date applicable to such Lender at a
rate per annum equal to the Applicable Percentage in effect from time to time,
payable in arrears quarterly on the last day of each March, June, September and
December, commencing June 30, 2019, and on the final Termination Date, provided
that no Defaulting Lender shall be entitled to receive any facility fee in
respect of its unused Commitment for any period during which that Lender is a
Defaulting Lender (and the Borrower shall not be required to pay such fee that
otherwise would have been required to have been paid to that Defaulting Lender).
(b) Letter of Credit Fees. (i) The Borrower shall pay to the Agent for the
account of each Lender a commission on such Lender’s Ratable Share of the
average daily aggregate Available Amount of all Letters of Credit outstanding
from time to time at a rate per annum equal to the Applicable Margin for
Eurodollar Rate Advances in effect from time to time, payable in arrears
quarterly on the last day of each March, June, September and December,
commencing June 30, 2019, and on the final Termination Date, and after the final
Termination Date payable upon demand; provided that the Applicable Margin shall
increase by 2% upon the occurrence and during the continuation of an Event of
Default if the Borrower is required to pay default interest pursuant to Section
2.07(b); provided, further, that at any time there is a Defaulting Lender, (i)
no Defaulting Lender shall be entitled to receive any such fees or commissions,
(ii) to the extent that all or a portion of the L/C Exposure of any Defaulting
Lender is reallocated to the Non-Defaulting Lenders pursuant to Section 2.20(a),
such fees that would have accrued for the benefit of such Defaulting Lender will
instead accrue for the benefit of and be payable to such Non-Defaulting Lenders,
pro rata in accordance with their respective Commitments, and (iii) to the
extent that all or any portion of the L/C Exposure cannot be so reallocated,
such fees will instead accrue for the benefit of and be payable to the Issuing
Banks pro rata in accordance with their Ratable Share of the average daily
aggregate Available Amount of all Letters of Credit outstanding. (ii) The
Borrower shall pay to each Issuing Bank for its own account such reasonable and
customary fronting, issuance, presentation, amendment and other processing fees
as may from time to time be agreed in writing between the Borrower and such
Issuing Bank. (c) Agent’s Fees. The Borrower shall pay to the Agent for its own
account such fees as have been agreed between the Borrower and the Agent.
SECTION 2.05. Optional Termination or Reduction of the Commitments. The Borrower
shall have the right, upon at least three Business Days’ notice to the Agent
(which shall promptly notify each of the Lenders), to terminate in whole or
permanently reduce ratably in part the Unused Revolving Credit Commitments,
provided that each partial reduction (i) shall be in the aggregate amount of
$10,000,000 or an integral multiple of $1,000,000 in excess thereof and (ii)
shall be made ratably among the Lenders in accordance with their Revolving
Credit Commitments. SECTION 2.06. Repayment. (a) Revolving Credit Advances. The
Borrower shall repay to the Agent for the ratable account of each Lender on the
Termination Date applicable to such Lender the aggregate principal amount of the
Revolving Credit Advances made by such Lender and then outstanding. 22
NYDOCS02/1188161



--------------------------------------------------------------------------------



 
[creditfacility028.jpg]
(b) Letter of Credit Reimbursements. The obligations of the Borrower under this
Agreement, any Letter of Credit Agreement and any other agreement or instrument,
in each case, relating to any Letter of Credit shall be unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement, such Letter of Credit Agreement and such other agreement or
instrument under all circumstances, including, without limitation, the following
circumstances (it being understood that any such payment by the Borrower is
without prejudice to, and does not constitute a waiver of, any rights the
Borrower might have or might acquire as a result of the payment by any Lender of
any draft or the reimbursement by the Borrower thereof): (i) any lack of
validity or enforceability of this Agreement, any Letter of Credit, any Letter
of Credit Agreement or any other agreement or instrument, in each case, relating
thereto (all of the foregoing being, collectively, the “L/C Related Documents”);
(ii) any change in the time, manner or place of payment of, or in any other term
of, all or any of the obligations of the Borrower in respect of any L/C Related
Document or any other amendment or waiver of or any consent to departure from
all or any of the L/C Related Documents; (iii) the existence of any claim,
set-off, defense or other right that the Borrower may have at any time against
any beneficiary or any transferee of a Letter of Credit (or any Persons for
which any such beneficiary or any such transferee may be acting), any Issuing
Bank, the Agent, any Lender or any other Person, whether in connection with the
transactions contemplated by the L/C Related Documents or any unrelated
transaction; (iv) any statement or any other document presented under a Letter
of Credit proving to be forged, fraudulent, invalid or insufficient in any
respect or any statement therein being untrue or inaccurate in any respect; (v)
payment by any Issuing Bank under a Letter of Credit against presentation of a
draft or certificate that does not strictly comply with the terms of such Letter
of Credit; (vi) any exchange, release or non-perfection of any collateral, or
any release or amendment or waiver of or consent to departure from any
guarantee, for all or any of the obligations of the Borrower in respect of the
L/C Related Documents; or (vii) any other circumstance or happening whatsoever,
whether or not similar to any of the foregoing, including, without limitation,
any other circumstance that might otherwise constitute a defense available to,
or a discharge of, the Borrower or a guarantor. (c) Swing Line Advances. The
Borrower shall repay to the Agent for the ratable account of the Swing Line
Banks and each other Lender which has made a Swing Line Advance the outstanding
principal amount of each Swing Line Advance made to it by each of them on the
earlier of the maturity date specified in the applicable Notice of Swing Line
Borrowing (which maturity shall be no later than five Business Days after the
requested date of such Borrowing) and the final Termination Date. SECTION 2.07.
Interest on Advances. (a) Scheduled Interest. The Borrower shall pay interest on
the unpaid principal amount of each Advance owing to each Lender from the date
of such Advance until such principal amount shall be paid in full, at the
following rates per annum: (i) Base Rate Advances. During such periods as such
Revolving Credit Advance is a Base Rate Advance, a rate per annum equal at all
times to the sum of (x) the Base Rate in effect 23 NYDOCS02/1188161



--------------------------------------------------------------------------------



 
[creditfacility029.jpg]
from time to time plus (y) the Applicable Margin in effect from time to time,
payable in arrears quarterly on the last day of each March, June, September and
December during such periods and on the date such Base Rate Advance shall be
Converted or paid in full. (ii) Eurodollar Rate Advances. During such periods as
such Revolving Credit Advance is a Eurodollar Rate Advance, a rate per annum
equal at all times during each Interest Period for such Advance to the sum of
(x) the Eurodollar Rate for such Interest Period for such Advance plus (y) the
Applicable Margin in effect from time to time, payable in arrears on the last
day of such Interest Period and, if such Interest Period has a duration of more
than three months, on each day that occurs during such Interest Period every
three months from the first day of such Interest Period and on the date such
Eurodollar Rate Advance shall be Converted or paid in full. (iii) Swing Line
Advances. (A) In the case of a Fed Funds Swing Line Advance, a rate per annum
equal at all times to the sum of (w) the Federal Funds Rate in effect from time
to time plus (x) 0.50 % per annum plus (y) the Applicable Margin for Eurodollar
Rate Advances in effect from time to time, and (B) in the case of a LIBOR Swing
Line Advance, a rate per annum equal at all times to the sum of (x) the LIBO
Rate for such Swing Line Advance plus (y) the Applicable Margin for Eurodollar
Rate Advances in effect from time to time, in each case payable in arrears the
date such Swing Line Advance shall be paid in full. (b) Default Interest. Upon
the occurrence and during the continuance of an Event of Default under Section
6.01(a), the Agent may, and upon the request of the Required Lenders shall,
require the Borrower to pay interest (“Default Interest”) on (i) the unpaid
principal amount of each Advance owing to each Lender that is not paid when due,
payable in arrears on the dates referred to in clause (a) above, at a rate per
annum equal at all times to 2% per annum above the rate per annum required to be
paid on such Advance pursuant to clause (a) above and (ii) to the fullest extent
permitted by law, the amount of any interest, fee or other amount payable
hereunder that is not paid when due, from the date such amount shall be due
until such amount shall be paid in full, payable in arrears on the date such
amount shall be paid in full and on demand, at a rate per annum equal at all
times to 2% per annum above the rate per annum required to be paid on Base Rate
Advances pursuant to clause (a)(i) above, provided, however, that following
acceleration of the Advances pursuant to Section 6.01, Default Interest shall
accrue and be payable hereunder whether or not previously required by the Agent.
SECTION 2.08. Interest Rate Determination. (a) The Agent shall give prompt
notice to the Borrower and the Lenders of the applicable interest rate
determined by the Agent for purposes of Section 2.07(a)(i) or (ii). (b) If, with
respect to any Eurodollar Rate Advances under any Facility, the Lenders owed at
least 51% of the aggregate principal amount thereof notify the Agent that the
Eurodollar Rate for any Interest Period for such Advances will not adequately
reflect the cost to such Required Lenders of making, funding or maintaining
their respective Eurodollar Rate Advances for such Interest Period, the Agent
shall forthwith so notify the Borrower and the Lenders, whereupon (i) each
Eurodollar Rate Advance under such Facility will automatically, on the last day
of the then existing Interest Period therefor, Convert into a Base Rate Advance,
and (ii) the obligation of the Lenders to make, or to Convert Advances into,
Eurodollar Rate Advances shall be suspended until the Agent shall notify the
Borrower that such Lenders have determined that the circumstances causing such
suspension no longer exist. (c) If the Borrower shall fail to select the
duration of any Interest Period for any Eurodollar Rate Advances in accordance
with the provisions contained in the definition of “Interest Period” in Section
1.01, the Agent will forthwith so notify the Borrower and the Lenders and such
24 NYDOCS02/1188161



--------------------------------------------------------------------------------



 
[creditfacility030.jpg]
Advances will automatically, on the last day of the then existing Interest
Period therefor, Convert into a Eurodollar Rate Borrowing having an Interest
Period of one month. (d) On the date on which the aggregate unpaid principal
amount of Eurodollar Rate Advances comprising any Borrowing shall be reduced, by
payment or prepayment or otherwise, to less than $1,000,000, such Advances shall
automatically Convert into Base Rate Advances. (e) Upon the occurrence and
during the continuance of any Event of Default, (i) each Eurodollar Rate Advance
will automatically, on the last day of the then existing Interest Period
therefor, Convert into a Base Rate Advance and (ii) the obligation of the
Lenders to make, or to Convert Advances into, Eurodollar Rate Advances shall be
suspended. (f) If the Screen Rate and the Interpolated Rate are unavailable for
determining the Eurodollar Rate for any Eurodollar Rate Advances, (i) the Agent
shall forthwith notify the Borrower and the Lenders that the interest rate
cannot be determined for such Eurodollar Rate Advances, (ii) each such Advance
will automatically, on the last day of the then existing Interest Period
therefor, Convert into a Base Rate Advance (or if such Advance is then a Base
Rate Advance, will continue as a Base Rate Advance), and (iii) the obligation of
the Lenders to make Eurodollar Rate Advances or to Convert Advances into
Eurodollar Rate Advances shall be suspended until the Agent shall notify the
Borrower and the Lenders that the circumstances causing such suspension no
longer exist. (g) Notwithstanding anything to the contrary in this Agreement, if
the Agent determines (which determination shall be conclusive absent manifest
error), or the Borrower notifies the Agent that it has determined, or the
Required Lenders notify the Agent (with a copy to the Borrower) that the
Required Lenders have determined, that: (i) adequate and reasonable means do not
exist for ascertaining ICE LIBOR for any requested Interest Period, including,
without limitation, because the Screen Rate is not available or published on a
current basis and such circumstances are unlikely to be temporary; (ii) the
supervisor for the administrator of the Screen Rate or a Governmental Authority
having jurisdiction over the Agent has made a public statement identifying a
specific date after which ICE LIBOR or the Screen Rate shall no longer be made
available or used for determining the interest rate of loans (such specific
date, the “Scheduled Unavailability Date”) (either of the circumstances
described in clause (i) above or this clause (ii) is a “Benchmark Transition
Event”); or (iii) U.S. dollar-denominated syndicated credit facilities being
executed at such time, or that include language similar to that contained in
this Section are being executed or amended, as applicable, to incorporate or
adopt a new benchmark replacement rate to replace ICE LIBOR and the Agent, the
Borrower or the Required Lenders, as applicable, have elected to declare that an
“Early-Opt-in Election” has occurred and the provision, as applicable, by the
Agent of written notice of such election to the Borrower and the Lenders, by the
Borrower or the Required Lenders of written notice of such election to the
Agent, 25 NYDOCS02/1188161



--------------------------------------------------------------------------------



 
[creditfacility031.jpg]
then, after such determination by the Agent or receipt by the Agent of such
notice, as applicable, the Agent and the Borrower shall endeavor to establish an
alternative rate of interest and may amend this Agreement to replace ICE LIBOR
giving due consideration to an alternate benchmark rate (including any
mathematical or other adjustments to the benchmark (if any) incorporated
therein) that has been broadly accepted by the syndicated loan market in the
United States in lieu of ICE LIBOR (any such proposed rate, a “LIBOR Successor
Rate”), together with any proposed LIBOR Successor Rate Conforming Changes (as
defined below) and, notwithstanding anything to the contrary in Section 8.01,
any such amendment with respect to a Benchmark Transition Event shall become
effective at 5:00 p.m. (New York time) on the fifth Business Day after the Agent
shall have posted such proposed amendment to all Lenders and the Borrower
unless, prior to such time, Lenders comprising the Required Lenders have
delivered to the Agent notice that such Required Lenders do not accept such
amendment. Any such amendment with respect to an Early Opt-in Election will
become effective on the date that Lenders comprising the Required Lenders have
delivered to the Agent written notice that such Required Lenders accept such
amendment. If no LIBOR Successor Rate has been determined and the circumstances
under clause (i) above exist or the Scheduled Unavailability Date has occurred,
the obligation of the Lenders to make or maintain Eurodollar Rate Advances shall
be suspended (to the extent of the affected Eurodollar Rate Advances or Interest
Periods). Upon receipt of such notice, the Borrower may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurodollar Rate
Advances (to the extent of the affected Eurodollar Rate Advances or Interest
Periods) or, failing that, will be deemed to have converted such request into a
request for a Borrowing of Base Rate Advances in the amount specified therein.
“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other administrative matters as may be appropriate, in the
discretion of the Agent (in consultation with the Borrower), to reflect the
adoption of such LIBOR Successor Rate and to permit the administration thereof
by the Agent in a manner substantially consistent with market practice (or, if
the Agent determines that adoption of any portion of such market practice is not
administratively feasible or that no market practice for the administration of
such LIBOR Successor Rate exists, in such other manner of administration as the
Agent determines in consultation with the Borrower). SECTION 2.09. Optional
Conversion of Advances. The Borrower may on any Business Day, upon notice not
later than 1:00 P.M. (New York City time) on the third Business Day prior to the
date of the proposed Conversion to the Agent (which shall promptly notify each
of the Lenders) and subject to the provisions of Sections 2.08 and 2.12, Convert
all or any portion of Revolving Credit Advances of one Type comprising the same
Borrowing into Revolving Credit Advances of the other Type; provided, however,
that any Conversion of Base Rate Advances into Eurodollar Rate Advances shall be
in an amount not less than the minimum amount specified in Section 2.02(c), no
Conversion of any Advances shall result in more separate Borrowings than
permitted under Section 2.02(c) and each Conversion of Advances comprising part
of the same Borrowing shall be made ratably among the Lenders in accordance with
their Revolving Credit Commitments and provided, further that for any Conversion
of Eurodollar Rate Advances into Base Rate Advances made other than on the last
day of an Interest Period for such Eurodollar Rate Advances the Borrower shall
be obligated to reimburse the Lenders in respect thereof pursuant to Section
8.04(c). Each such notice of a Conversion shall, within the restrictions
specified above, specify (i) the date of such Conversion, (ii) the Advances to
be Converted, 26 NYDOCS02/1188161



--------------------------------------------------------------------------------



 
[creditfacility032.jpg]
and (iii) if such Conversion is into Eurodollar Rate Advances, the duration of
the initial Interest Period for each such Advance. Each notice of Conversion
shall be irrevocable and binding on the Borrower. SECTION 2.10. Prepayments of
Advances. The Borrower may, upon notice at least two Business Days prior to the
date of such prepayment, in the case of Eurodollar Rate Advances, and not later
than 1:00 P.M. (New York City time) on the date of such prepayment, in the case
of Base Rate Advances, to the Agent (which shall promptly notify each of the
Lenders) stating the proposed date and aggregate principal amount of the
prepayment, and if such notice is given the Borrower shall, prepay the
outstanding principal amount of the Advances comprising part of the same
Borrowing in whole or ratably in part, together with accrued interest to the
date of such prepayment on the principal amount prepaid; provided, however, that
(x) each partial prepayment shall be in an aggregate principal amount of
$1,000,000 or an integral multiple of $1,000,000 in excess thereof, (y) each
partial prepayment of Swing Line Advances shall in an aggregate principal amount
of not less than $1,000,000 and (z) in the event of any such prepayment of a
Eurodollar Rate Advance, the Borrower shall be obligated to reimburse the
Lenders in respect thereof pursuant to Section 8.04(c). SECTION 2.11. Increased
Costs. (a) If, due to either (i) the introduction of or any change in or in the
interpretation of any law or regulation or (ii) the compliance with any
guideline or request from any central bank or other Governmental Authority
(whether or not having the force of law), there shall be any increase in the
cost to any Lender of agreeing to make or making, funding or maintaining
Eurodollar Rate Advances or agreeing to issue or of issuing or maintaining or
participating in Letters of Credit (excluding for purposes of this Section 2.11
any such increased costs resulting from (i) Taxes or Other Taxes (as to which
Section 2.14 shall govern), (ii) changes in the basis of taxation of overall net
income or overall gross income by the United States or by the foreign
jurisdiction or state under the laws of which such Lender is organized or has
its Applicable Lending Office or any political subdivision thereof and (iii) any
such costs reflected in the Eurodollar Rate Reserve Percentage), then the
Borrower shall from time to time, upon demand by such Lender (with a copy of
such demand to the Agent), pay to the Agent for the account of such Lender
additional amounts sufficient to compensate such Lender for such increased cost.
A certificate as to the amount of such increased cost, submitted to the Borrower
and the Agent by such Lender, shall be conclusive and binding for all purposes,
absent manifest error. (b) Except to the extent reflected in the Eurodollar Rate
Reserve Percentage, if any Lender determines that compliance with any law or
regulation or any guideline or request from any central bank or other
Governmental Authority (whether or not having the force of law) affects or would
affect the amount of capital or liquidity required or expected to be maintained
by such Lender or any corporation controlling such Lender and that the amount of
such capital or liquidity is increased by or based upon the existence of such
Lender’s commitment to lend or to issue or participate in Letters of Credit
hereunder and other commitments of this type or the issuance or maintenance of
or participation in the Letters of Credit (or similar contingent obligations),
then, upon demand by such Lender (with a copy of such demand to the Agent), the
Borrower shall pay to the Agent for the account of such Lender, from time to
time as specified by such Lender, additional amounts sufficient to compensate
such Lender or such corporation in the light of such circumstances, to the
extent that such Lender reasonably determines such increase in capital or
liquidity to be allocable to the existence of such Lender’s commitment to lend
or to issue or participate in Letters of Credit hereunder or the issuance or
maintenance of or participation in the Letters of Credit. For the avoidance of
doubt, this Section 2.11(b) shall apply to all requests, rules, guidelines or
directives concerning capital adequacy or liquidity (x) issued in connection
with the Dodd- Frank Wall Street Reform and Consumer Protection Act or (y)
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III,
regardless of the date 27 NYDOCS02/1188161



--------------------------------------------------------------------------------



 
[creditfacility033.jpg]
enacted, adopted or issued. A certificate as to such amounts submitted to the
Borrower and the Agent by such Lender shall be conclusive and binding for all
purposes, absent manifest error. (c) Failure or delay on the part of any Lender
to demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s right to demand such compensation; provided that the Borrower
shall not be required to compensate a Lender pursuant to this Section for any
increased costs or reductions incurred more than six months prior to the date
that such Lender notifies the Borrower of the change or circumstance giving rise
to such increased costs or reductions and of such Lender’s intention to claim
compensation therefor; provided further that, if the change or circumstance
giving rise to such increased costs or reductions is retroactive, then the
six-month period referred to above shall be extended to include the period of
retroactive effect thereof. SECTION 2.12. Illegality. Notwithstanding any other
provision of this Agreement, if any Lender shall notify the Agent that the
introduction of or any change in or in the interpretation of any law or
regulation makes it unlawful, or any central bank or other Governmental
Authority asserts that it is unlawful, for any Lender or its Eurodollar Lending
Office to perform its obligations hereunder to make Eurodollar Rate Advances or
to fund or maintain Eurodollar Rate Advances hereunder, (a) each Eurodollar Rate
Advance under the Facility under which such Lender has a Commitment will
automatically, upon the last day of the applicable Interest Period or, if
required by applicable law, immediately upon such demand, Convert into a Base
Rate Advance and (b) the obligation of the Lenders to make Eurodollar Rate
Advances or to Convert Advances into Eurodollar Rate Advances shall be suspended
until the Agent shall notify the Borrower that such Lender has determined that
the circumstances causing such suspension no longer exist. SECTION 2.13.
Payments and Computations. (a) The Borrower shall make each payment hereunder,
irrespective of any right of counterclaim or set-off, not later than 1:00 P.M.
(New York City time) on the day when due in U.S. dollars to the Agent at the
Agent’s Account in same day funds. The Agent will promptly thereafter cause to
be distributed like funds relating to the payment of principal, interest, fees
or commissions ratably (other than amounts payable pursuant to Section
2.04(b)(ii), 2.11, 2.14 or 8.04) to the Lenders for the account of their
respective Applicable Lending Offices, and like funds relating to the payment of
any other amount payable to any Lender to such Lender for the account of its
Applicable Lending Office, in each case to be applied in accordance with the
terms of this Agreement. Upon any Assuming Lender becoming a Lender hereunder as
a result of a Commitment Increase pursuant to Section 2.18 or an extension of
the Termination Date pursuant to Section 2.19, and upon the Agent’s receipt of
such Lender’s Assumption Agreement and recording of the information contained
therein in the Register, from and after the applicable Increase Date or
Extension Date, as the case may be, the Agent shall make all payments hereunder
and under any Notes issued in connection therewith in respect of the interest
assumed thereby to the Assuming Lender. Upon its acceptance of an Assignment and
Assumption and recording of the information contained therein in the Register
pursuant to Section 8.07(c), from and after the effective date specified in such
Assignment and Assumption, the Agent shall make all payments hereunder and under
the Notes in respect of the interest assigned thereby to the Lender assignee
thereunder, and the parties to such Assignment and Assumption shall make all
appropriate adjustments in such payments for periods prior to such effective
date directly between themselves. (b) All computations of interest based on
clause (i) of the definition of “Base Rate” shall be made by the Agent on the
basis of a year of 365 or 366 days, as the case may be, and all computations of
interest based on the Eurodollar Rate or the Federal Funds Rate and of fees and
Letter of Credit commissions shall be made by the Agent on the basis of a year
of 360 days, in each case for the actual number of days (including the first day
but excluding the last day) occurring in the period for 28 NYDOCS02/1188161



--------------------------------------------------------------------------------



 
[creditfacility034.jpg]
which such interest, fees or commissions are payable. Each determination by the
Agent of an interest rate hereunder shall be conclusive and binding for all
purposes, absent manifest error. (c) Whenever any payment hereunder or under the
Notes shall be stated to be due on a day other than a Business Day, such payment
shall be made on the next succeeding Business Day, and such extension of time
shall in such case be included in the computation of payment of interest, fee or
commission, as the case may be; provided, however, that, if such extension would
cause payment of interest on or principal of Eurodollar Rate Advances to be made
in the next following calendar month, such payment shall be made on the next
preceding Business Day. (d) Unless the Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Lenders hereunder
that the Borrower will not make such payment in full, the Agent may assume that
the Borrower has made such payment in full to the Agent on such date and the
Agent may, in reliance upon such assumption, cause to be distributed to each
Lender on such due date an amount equal to the amount then due such Lender. If
and to the extent the Borrower shall not have so made such payment in full to
the Agent, each Lender shall repay to the Agent forthwith on demand such amount
distributed to such Lender together with interest thereon, for each day from the
date such amount is distributed to such Lender until the date such Lender repays
such amount to the Agent, at the Federal Funds Rate. (e) If the Agent receives
funds for application to the obligations hereunder under circumstances for which
neither this Agreement nor the Borrower specify the Advances or the Facility to
which, or the manner in which, such funds are to be applied, the Agent may, but
shall not be obligated to, elect to distribute such funds to each Lender ratably
in accordance with such Lender’s proportionate share of the principal amount of
all outstanding Advances and the Available Amount of all Letters of Credit then
outstanding, in repayment or prepayment of such of the outstanding Advances or
other obligations owed to such Lender, and for application to such principal
installments, as the Agent shall direct. SECTION 2.14. Taxes. (a) Any and all
payments by or on account of any obligation of the Borrower hereunder shall be
made free and clear of and without deduction for any Taxes, except as required
by applicable law; provided that if the Borrower shall be required by applicable
law to deduct any Taxes from such payments, then (i) if such Taxes are
Indemnified Taxes or Other Taxes, the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section) the Agent, Lender or
Issuing Bank (as the case may be) receives an amount equal to the sum it would
have received had no deductions of such Indemnified Taxes or Other Taxes been
made, (ii) the Borrower shall make such deductions and (iii) the Borrower shall
pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable law. (b) In addition, the Borrower shall pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
law. (c) The Borrower shall indemnify the Agent, each Lender and each Issuing
Bank, within 10 days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
paid by the Agent, such Lender or the Issuing Bank, as the case may be, and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability setting forth in
reasonable detail the basis and calculation of such amount delivered to the
Borrower by a Lender or an 29 NYDOCS02/1188161



--------------------------------------------------------------------------------



 
[creditfacility035.jpg]
Issuing Bank, or by the Agent on its own behalf or on behalf of a Lender or an
Issuing Bank, shall be conclusive absent manifest error. (d) As soon as
practicable after any payment of Indemnified Taxes or Other Taxes by the
Borrower to a Governmental Authority, the Borrower shall deliver to the Agent
the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Agent. (e) Any
Foreign Lender that is entitled to an exemption from or reduction of withholding
tax under the law of the jurisdiction in which the Borrower is located, or any
treaty to which such jurisdiction is a party, with respect to payments under
this Agreement shall deliver to the Borrower (with a copy to the Agent), at the
time or times prescribed by applicable law or reasonably requested by the
Borrower, such properly completed and executed documentation prescribed by
applicable law as will permit such payments to be made without withholding or at
a reduced rate. Each Foreign Lender will, on or prior to the date of its
execution and delivery of this Agreement in the case of each Initial Lender and
on the date of the Assumption Agreement or the Assignment and Assumption
pursuant to which it becomes a Lender in the case of each other Lender, and from
time to time thereafter as reasonably requested in writing by the Borrower (but
only so long as such Lender remains lawfully able to do so), shall provide each
of the Agent and the Borrower with two original Internal Revenue Service Forms
W- 8BEN or W-8ECI, as appropriate, or any successor or other form prescribed by
the Internal Revenue Service, certifying that such Lender is exempt from or
entitled to a reduced rate of United States withholding tax on payments pursuant
to this Agreement or any Notes. (f) If a payment made to a Lender under this
Agreement would be subject to United States federal withholding tax imposed by
FATCA if such Lender were to fail to comply with the applicable reporting
requirements of FATCA, such Lender shall deliver to the Borrower and the Agent,
at the time or times prescribed by law and at such time or times reasonably
requested by either the Borrower or the Agent, such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by either the Borrower or
the Agent, as applicable, as may be necessary for either the Borrower or the
Agent, as applicable, to comply with its obligations under FATCA, to determine
that such Lender has complied with such Lender’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment. SECTION 2.15.
Sharing of Payments, Etc. If any Lender shall obtain any payment (whether
voluntary, involuntary, through the exercise of any right of set-off, or
otherwise) on account of the Advances owing to it (other than (w) in respect of
Defaulting Lenders, (x) as payment of an Advance made by an Issuing Bank
pursuant to the first sentence of Section 2.03(c), (y) as a payment of a Swing
Line Advance made by a Swing Line Bank that has not been participated to the
other Lenders pursuant to Section 2.02(b) or (z) pursuant to Section 2.11, 2.14
or 8.04) in excess of its ratable share of payments on account of the Advances
obtained by all the Lenders, such Lender shall forthwith purchase from the other
Lenders such participations in the Advances owing to them as shall be necessary
to cause such purchasing Lender to share the excess payment ratably with each of
them; provided, however, that if all or any portion of such excess payment is
thereafter recovered from such purchasing Lender, such purchase from each Lender
shall be rescinded and such Lender shall repay to the purchasing Lender the
purchase price to the extent of such recovery together with an amount equal to
such Lender’s ratable share (according to the proportion of (i) the amount of
such Lender’s required repayment to (ii) the total amount so recovered from the
purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered provided further
that, so long as the obligations under this Agreement and any Notes shall not
have been accelerated, any excess payment received by any Lender shall be shared
on a pro rata basis only with other Lenders. The Borrower agrees that any Lender
so 30 NYDOCS02/1188161



--------------------------------------------------------------------------------



 
[creditfacility036.jpg]
purchasing a participation from another Lender pursuant to this Section 2.15
may, to the fullest extent permitted by law, exercise all its rights of payment
(including the right of set-off) with respect to such participation as fully as
if such Lender were the direct creditor of the Borrower in the amount of such
participation. SECTION 2.16. Evidence of Debt. (a) Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of the Borrower to such Lender resulting from each Advance owing to
such Lender from time to time, including the amounts of principal and interest
payable and paid to such Lender from time to time hereunder in respect of
Advances. The Borrower agrees that upon notice by any Lender to the Borrower
(with a copy of such notice to the Agent) to the effect that a Note is required
or appropriate in order for such Lender to evidence (whether for purposes of
pledge, enforcement or otherwise) the Advances owing to, or to be made by, such
Lender, the Borrower shall promptly execute and deliver to such Lender a Note in
substantially the form of Exhibit A hereto, payable to the order of such Lender
in a principal amount equal to the Revolving Credit Commitment of such Lender.
(b) The Register maintained by the Agent pursuant to Section 8.07(c) shall
include a control account, and a subsidiary account for each Lender, in which
accounts (taken together) shall be recorded (i) the date and amount of each
Borrowing made hereunder, the Type of Advances comprising such Borrowing and, if
appropriate, the Interest Period applicable thereto, (ii) the terms of each
Assumption Agreement and each Assignment and Assumption delivered to and
accepted by it, (iii) the amount of any principal or interest due and payable or
to become due and payable from the Borrower to each Lender hereunder and (iv)
the amount of any sum received by the Agent from the Borrower hereunder and each
Lender’s share thereof. (c) Entries made in good faith by the Agent in the
Register pursuant to subsection (b) above, and by each Lender in its account or
accounts pursuant to subsection (a) above, shall be prima facie evidence of the
amount of principal and interest due and payable or to become due and payable
from the Borrower to, in the case of the Register, each Lender and, in the case
of such account or accounts, such Lender, under this Agreement, absent manifest
error; provided, however, that the failure of the Agent or such Lender to make
an entry, or any finding that an entry is incorrect, in the Register or such
account or accounts shall not limit or otherwise affect the obligations of the
Borrower under this Agreement. SECTION 2.17. Use of Proceeds. The proceeds of
the Advances shall be available (and the Borrower agrees that it shall use such
proceeds) for general corporate purposes of the Borrower and its Subsidiaries.
SECTION 2.18. Increase in the Aggregate Revolving Credit Commitments. (a) The
Borrower may, not more than once in any calendar year prior to the final
Termination Date, by notice to the Agent, request that the aggregate amount of
the Revolving Credit Commitments be increased by an amount of $10,000,000 or an
integral multiple of $1,000,000 in excess thereof (each a “Commitment Increase”)
to be effective as of a date that is at least 90 days prior to the scheduled
final Termination Date then in effect (the “Increase Date”) as specified in the
related notice to the Agent; provided, however that (i) in no event shall the
aggregate amount of the Revolving Credit Commitments at any time exceed
$700,000,000 and (ii) on the date of any request by the Borrower for a
Commitment Increase and on the related Increase Date, the applicable conditions
set forth in Article III shall be satisfied. (b) The Agent shall promptly notify
the Lenders and such other Eligible Assignees approved by the Agent, each
Issuing Bank and each Swing Line Bank as the Borrower may identify of a request
by the Borrower for a Commitment Increase, which notice shall include (i) the
proposed amount 31 NYDOCS02/1188161



--------------------------------------------------------------------------------



 
[creditfacility037.jpg]
of such requested Commitment Increase, (ii) the proposed Increase Date and (iii)
the date by which Lenders and such Eligible Assignees wishing to participate in
the Commitment Increase must commit to an increase in the amount of their
respective Commitments (the “Commitment Date”). Each Lender that is willing to
participate in such requested Commitment Increase (each an “Increasing Lender”)
and each Eligible Assignee that is willing to participate in such requested
Commitment Increase (each such Eligible Assignee and each Eligible Assignee that
agrees to an extension of the Termination Date in accordance with Section
2.19(c), an “Assuming Lender”) shall, in its sole discretion, give written
notice to the Agent on or prior to the Commitment Date of the amount by which it
is willing to participate in such Commitment Increase; provided, however, that
the Revolving Credit Commitment of each such Assuming Lender shall be in an
amount of $5,000,000 or an integral multiple of $1,000,000 in excess thereof. If
the Lenders and Assuming Lenders notify the Agent that they are willing to
increase the amount of their respective Revolving Credit Commitments by an
aggregate amount that exceeds the amount of the requested Commitment Increase,
the requested Commitment Increase shall be allocated among the Lenders and
Assuming Lenders willing to participate therein in such amounts as are agreed
between the Borrower and the Agent. (c) Promptly following each Commitment Date,
the Agent shall notify the Borrower as to the amount, if any, by which the
Increasing Lenders and Assuming Lenders are willing to participate in the
requested Commitment Increase. On each Increase Date, each Assuming Lender shall
become a Lender party to this Agreement as of such Increase Date and the
Revolving Credit Commitment of each Increasing Lender for such requested
Commitment Increase shall be so increased by such amount (or by the amount
allocated to such Lender pursuant to the last sentence of Section 2.18(b)) as of
such Increase Date; provided, however, that the Agent shall have received on or
before such Increase Date the following, each dated such date: (i) (A) certified
copies of resolutions of the Board of Directors of the Borrower or the Executive
Committee of such Board approving the Commitment Increase and the corresponding
modifications to this Agreement and (B) an opinion of counsel for the Borrower
(which may be in-house counsel), confirming the opinion delivered pursuant to
Section 3.01(e)(iv); (ii) an assumption agreement from each Assuming Lender, if
any, in form and substance satisfactory to the Borrower and the Agent (each an
“Assumption Agreement”), duly executed by such Assuming Lender, the Agent and
the Borrower; and (iii) confirmation from each Increasing Lender of the increase
in the amount of its Revolving Credit Commitment in a writing satisfactory to
the Borrower and the Agent. On each Increase Date, upon fulfillment of the
conditions set forth in the immediately preceding sentence of this Section
2.18(c), the Agent shall notify the Lenders (including, without limitation, each
Assuming Lender) and the Borrower, on or before 1:00 P.M. (New York City time),
by facsimile, of the occurrence of the Commitment Increase to be effected on
such Increase Date and shall record in the Register the relevant information
with respect to each Increasing Lender and each Assuming Lender on such date.
Each Increasing Lender and each Assuming Lender shall, as of the Increase Date,
fund their respective Ratable Shares of each Revolving Credit Borrowing then
outstanding, which funds the Agent shall distribute to the other Lenders to
effect a funding of each such Borrowing by each of the Lenders (including the
Increasing Lenders and the Assuming Lenders) ratably in accordance with their
Ratable Shares after giving effect to the applicable Commitment Increase and, if
the applicable Increase Date is not the last day of an Interest Period, the
Borrower shall be obligated to reimburse the Lenders in respect thereof pursuant
to Section 8.04(c) as if such distribution were a prepayment. 32
NYDOCS02/1188161



--------------------------------------------------------------------------------



 
[creditfacility038.jpg]
SECTION 2.19. Extension of Termination Date. (a) The Borrower may request an
extension of the Termination Date in effect at such time by one year from its
then scheduled expiration by giving notice of such request (an “Extension
Request”) to the Agent. No more than two Extension Requests shall be delivered
by the Borrower. Each such Extension Request shall indicate the date by which
responses are requested (which shall not be less than ten Business Days after
the date of such Extension Request). The Agent shall promptly notify each Lender
of such request, and each Lender shall in turn, in its sole discretion, not
later than the date indicated in such Extension Request, notify the Borrower and
the Agent in writing as to whether such Lender will consent to such Extension
Request. If any Lender shall fail to timely notify the Agent and the Borrower in
writing of its consent to any such Extension Request, such Lender shall be
deemed to be a Non-Consenting Lender with respect to such request. (b) If all
the Lenders consent in writing to any such request in accordance with subsection
(a) of this Section 2.19, the Termination Date in effect at such time shall,
effective as at the date indicated in the applicable Extension Request (the
“Extension Date”), be extended for one year; provided that on each Extension
Date the applicable conditions set forth in Article III shall be satisfied. If
less than all of the Lenders consent in writing to any such request in
accordance with subsection (a) of this Section 2.19, the Termination Date in
effect at such time shall, effective as at the applicable Extension Date and
subject to subsection (d) of this Section 2.19, be extended as to those Lenders
that so consented (each a “Consenting Lender”) but shall not be extended as to
any other Lender (each a “Non- Consenting Lender”). To the extent that the
Termination Date is not extended as to any Lender pursuant to this Section 2.19
and the Commitment(s) of such Lender is not assumed in accordance with
subsection (c) of this Section 2.19 on or prior to the applicable Extension
Date, the Commitment(s) of such Non- Consenting Lender shall automatically
terminate in whole on such unextended Termination Date without any further
notice or other action by the Borrower, such Lender or any other Person;
provided that such Non-Consenting Lender’s rights under Sections 2.11, 2.14 and
8.04, and its obligations under Section 7.05, shall survive the Termination Date
for such Lender as to matters occurring prior to such date. It is understood and
agreed that no Lender shall have any obligation whatsoever to agree to any
request made by the Borrower for any requested extension of the Termination
Date. (c) If less than all of the Lenders consent to any such request pursuant
to subsection (a) of this Section 2.19, the Borrower may arrange for one or more
Consenting Lenders or other Eligible Assignees approved by the Agent, each
Issuing Bank and each Swing Line Bank as Assuming Lenders to assume, effective
as of the Extension Date, any Non-Consenting Lender’s Commitment(s) and all of
the obligations of such Non-Consenting Lender under this Agreement thereafter
arising, without recourse to or warranty by, or expense to, such Non-Consenting
Lender; provided, however, that the amount of the Revolving Credit Commitment of
any such Assuming Lender as a result of such substitution shall in no event be
less than $5,000,000 unless the amount of the Commitment of such Non-Consenting
Lender is less than $5,000,000, in which case such Assuming Lender shall assume
all of such lesser amount; and provided further that: (i) any such Consenting
Lender or Assuming Lender shall have paid to such Non- Consenting Lender (A) the
aggregate principal amount of, and any interest accrued and unpaid to the
effective date of the assignment on, the outstanding Advances, if any, of such
Non- Consenting Lender plus (B) any accrued but unpaid facility fees owing to
such Non-Consenting Lender as of the effective date of such assignment; (ii) all
additional costs reimbursements, expense reimbursements and indemnities payable
to such Non-Consenting Lender, and all other accrued and unpaid amounts owing to
such Non-Consenting Lender hereunder, as of the effective date of such
assignment shall have been paid to such Non-Consenting Lender; and 33
NYDOCS02/1188161



--------------------------------------------------------------------------------



 
[creditfacility039.jpg]
(iii) with respect to any such Assuming Lender, the applicable processing and
recordation fee required under Section 8.07(b) for such assignment shall have
been paid; provided further that such Non-Consenting Lender’s rights under
Sections 2.11, 2.14 and 8.04, and its obligations under Section 7.05, shall
survive such substitution as to matters occurring prior to the date of
substitution. At least three Business Days prior to any Extension Date, (A) each
such Assuming Lender, if any, shall have delivered to the Borrower and the Agent
an Assumption Agreement, duly executed by such Assuming Lender, such
Non-Consenting Lender, the Borrower and the Agent, (B) any such Consenting
Lender shall have delivered confirmation in writing satisfactory to the Borrower
and the Agent as to the increase in the amount of its Commitment and (C) each
Non-Consenting Lender being replaced pursuant to this Section 2.19 shall have
delivered to the Agent any Note or Notes held by such Non-Consenting Lender.
Upon the payment or prepayment of all amounts referred to in clauses (i), (ii)
and (iii) of the immediately preceding sentence, each such Consenting Lender or
Assuming Lender, as of the Extension Date, will be substituted for such
Non-Consenting Lender under this Agreement and shall be a Lender for all
purposes of this Agreement, without any further acknowledgment by or the consent
of the other Lenders, and the obligations of each such Non-Consenting Lender
hereunder shall, by the provisions hereof, be released and discharged. (d) If
(after giving effect to any assignments or assumptions pursuant to subsection
(c) of this Section 2.19) Lenders having Revolving Credit Commitments equal to
at least 50% of the Revolving Credit Commitments in effect immediately prior to
the Extension Date consent in writing to a requested extension (whether by
execution or delivery of an Assumption Agreement or otherwise) not later than
one Business Day prior to such Extension Date, the Agent shall so notify the
Borrower, and, subject to the satisfaction of the applicable conditions in
Article III, the Termination Date then in effect shall be extended for the
additional one-year period as described in subsection (a) of this Section 2.19,
and all references in this Agreement, and in the Notes, if any, to the
“Termination Date” shall, with respect to each Consenting Lender and each
Assuming Lender for such Extension Date, refer to the Termination Date as so
extended. Promptly following each Extension Date, the Agent shall notify the
Lenders (including, without limitation, each Assuming Lender) of the extension
of the scheduled Termination Date in effect immediately prior thereto and shall
thereupon record in the Register the relevant information with respect to each
such Consenting Lender and each such Assuming Lender. SECTION 2.20. Defaulting
Lender. (a) If a Lender becomes, and during the period it remains, a Defaulting
Lender, the following provisions shall apply: (i) such Defaulting Lenders’
Ratable Share of the L/C Exposure and the Swing Line Advances will, subject to
the limitation in the first proviso below, automatically be reallocated
(effective on the day such Lender becomes a Defaulting Lender) among the
Non-Defaulting Lenders pro rata in accordance with their respective Commitments
(such reallocation to be repeated as of any date that a Lender becomes a
Defaulting Lender, whether on the date that such Lender is required to purchase
its participation in any Letter of Credit or otherwise); provided that (A) the
sum of each Non-Defaulting Lender’s aggregate principal amount of Revolving
Credit Advances, allocated share of the L/C Exposure and allocated share of the
principal amount of outstanding Swing Line Advances may not in any event exceed
the Commitment of such Non- Defaulting Lender as in effect at the time of such
reallocation and (B) neither such reallocation nor any payment by a
Non-Defaulting Lender pursuant thereto will constitute a waiver or release of
any claim the Borrower, the Agent, any Issuing Bank, any Swing Line Bank or any
other Lender may have against such Defaulting Lender or cause such Defaulting
Lender to be a Non- Defaulting Lender; 34 NYDOCS02/1188161



--------------------------------------------------------------------------------



 
[creditfacility040.jpg]
(ii) to the extent that any portion (the “unreallocated portion”) of the
Defaulting Lender’s share of the L/C Exposure and Swing Line Advances cannot be
so reallocated, whether by reason of the proviso in clause (i) above or
otherwise, the Borrower will, not later than three Business Days after demand by
the Agent (at the direction of an Issuing Bank and/or a Swing Line Bank, as the
case may be), (A) Cash Collateralize the obligations of the Borrower to each
Issuing Bank and each Swing Line Bank in respect of such L/C Exposure or Swing
Line Advances, as the case may be, in an amount at least equal to the aggregate
amount of the unreallocated portion of such L/C Exposure or Swing Line Advances,
or (B) in the case of such Swing Line Advances, prepay (subject to clause (iii)
below) and/or Cash Collateralize in full the unreallocated portion thereof, or
(C) make other arrangements satisfactory to the Agent, and to each Issuing Bank
and each Swing Line Bank, as the case may be, in their sole discretion to
protect them against the risk of non-payment by such Defaulting Lender; provided
that cash collateral (or the appropriate portion thereof) provided in respect of
the unreallocated portion of the L/C Exposure or Swing Line Advances shall be
released promptly following: (x) the elimination of the applicable L/C Exposure
or Swing Line Advances giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender) or (y) the Borrower notifying
the Agent that such cash collateral exceeds the required amount of Cash
Collateralization and the Agent’s confirmation of such excess (it being
understood that only such excess amount shall be so released); provided further
that in accordance with Section 2.04, to the extent that the Borrower has Cash
Collateralized the aggregate amount of the unreallocated portion of such L/C
Exposure or Swing Line Advances, such unreallocated portion shall not accrue any
fees, commissions or interest; and (iii) any amount paid by the Borrower or
otherwise received by the Agent for the account of a Defaulting Lender under
this Agreement (whether on account of principal, interest, fees, indemnity
payments or other amounts) will not be paid or distributed to such Defaulting
Lender, but will instead be at the direction of the Borrower (A) retained by the
Agent to Cash Collateralize the obligations of the Borrower to each Issuing Bank
and each Swing Line Bank in respect of such Defaulting Lender’s unreallocated
portion of the L/C Exposure or Swing Line Advances or to fund any Advance in
respect of which such Defaulting Lender has failed to fund its portion thereof
as required, or (B) retained by the Agent in a segregated non-interest bearing
account until (subject to Section 2.20(d)) the termination of the Commitments
and payment in full of all obligations of the Borrower hereunder and will be
applied by the Agent, to the fullest extent permitted by law, to the making of
payments from time to time in the following order of priority: first to the
payment of any amounts owing by such Defaulting Lender to the Agent under this
Agreement, second to the payment of any amounts owing by such Defaulting Lender
to an Issuing Bank or a Swing Line Bank (pro rata as to the respective amounts
owing to each of them) under this Agreement, third to the payment of
post-default interest and then current interest due and payable to the Lenders
hereunder other than Defaulting Lenders, ratably among them in accordance with
the amounts of such interest then due and payable to them, fourth to the payment
of fees then due and payable to the Non-Defaulting Lenders hereunder, ratably
among them in accordance with the amounts of such fees then due and payable to
them, fifth to pay principal then due and payable to the Non-Defaulting Lenders
hereunder ratably in accordance with the amounts thereof then due and payable to
them, sixth to the ratable payment of other amounts then due and payable to the
Non-Defaulting Lenders, and seventh after the termination of the Commitments,
the expiration, termination or cancellation of all Letters of Credit and payment
in full of all obligations of the Borrower hereunder, to pay amounts owing under
this Agreement to such Defaulting Lender or as a court of competent jurisdiction
may otherwise direct. Subject to Section 2.04, any payments, prepayments or
other amounts paid or payable to a Defaulting Lender that are applied (or held)
to pay amounts owed by a Defaulting Lender or to post cash collateral pursuant
to this Section 2.20 shall be deemed paid to and redirected by such Defaulting
35 NYDOCS02/1188161



--------------------------------------------------------------------------------



 
[creditfacility041.jpg]
Lender, and each Lender irrevocably consents hereto; provided that any such
amount received by the Agent pursuant to this Section 2.20(a)(iii) shall,
subject to Section 2.20(c), be released to the applicable Defaulting Lender
promptly upon such Defaulting Lender no longer being deemed to be a Defaulting
Lender. (b) No Commitment of any Lender shall be increased or otherwise
affected, and, except as otherwise expressly provided in this Section 2.20,
performance by the Borrower of its obligations shall not be excused or otherwise
modified, as a result of the operation of this Section 2.20. The rights and
remedies against a Defaulting Lender under this Section 2.20 are in addition to
any other rights and remedies which the Borrower, the Agent or any Lender may
have against such Defaulting Lender. (c) If the Borrower and the Agent agree in
writing in their reasonable determination that a Defaulting Lender should no
longer be deemed to be a Defaulting Lender, the Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any cash collateral), that Lender will, to the extent applicable, purchase
that portion of outstanding Advances and L/C Exposure of the other Lenders or
take such other actions as the Agent may determine to be necessary to cause the
Advances and L/C Exposure to be held on a pro rata basis by the Lenders in
accordance with their pro rata share, whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from such Lender’s having been a Defaulting
Lender. (d) The Borrower’s obligation to provide cash collateral as and when
required pursuant to this Section 2.20 is a required payment under this
Agreement. SECTION 2.21. Replacement of Lenders. If any Lender requests
compensation under Section 2.11, or if the Borrower is required to pay
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 2.14, or if any Lender is a Defaulting Lender,
then the Borrower may, at its sole expense and effort, upon notice to such
Lender and the Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 8.07), all of its interests, rights and
obligations under this Agreement to an Eligible Assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that: (a) the Borrower shall have paid to the Agent the
assignment fee (if any) specified in Section 8.07; (b) such Lender shall have
received payment of an amount equal to the outstanding principal of its Advances
and participations in L/C Disbursements, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder (including any amounts under
Section 8.04(c)) from the assignee (to the extent of such outstanding principal
and accrued interest and fees) or the Borrower (in the case of all other
amounts); (c) in the case of any such assignment resulting from a claim for
compensation under Section 2.11 or payments required to be made pursuant to
Section 2.14, such assignment will result in a reduction in such compensation or
payments thereafter; and 36 NYDOCS02/1188161



--------------------------------------------------------------------------------



 
[creditfacility042.jpg]
(d) such assignment does not conflict with applicable law. A Lender shall not be
required to make any such assignment or delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrower to require such assignment and delegation cease to apply. ARTICLE III
CONDITIONS TO EFFECTIVENESS AND LENDING SECTION 3.01. Conditions Precedent to
Effectiveness of Section 2.01. Section 2.01 of this Agreement shall become
effective on and as of the first date (the “Effective Date”) on which the
following conditions precedent have been satisfied: (a) Nothing shall have come
to the attention of the Lenders during the course of their due diligence
investigation to lead them to believe that the Information Memorandum, together
with any update supplied by the Borrower to the Lenders, was or has become
misleading, incorrect or incomplete in any material respect; without limiting
the generality of the foregoing, the Lenders shall have been given such access
to the management, records, books of account, contracts and properties of the
Borrower and its Subsidiaries as they shall have requested. (b) The Borrower
shall have notified each Lender and the Agent in writing as to the proposed
Effective Date. (c) The Borrower shall have paid all reasonable invoiced fees
and expenses of the Agent and the Lenders (including the fees and expenses of
counsel to the Agent). (d) On the Effective Date, the following statements shall
be true and the Agent shall have received for the account of each Lender a
certificate signed by a duly authorized officer of the Borrower, dated the
Effective Date, stating that: (i) The representations and warranties contained
in Section 4.01 are correct on and as of the Effective Date, and (ii) No event
has occurred and is continuing that constitutes a Default. (e) The Agent shall
have received on or before the Effective Date the following, each dated such
day, in form and substance satisfactory to the Agent and (except for the Notes)
in sufficient copies for each Lender: (i) The Notes to the order of the Lenders
to the extent requested by any Lender pursuant to Section 2.16. (ii) Certified
copies of the resolutions of the Board of Directors of the Borrower approving
this Agreement and the Notes, and of all documents evidencing other necessary
corporate action and governmental approvals, if any, with respect to this
Agreement and the Notes. (iii) A certificate of the Secretary or an Assistant
Secretary of the Borrower certifying the names and true signatures of the
officers of the Borrower authorized to sign this Agreement and the Notes and the
other documents to be delivered hereunder. 37 NYDOCS02/1188161



--------------------------------------------------------------------------------



 
[creditfacility043.jpg]
(iv) A reasonably acceptable opinion of Peter Falconer, associate general
counsel of the Borrower, substantially in the form of Exhibit D-1 hereto, and a
reasonably acceptable opinion of Mayer Brown LLP, special counsel for the
Borrower, substantially in the form of Exhibit D-2 hereto. (v) A reasonably
acceptable opinion of Shearman & Sterling LLP, counsel for the Agent, in form
and substance satisfactory to the Agent. (f) The Borrower shall have terminated
the commitments of the lenders and repaid or prepaid all of the obligations
(other than in respect of the outstanding Existing Letters of Credit) under, the
Five-Year Credit Agreement dated as of May 26, 2016 among the Borrower, the
lenders parties thereto and Citibank, N.A., as administrative agent, and each of
the Lenders that is a party to such credit facility hereby waives, upon
execution of this Agreement, any notice required by said Credit Agreement
relating to the termination of commitments thereunder. SECTION 3.02. Conditions
Precedent to Each Borrowing, Commitment Increase, Extension Date and Issuance.
The obligation of each Lender and each Swing Line Bank to make an Advance (other
than (x) a Swing Line Advance made by a Lender pursuant to Section 2.02(b) or
(y) an Advance made by any Issuing Bank or any Lender pursuant to Section
2.03(c)) on the occasion of each Borrowing, each Commitment Increase, each
extension of the Commitments and the obligation of each Issuing Bank to issue a
Letter of Credit shall be subject to the conditions precedent that the Effective
Date shall have occurred and on the date of such Borrowing, the applicable
Increase Date, the applicable Extension Date or such issuance the following
statements shall be true (and each of the giving of the applicable Notice of
Revolving Credit Borrowing, Notice of Swing Line Borrowing, request for
Commitment Increase, request for Commitment extension or Notice of Issuance and
the acceptance by the Borrower of the proceeds of such Borrowing, shall
constitute a representation and warranty by the Borrower that on the date of
such Borrowing, such Increase Date, such Extension Date or such issuance such
statements are true): (a) the representations and warranties contained in
Section 4.01 (except the representations set forth in subsection (d)(ii) thereof
and in subsection (f) thereof) are correct on and as of such date, before and
after giving effect to such Borrowing, such Commitment Increase, such Commitment
extension or such issuance and to the application of the proceeds therefrom, as
though made on and as of such date, except to the extent such representation or
warranty related to a specific earlier date, in which case such representation
or warranty shall have been true and correct as of such earlier date, and (b) no
event has occurred and is continuing, or would result from such Borrowing, such
Commitment Increase, such Commitment extension or such issuance or from the
application of the proceeds therefrom, that constitutes a Default. In addition
to the other conditions precedent herein set forth, if any Lender becomes, and
during the period it remains, a Defaulting Lender, no Issuing Bank will be
required to issue any Letter of Credit or to amend any outstanding Letter of
Credit to increase the face amount thereof, alter the drawing terms thereunder
or extend, or permit the extension of, the expiry date thereof, and no Swing
Line Bank will be required to make any Swing Line Advance, unless any Fronting
Exposure that would result therefrom is eliminated or fully covered by the
Commitments of the Non-Defaulting Lenders or by Cash Collateralization or a
combination thereof satisfactory to such Issuing Bank or Swing Line Bank.
SECTION 3.03. Determinations Under Section 3.01. For purposes of determining
compliance with the conditions specified in Section 3.01, each Lender shall be
deemed to have consented 38 NYDOCS02/1188161



--------------------------------------------------------------------------------



 
[creditfacility044.jpg]
to, approved or accepted or to be satisfied with each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to the Lenders unless an officer of the Agent responsible for the
transactions contemplated by this Agreement shall have received notice from such
Lender prior to the date that the Borrower, by notice to the Lenders, designates
as the proposed Effective Date, specifying its objection thereto. The Agent
shall promptly notify the Lenders of the occurrence of the Effective Date.
ARTICLE IV REPRESENTATIONS AND WARRANTIES SECTION 4.01. Representations and
Warranties. The Borrower represents and warrants as follows: (a) Organization;
Powers. Each of the Borrower and its Subsidiaries is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, has all requisite power and authority to carry on its business as
now conducted and, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required. (b) Authorization;
Enforceability. The Transactions are within the Borrower’s corporate powers and
have been duly authorized by all necessary corporate and, if required,
stockholder action. This Agreement has been duly executed and delivered by the
Borrower and constitutes a legal, valid and binding obligation of the Borrower,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law; provided that no representation
as to the legality, validity, binding obligation or enforceability is given as
to the matters set forth in Section 8.14. (c) Governmental Approvals; No
Conflicts. The Transactions (i) do not require any consent or approval of,
registration or filing with, or any other action by, any Governmental Authority,
except such as have been obtained or made and are in full force and effect, (ii)
will not violate any applicable law or regulation or the charter, by-laws or
other organizational documents of the Borrower or any of its Subsidiaries or any
order of any Governmental Authority, (iii) will not violate or result in a
default under any indenture, agreement or other instrument binding upon the
Borrower or any of its Subsidiaries or its assets, or give rise to a right
thereunder to require any payment to be made by the Borrower or any of its
Subsidiaries, and (iv) will not result in the creation or imposition of any Lien
on any asset of the Borrower or any of its Subsidiaries. (d) Financial
Condition; No Material Adverse Change. (i) The Borrower has heretofore furnished
to the Lenders its consolidated balance sheet and statements of income,
stockholders equity and cash flows (A) as of and for the fiscal year ended
December 31, 2018, reported on by Ernst & Young LLP, independent public
accountants, and (B) as of and for the fiscal quarter and the portion of the
fiscal year ended March 31, 2019, certified by its chief financial officer. Such
financial statements present fairly, in all material respects, the financial
position and results of operations and cash flows of the Borrower and its
consolidated Subsidiaries as of such dates and for such periods in accordance
with GAAP, consistently applied, subject to year-end audit adjustments and the
absence of footnotes in the case of the statements referred to in clause (B)
above. 39 NYDOCS02/1188161



--------------------------------------------------------------------------------



 
[creditfacility045.jpg]
(ii) Except for disclosures, if any, made in filings by the Borrower prior to
the date hereof pursuant to the Securities and Exchange Act of 1934, as amended,
since December 31, 2018, there has been no material adverse change in the
business, assets, operations or condition, financial or otherwise, of the
Borrower and its Subsidiaries, taken as a whole. (e) Properties. (i) Each of the
Borrower and its Subsidiaries has good title to, or valid leasehold interests
in, all its real and personal property material to its business, except for
minor defects in title that do not interfere with its ability to conduct its
business as currently conducted or to utilize such properties for their intended
purposes. (ii) Each of the Borrower and its Subsidiaries owns, or is licensed to
use, all trademarks, trade names, copyrights, patents and other intellectual
property material to its business, and the use thereof by the Borrower and its
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect. (f) Litigation
and Environmental Matters. (i) There are no actions, suits or proceedings by or
before any arbitrator or Governmental Authority pending against or, to the
knowledge of the Borrower, threatened against or affecting the Borrower or any
of its Subsidiaries (A) which are likely, individually or in the aggregate, to
result in a Material Adverse Effect (other than the Disclosed Litigation) or (B)
that involve this Agreement or the Transactions. (ii) Except for the Disclosed
Litigation and except with respect to any other matters that, individually or in
the aggregate, are not likely to result in a Material Adverse Effect, neither
the Borrower nor any of its Subsidiaries (A) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (B) has become subject to
any Environmental Liability, (C) has received notice of any claim with respect
to any Environmental Liability or (D) knows of any basis for any Environmental
Liability. (iii) Since the date of this Agreement, there has been no change in
the status of the Disclosed Litigation that, individually or in the aggregate,
has resulted in, or materially increased the likelihood of, a Material Adverse
Effect. (g) Compliance with Laws and Agreements. Each of the Borrower and its
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. No Default has occurred and is
continuing. (h) Investment Company Status. Neither the Borrower nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940. (i) Taxes. Each of the Borrower and
its Subsidiaries has timely filed or caused to be filed all Tax returns and
reports required to have been filed and has paid or caused to be paid all Taxes
required to have been paid by it, except (i) Taxes that are being contested in
good faith by appropriate proceedings and for which the Borrower or such
Subsidiary, as applicable, has set aside on its books adequate reserves or (ii)
to the extent that the failure to do so could not reasonably be expected to
result in a Material Adverse Effect. 40 NYDOCS02/1188161



--------------------------------------------------------------------------------



 
[creditfacility046.jpg]
(j) ERISA. No ERISA Event has occurred or is reasonably expected to occur that,
when taken together with all other such ERISA Events for which liability is
reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect. The present value of all accumulated benefit
obligations under each Plan (based on the assumptions used for purposes of
Statement of Financial Accounting Standards No. 87) as of the date of the most
recent financial statements reflecting such amounts: (i) did not exceed the fair
market value of the assets of such Plan by an aggregate amount in excess of
$25,000,000 or (ii) if such shortfall is in excess of such amount, such
shortfall could not reasonably be expected to result in a Material Adverse
Effect. (k) Disclosure. None of the reports, financial statements, certificates
or other information furnished by or on behalf of the Borrower to the Agent or
any Lender in connection with the negotiation of this Agreement or delivered
hereunder (as modified or supplemented by other information so furnished)
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that, with respect to
projected financial information the Borrower represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time. (l) Margin Stock. The Borrower is not engaged in the
business of extending credit for the purpose of purchasing or carrying margin
stock (within the meaning of Regulation U issued by the Board of Governors of
the Federal Reserve System, as in effect from time to time), and no proceeds of
any Advance or Letter of Credit will be used to purchase or carry any margin
stock or to extend credit to others for the purpose of purchasing or carrying
any margin stock. (m) Anti-Corruption Laws and Sanctions. The Borrower has
implemented and maintains in effect policies and procedures reasonably designed
to promote compliance by the Borrower, its Subsidiaries and (when acting in
their respective capacities as such) their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions and, to
the knowledge of the Borrower, the Borrower and its Subsidiaries are in
compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects. None of the Borrower, any Subsidiary or any of their respective
directors or officers, or, to the knowledge of the Borrower, any of their
respective employees or any agent of the Borrower or any Subsidiary that will
act in any capacity in connection with or benefit from the credit facility
established hereby, is, or is controlled by, a Sanctioned Person. ARTICLE V
COVENANTS SECTION 5.01. Affirmative Covenants. Until the Commitments and Letters
of Credit have expired or been terminated and the principal of and interest on
each Advance and all fees payable hereunder shall have been paid in full, the
Borrower covenants and agrees with the Lenders that: (a) Financial Statements
and Other Information. The Borrower will furnish to the Agent (which shall
promptly furnish to each of the Lenders): (i) within 105 days after the end of
each fiscal year of the Borrower, its audited consolidated balance sheet and
related statements of operations, stockholders’ equity and cash flows as of the
end of and for such year, setting forth in each case in comparative form the
figures for the previous fiscal year, all reported on by Ernst & Young LLP or
other independent public accountants of recognized national standing (without a
going “concern” or like qualification or exception and without any qualification
or material exception as to the scope of such audit) to the 41 NYDOCS02/1188161



--------------------------------------------------------------------------------



 
[creditfacility047.jpg]
effect that such consolidated financial statements present fairly in all
material respects the financial condition and results of operations of the
Borrower and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied (the furnishing of the Borrower’s Form 10-K will
satisfy the requirements of this Section 5.01(a)(i)); (ii) within 55 days after
the end of each of the first three fiscal quarters of each fiscal year of the
Borrower, its consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such fiscal quarter
and the then elapsed portion of the fiscal year, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous fiscal year, all
certified by one of its Financial Officers as presenting fairly in all material
respects the financial condition and results of operations of the Borrower and
its consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes (the furnishing of the Borrower’s Form 10-Q will satisfy
the requirements of this Section 5.01(a)(ii)); (iii) concurrently with any
delivery of financial statements under clause (i) or (ii) above, a certificate
of a Financial Officer of the Borrower (A) certifying as to whether a Default
has occurred since the delivery of the previous such certificate, or, with
respect to the first such certificate, the date hereof and, if such Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto, (B) setting forth reasonably detailed calculations
demonstrating compliance with Sections 5.02(a) and 5.03 and (C) stating whether
any change in GAAP or in the application thereof has occurred since the date of
the audited financial statements referred to in Section 4.01(d) and, if any such
change has occurred, specifying the effect of such change on the financial
statements accompanying such certificate; (iv) concurrently with any delivery of
financial statements under clause (i) above, a certificate of the accounting
firm that reported on such financial statements stating whether they obtained
knowledge during the course of their examination of such financial statements of
any Default (which certificate may be limited to the extent required by
accounting rules or guidelines); (v) promptly after the same become publicly
available, copies of all periodic and other reports, proxy statements and other
material information filed by the Borrower or any Subsidiary, with the
Securities and Exchange Commission, or any Governmental Authority succeeding to
any or all of the functions of said Commission, or with any national securities
exchange, as the case may be; and (vi) promptly following any request therefor,
such other information regarding the operations, business affairs and financial
condition of the Borrower or any Subsidiary, or compliance with the terms of
this Agreement, as the Agent or any Lender may reasonably request, including,
without limitation, information or certifications as may be required under the
Beneficial Ownership Regulation, if applicable. The Borrower shall be deemed to
have delivered the financial statements and other information referred to in
subclauses (i), (ii) and (v) of this Section 5.01(a), when such filings,
financials or other information have been posted on the Internet website of the
Securities and Exchange Commission (http://www.sec.gov) or on the Borrower’s own
internet website as previously identified to the Agent and Lenders. If the Agent
or a Lender requests such filings, financial statements or other information to
be delivered to it in hard copies, the Borrower shall furnish to the Agent or
such Lender, as applicable, such statements accordingly, provided that no such
request shall affect that such filings, financial statements or 42
NYDOCS02/1188161



--------------------------------------------------------------------------------



 
[creditfacility048.jpg]
other information have been deemed to have been delivered in accordance with the
terms of the immediately preceding sentence. (b) Notices of Material Events. The
Borrower will furnish to the Agent (which shall promptly furnish to each of the
Lenders) prompt written notice of the following: (i) the occurrence of any
Default; (ii) the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting the
Borrower or any Affiliate thereof that is likely to result in a Material Adverse
Effect; and (iii) any other development that results in a Material Adverse
Effect. Each notice delivered under this Section shall be accompanied by a
statement of a Financial Officer or other executive officer of the Borrower
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto. (c) Existence;
Conduct of Business. The Borrower will, and will cause each of its Subsidiaries
to, do or cause to be done all things necessary to preserve, renew and keep in
full force and effect its legal existence and the rights, licenses, permits,
privileges and franchises material to the conduct of its business; provided that
(x) the foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 5.02(b), (y) any Subsidiary of the Borrower
may liquidate or dissolve and (z) the foregoing shall not prohibit any
transaction between or among the Borrower and its Subsidiaries. (d) Payment of
Obligations. The Borrower will, and will cause each of its Subsidiaries to, pay
its obligations, including Tax liabilities, that, if not paid, could result in a
Material Adverse Effect before the same shall become delinquent or in default,
except where (i) the validity or amount thereof is being contested in good faith
by appropriate proceedings, (ii) the Borrower or such Subsidiary has set aside
on its books adequate reserves with respect thereto in accordance with GAAP and
(iii) the failure to make payment pending such contest could not reasonably be
expected to result in a Material Adverse Effect. (e) Maintenance of Properties;
Insurance. The Borrower will, and will cause each of its Subsidiaries to, (i)
keep and maintain all property material to the conduct of its business in good
working order and condition, ordinary wear and tear excepted, and (ii) maintain,
with financially sound and reputable insurance companies, insurance in such
amounts and against such risks as are customarily maintained by companies
engaged in the same or similar businesses operating in the same or similar
locations, in each case, except to the extent that the failure to maintain any
such insurance could not reasonably be expected to result in a Material Adverse
Effect. (f) Books and Records; Inspection Rights. The Borrower will, and will
cause each of its Subsidiaries to, keep proper books of record and account in
which full, true and correct entries are made of all dealings and transactions
in relation to its business and activities. The Borrower will, and will cause
each of its Subsidiaries to, permit any representatives designated by the Agent
or any Lender, upon reasonable prior notice and (unless an Event of Default has
occurred and is continuing, at the expense of the Agent or such Lender, as the
case may be), to visit and inspect its properties, to examine and make extracts
from its books and records, and to discuss its affairs, finances and condition
with its officers and independent accountants, all at such reasonable times and
as often as reasonably requested. 43 NYDOCS02/1188161



--------------------------------------------------------------------------------



 
[creditfacility049.jpg]
(g) Compliance with Laws, Etc. The Borrower will, and will cause each of its
Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. The Borrower will maintain in
effect policies and procedures reasonably designed to promote compliance by the
Borrower, its Subsidiaries and (when acting in their respective capacities as
such) their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions. (h) Use of Proceeds. The proceeds
of the Advances will be used only for general corporate purposes of the Borrower
and its Subsidiaries in the ordinary course of business. No part of the proceeds
of any Advance will be used, whether directly or indirectly, for any purpose
that entails a violation of any of the regulations of the Federal Reserve Board,
including Regulation U and Regulation X, as in effect from time to time. SECTION
5.02. Negative Covenants. Until the Commitments and Letters of Credit have
expired or terminated and the principal of and interest on each Advance and all
fees payable hereunder have been paid in full the Borrower covenants and agrees
with the Lenders that: (a) Negative Pledge. The Borrower will not, nor will it
permit any of its Subsidiaries to, create, incur, assume or suffer to exist any
Lien in, of or on any property of the Borrower or any of its Subsidiaries,
whether now owned or hereafter acquired, except: (i) Liens created for the
benefit of the Lenders; (ii) Liens existing on the date of this Agreement; (iii)
Permitted Encumbrances; (iv) Liens on property (A) of a Subsidiary to secure
only obligations owing to the Borrower or another such Subsidiary or (B) of any
Person which becomes a Subsidiary after the date of this Agreement, provided
that such Liens in this clause (B) are in existence at the time such Person
becomes a Subsidiary and were not created in anticipation thereof; (v) Liens
upon real and/or tangible personal property acquired after the date hereof (by
purchase, construction or otherwise) by the Borrower or any of its Subsidiaries,
each of which Liens either (A) existed on such property before the time of its
acquisition and was not created in anticipation thereof, or (B) was created
solely for the purpose of securing Indebtedness representing, or incurred to
finance, refinance or refund, the cost (including the cost of construction) of
such property; provided that no such Lien shall extend to or cover any property
of the Borrower or such Subsidiary other than the property so acquired and
improvements thereon; provided, further, that the principal amount of
Indebtedness secured by any such Lien shall at no time exceed the fair market
value (as determined in good faith by a senior financial officer of the
Borrower) of such property at the time such Lien is created; and provided
finally, that such Lien attaches to such asset concurrently with or within 18
months of acquisition thereof; (vi) Liens on assets related to railcar operating
leases (including, but not limited to, car service contracts and cash collateral
accounts funded with revenues under such leases) securing obligations of the
Borrower or any Subsidiary under such lease; (vii) attachment, judgment and
other similar Liens arising in connection with court proceedings, provided that
(A) the execution or other enforcement of such Liens in an aggregate 44
NYDOCS02/1188161



--------------------------------------------------------------------------------



 
[creditfacility050.jpg]
amount exceeding $50,000,000 is effectively stayed and (B) the claims secured
thereby are being actively contested in good faith and by appropriate
proceedings; (viii) Liens securing Secured Nonrecourse Obligations; (ix) in
addition to the Liens permitted in the foregoing clauses (i) through (viii) of
this Section 5.02(a), Liens incurred in the ordinary course of business of the
Borrower and any of its Subsidiaries, provided that the aggregate amount of
Indebtedness secured by Liens pursuant to this clause (ix) shall not at any time
exceed $250,000; (x) any extension, renewal or replacement, or the combination
of, the foregoing, provided, however, that the Liens permitted hereunder shall
not be spread to cover any additional Indebtedness or property (other than a
substitution of like property); and (xi) additional Liens upon real and/or
personal property of the Borrower or any of its Subsidiaries created after the
date hereof so long as Unsecured Debt (as defined below) shall not, at any time,
exceed Eligible Assets (as defined below). For the purposes of Section
5.02(a)(xi): “Eligible Assets” means the difference, as at any date of
determination, of the following (each of the following items being the
consolidated amounts as reflected in the Borrower’s balance sheet (and/or notes
thereto) delivered in accordance with Section 5.01(a)(i) or (ii) hereof): (A)
the sum of (i) cash plus (ii) available for sale securities plus (iii) direct
financing leases plus (iv) loans plus (v) operating lease assets, facilities and
other– net (including progress payments related thereto) plus (vi) 50% of
investment in joint ventures plus (vii) assets held (or contracted to be
acquired) for sale and lease plus (viii) investment in future residuals plus
(ix) right of use assets minus (B) encumbered assets. “Unsecured Debt” means the
sum, as at any date of determination, of the following (each of the following
items being the consolidated amounts as reflected in the Borrower’s balance
sheet (and/or notes thereto) delivered in accordance with Section 5.01(a)(i) or
(ii) hereof): (i) commercial paper and bankers acceptances plus (ii) notes
payable (including without limitation, any indebtedness payable in respect of
borrowings under existing unsecured credit facilities) plus (iii) Capital Lease
Obligations plus (iv) senior term notes, so long as, in each case, such item is
unsecured. (b) Fundamental Changes. (i) The Borrower will not merge into or
consolidate with any other Person, or permit any other Person to merge into or
consolidate with it, or sell, transfer, lease or otherwise dispose of (in one
transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired), or liquidate or dissolve,
except that, if at the time thereof and immediately after giving effect thereto
no Default shall have occurred and be continuing, any Person may merge into the
Borrower in a transaction in which the Borrower is the surviving corporation.
(ii) The Borrower will not, and will not permit any of its Subsidiaries to,
engage to any material extent in any business other than businesses of the type
conducted by the Borrower and its Subsidiaries on the date of this Agreement,
and businesses reasonably related thereto, including, without limitation, the
business of leasing, investing in, operating, financing and selling
transportation, industrial and commercial equipment and commercial and other
real estate investment property and companies and activities related thereto. 45
NYDOCS02/1188161



--------------------------------------------------------------------------------



 
[creditfacility051.jpg]
Notwithstanding the foregoing, Subsidiaries of the Borrower are permitted to
transfer their respective property or assets to other Subsidiaries of the
Borrower, so long as such property or assets remain under the ultimate ownership
and control of the Borrower and do not adversely impact the consolidated balance
sheet of the Borrower in a material manner. (c) Transactions with Affiliates.
The Borrower will not, and will not permit any of its Subsidiaries to, sell,
lease or otherwise transfer any property or assets to, or purchase, lease or
otherwise acquire any property or assets from, or otherwise engage in any other
transactions with, any of its Affiliates, except (i) at prices and on terms and
conditions not less favorable to the Borrower or such Subsidiary than could be
obtained on an arm’s-length basis from unrelated third parties, (ii)
transactions between or among the Borrower and its Subsidiaries not involving
any other Affiliate and (iii) any transaction permitted by Section 5.02(b);
provided that the foregoing provisions of this Section 5.02(c) shall not
prohibit any such Person from declaring or paying any lawful dividend so long
as, after giving effect thereto, no Default shall have occurred and be
continuing. (d) Fiscal Year. The Borrower will not permit its fiscal year to end
on other than December 31 and for each of its fiscal quarters to end on other
than the last day of standard calendar quarters. (e) Use of Proceeds. Neither
the Borrower nor any of its Subsidiaries shall use the proceeds of any Borrowing
or Letter of Credit in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws. Neither the Borrower nor
any of its Subsidiaries shall use the proceeds of any Borrowing or Letter of
Credit for the purpose of financing any activities, business or transaction of
or with any Sanctioned Person or a Person known by the Borrower to be controlled
by a Sanctioned Person, or in any Sanctioned Country, except where such
activities, business or transaction could be conducted legally by a U.S. Person.
SECTION 5.03. Financial Covenant. Until the Commitments and Letters of Credit
have expired or terminated and the principal and interest on each Advance and
all fees payable hereunder have been paid in full the Borrower covenants and
agrees with the Lenders that the Borrower will not permit its Fixed Charge
Coverage Ratio, as at any fiscal quarter end, to be less than 1.20 to 1. For the
purposes of this Section 5.03, “Cash Flow” means, for any period, the sum, for
the Borrower and its consolidated Subsidiaries, of the following: (i) net
income, (ii) income taxes, (iii) non-cash provisions for, or actual write-offs
or impairments of, assets (without duplication in respect of any prior period)
and (iv) Fixed Charges. “Fixed Charge Coverage Ratio” means, for any day, the
ratio of (i) Cash Flow for the period of four consecutive fiscal quarters of the
Borrower ending on or most recently ended prior to such day to (ii) Fixed
Charges for such period. “Fixed Charges” means the sum, for any period for the
Borrower and its consolidated Subsidiaries, of the following: (i) Interest
Expense plus (ii) an estimate of that portion of minimum rents under operating
leases representing the interest factor. “Interest Expense” means, for any
period, the sum, for the Borrower and its consolidated Subsidiaries, of the
following: (i) all interest in respect of Indebtedness (including the interest
component of any payments in respect of Capital Lease Obligations) accrued or
capitalized 46 NYDOCS02/1188161



--------------------------------------------------------------------------------



 
[creditfacility052.jpg]
during such period (whether or not actually paid during such period) plus (ii)
the net amount payable (or minus the net amount receivable) under Hedging
Agreements relating to interest during such period (whether or not actually paid
or received during such period). ARTICLE VI EVENTS OF DEFAULT SECTION 6.01.
Events of Default. If any of the following events (“Events of Default”) shall
occur and be continuing: (a) the Borrower shall fail to pay any principal of or
interest on any Advance or any fee or any other amount payable under this
Agreement when and as the same shall become due and payable, and such failure
shall continue unremedied for a period of two Business Days; (b) any
representation or warranty made or deemed made by the Borrower (i) in this
Agreement or any amendment or modification hereof or (ii) in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with this Agreement or any amendment or modification thereof, shall
prove to have been incorrect in any material respect when made or deemed made;
(c) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.01(b), (c) (with respect to the Borrower’s
existence) or (h) or in Sections 5.02 or 5.03; (d) the Borrower shall fail to
observe or perform any covenant, condition or agreement contained in this
Agreement (other than those specified in clause (a) or (c) of this Section
6.01), and such failure shall continue unremedied for a period of 30 days after
notice thereof from the Agent (given at the request of any Lender) to the
Borrower; (e) the Borrower or any Subsidiary shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable and
after any applicable grace and/or notice period; (f) any event or condition
occurs that results in any Material Indebtedness becoming due prior to its
scheduled maturity or that enables or permits (after giving effect to any
applicable grace period and/or notice period) the holder or holders of any
Material Indebtedness or any trustee or agent on its or their behalf to cause
any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (f) shall not apply to secured Indebtedness that
becomes due as a result of (i) the voluntary sale or transfer of the property or
assets securing such Indebtedness or (ii) the receipt of proceeds of a casualty
loss or condemnation; (g) an involuntary proceeding shall be commenced or an
involuntary petition shall be filed seeking (i) liquidation, reorganization or
other relief in respect of the Borrower or any Material Subsidiary (other than a
Single Transaction Subsidiary) or its debts, or of a substantial part of its
assets, under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect or (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for the
Borrower or any Material Subsidiary or for a substantial part of its assets,
and, in any such case, such proceeding or petition shall continue undismissed
for 60 days or an order or decree approving or ordering any of the foregoing
shall be entered; 47 NYDOCS02/1188161



--------------------------------------------------------------------------------



 
[creditfacility053.jpg]
(h) the Borrower or any Material Subsidiary (other than a Single Transaction
Subsidiary) shall (i) voluntarily commence any proceeding or file any petition
seeking liquidation, reorganization or other relief under any Federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect, (ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (g) of this
Section 6.01, (iii) apply for or consent to the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for the
Borrower or any Material Subsidiary or for a substantial part of its assets,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors or (vi) take any action for the purpose of effecting any of the
foregoing; (i) the Borrower or any Material Subsidiary (other than a Single
Transaction Subsidiary) shall become unable, admit in writing or fail generally
to pay its debts (other than Secured Nonrecourse Obligations) as they become
due; (j) one or more judgments for the payment of money (other than in respect
of Secured Nonrecourse Obligations) in an aggregate amount in excess of
$50,000,000 shall be rendered against the Borrower or any Material Subsidiary
(other than a Single Transaction Subsidiary) or any combination thereof and the
same shall remain undischarged for a period of 30 consecutive days during which
execution shall not be effectively stayed, or any action shall be legally taken
by a judgment creditor to attach or levy upon any assets of the Borrower or any
such Material Subsidiary to enforce any such judgment; (k) an ERISA Event shall
have occurred that, in the opinion of the Required Lenders, when taken together
with all other ERISA Events that have occurred, could reasonably be expected to
result in a Material Adverse Effect; or (l) a Change in Control shall occur;
then, and in every such event (other than an event with respect to the Borrower
described in clause (g) or (h) of this Section), and at any time thereafter
during the continuance of such event, the Agent may, and at the request of the
Required Lenders shall, by notice to the Borrower, take either or both of the
following actions, at the same or different times: (i) terminate the Commitments
(other than the Commitments to make Advances by an Issuing Bank or a Lender
pursuant to Section 2.03(c)), and thereupon such Commitments shall terminate
immediately, and (ii) declare the Advances then outstanding to be due and
payable in whole (or in part, in which case any principal not so declared to be
due and payable may thereafter be declared to be due and payable), and thereupon
the principal of the Advances so declared to be due and payable, together with
accrued interest thereon and all fees and other obligations of the Borrower
accrued hereunder, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower; and in case of any event with respect to the
Borrower described in clause (g) or (h) of this Article, the Commitments (other
than the Commitments to make Advances by an Issuing Bank or a Lender pursuant to
Section 2.03(c)) shall automatically terminate and the principal of the Advances
then outstanding, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall automatically become due
and payable, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower. SECTION 6.02. Actions in Respect
of the Letters of Credit upon Default. If any Event of Default shall have
occurred and be continuing, the Agent may with the consent, or shall at the
request, of the Required Lenders, irrespective of whether it is taking any of
the actions described in Section 6.01 or otherwise, make demand upon the
Borrower to, and forthwith upon such demand the Borrower will, (a) 48
NYDOCS02/1188161



--------------------------------------------------------------------------------



 
[creditfacility054.jpg]
pay to the Agent on behalf of the Lenders in same day funds at the Agent’s
office designated in such demand, for deposit in the L/C Cash Collateral
Account, an amount equal to the aggregate Available Amount of all Letters of
Credit then outstanding or (b) make such other arrangements in respect of the
outstanding Letters of Credit as shall be acceptable to the Lenders having at
least 51% of the Revolving Credit Commitments. If at any time the Agent
determines that any funds held in the L/C Cash Collateral Account are subject to
any right or claim of any Person other than the Agent and the Lenders or that
the total amount of such funds is less than the aggregate Available Amount of
all Letters of Credit, the Borrower will, forthwith upon demand by the Agent,
pay to the Agent, as additional funds to be deposited and held in the L/C Cash
Collateral Account, an amount equal to the excess of (a) such aggregate
Available Amount over (b) the total amount of funds, if any, then held in the
L/C Cash Collateral Account that the Agent determines to be free and clear of
any such right and claim. Upon the drawing of any Letter of Credit, to the
extent funds are on deposit in the L/C Cash Collateral Account, such funds shall
be applied to reimburse the Issuing Banks to the extent permitted by applicable
law. After (i) no Event of Default shall be continuing or (ii) all such Letters
of Credit shall have expired or been fully drawn upon and all other obligations
of the Borrower hereunder and under the Notes shall have been paid in full, the
balance, if any, in such L/C Cash Collateral Account shall be returned to the
Borrower. ARTICLE VII THE AGENT SECTION 7.01. Appointment and Authority. Each of
the Lenders and the Issuing Banks hereby irrevocably appoints Citibank to act on
its behalf as the Agent hereunder and under the Notes and authorizes the Agent
to take such actions on its behalf and to exercise such powers as are delegated
to the Agent by the terms hereof or thereof, together with such actions and
powers as are reasonably incidental thereto. The provisions of this Article are
solely for the benefit of the Agent, the Lenders and the Issuing Banks, and,
except as provided in Section 7.07, the Borrower shall not have rights as a
third-party beneficiary of any of such provisions. It is understood and agreed
that the use of the term “agent” herein or in any Notes (or any other similar
term) with reference to the Agent is not intended to connote any fiduciary or
other implied (or express) obligations arising under agency doctrine of any
applicable law. Instead such term is used as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
contracting parties. SECTION 7.02. Rights as a Lender. The Person serving as the
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Agent, and the term “Lender” or “Lenders” shall, unless otherwise expressly
indicated or unless the context otherwise requires, include the Person serving
as the Agent hereunder in its individual capacity. Such Person and its
Affiliates may accept deposits from, lend money to, own securities of, act as
the financial advisor or in any other advisory capacity for, and generally
engage in any kind of business with, the Borrower or any Subsidiary or other
Affiliate thereof as if such Person were not the Agent hereunder and without any
duty to account therefor to the Lenders. SECTION 7.03. Exculpatory Provisions.
(a) The Agent shall not have any duties or obligations except those expressly
set forth herein, and its duties hereunder shall be administrative in nature.
Without limiting the generality of the foregoing, the Agent: (i) shall not be
subject to any fiduciary or other implied duties, regardless of whether a
Default has occurred and is continuing; (ii) shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby that 49 NYDOCS02/1188161



--------------------------------------------------------------------------------



 
[creditfacility055.jpg]
the Agent is required to exercise as directed in writing by the Required Lenders
(or such other number or percentage of the Lenders as shall be expressly
provided for herein); provided that the Agent shall not be required to take any
action that, in its opinion or the opinion of its counsel, may expose the Agent
to liability or that is contrary to this Agreement or applicable law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any debtor relief law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any debtor
relief law; and (iii) shall not, except as expressly set forth herein, have any
duty to disclose, and shall not be liable for the failure to disclose, any
information relating to the Borrower or any of its Affiliates that is
communicated to or obtained by the Person serving as the Agent or any of its
Affiliates in any capacity. (b) The Agent shall not be liable for any action
taken or not taken by it (i) with the consent or at the request of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Agent shall believe in good faith shall be necessary, under
the circumstances as provided in Sections 8.01 and 6.01), or (ii) in the absence
of its own gross negligence or willful misconduct. The Agent shall be deemed not
to have knowledge of any Default unless and until notice describing such Default
is given to the Agent in writing by the Borrower, a Lender or an Issuing Bank.
(c) The Agent shall not be responsible for or have any duty to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement, (ii) the contents of any certificate, report or
other document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement or any other agreement, instrument or document, or
(v) the satisfaction of any condition set forth in Article III or elsewhere
herein, other than to confirm receipt of items expressly required to be
delivered to the Agent. SECTION 7.04. Reliance by Agent. The Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Agent also may rely
upon any statement made to it orally or by telephone and believed by it to have
been made by the proper Person, and shall not incur any liability for relying
thereon. In determining compliance with any condition hereunder to the making of
an Advance, or the issuance, extension, renewal or increase of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender or
an Issuing Bank, the Agent may presume that such condition is satisfactory to
such Lender or Issuing Bank unless the Agent shall have received notice to the
contrary from such Lender or Issuing Bank prior to the making of such Advance or
the issuance, extension, renewal or increase of such Letter of Credit. The Agent
may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts. SECTION 7.05. Indemnification. (a) The
Lenders agree to indemnify the Agent (to the extent not reimbursed by the
Borrower) from and against such Lender’s pro rata share (determined as provided
below) of any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever that may be imposed on, incurred by, or asserted against the
Agent in any way relating to or arising out of this Agreement or any action
taken or omitted by the Agent under this Agreement (collectively, the
“Indemnified Costs”), provided that no Lender shall be liable for any portion of
the Indemnified Costs resulting from the 50 NYDOCS02/1188161



--------------------------------------------------------------------------------



 
[creditfacility056.jpg]
Agent’s gross negligence or willful misconduct. Without limitation of the
foregoing, each Lender agrees to reimburse the Agent promptly upon demand for
its pro rata share of any out-of-pocket expenses (including counsel fees)
incurred by the Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, to the extent that the Agent
is not reimbursed for such expenses by the Borrower. In the case of any
investigation, litigation or proceeding giving rise to any Indemnified Costs,
this Section 7.05(a) applies whether any such investigation, litigation or
proceeding is brought by the Agent, any Lender or a third party. For purposes of
this Section 7.05(a), the Lenders’ respective pro rata shares of any amount
shall be determined, at any time, according to the sum of (i) the aggregate
principal amount of the Revolving Credit Advances outstanding at such time and
owing to the respective Lenders, (ii) their respective pro rata Shares of the
aggregate Available Amount of all Letters of Credit outstanding at such time and
(iii) their respective Unused Revolving Credit Commitments at such time. (b)
Each Lender severally agrees to indemnify the Issuing Banks (to the extent not
promptly reimbursed by the Borrower) from and against such Lender’s Ratable
Share of any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever that may be imposed on, incurred by, or asserted against any
such Issuing Bank in any way relating to or arising out of this Agreement or any
action taken or omitted by such Issuing Bank hereunder or in connection
herewith; provided, however, that no Lender shall be liable for any portion of
such liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements resulting from such Issuing Bank’s gross
negligence or willful misconduct. Without limitation of the foregoing, each
Lender agrees to reimburse any such Issuing Bank promptly upon demand for its
Ratable Share of any costs and expenses (including, without limitation, fees and
expenses of counsel) payable by the Borrower under Section 8.04, to the extent
that such Issuing Bank is not promptly reimbursed for such costs and expenses by
the Borrower. (c) The failure of any Lender to reimburse the Agent or the
Issuing Bank promptly upon demand for its ratable share of any amount required
to be paid by the Lenders to the Agent or the Issuing Bank as provided herein
shall not relieve any other Lender of its obligation hereunder to reimburse the
Agent or the Issuing Bank for its ratable share of such amount, but no Lender
shall be responsible for the failure of any other Lender to reimburse the Agent
or an Issuing Bank for such other Lender’s Ratable Share of such amount. Without
prejudice to the survival of any other agreement of any Lender hereunder, the
agreement and obligations of each Lender contained in this Section 7.05 shall
survive the payment in full of principal, interest and all other amounts payable
hereunder and under the Notes. SECTION 7.06. Delegation of Duties. The Agent may
perform any and all of its duties and exercise its rights and powers hereunder
or under any Notes by or through any one or more sub-agents appointed by the
Agent and consented to in writing by the Borrower (such consent not to be
required if an Event of Default has occurred and is continuing at the time of
such appointment). The Agent and any such sub-agent may perform any and all of
its duties and exercise its rights and powers by or through their respective
Related Parties. The exculpatory provisions of this Article shall apply to any
such sub-agent and to the Related Parties of the Agent and any such sub-agent,
and shall apply to their respective activities in connection with the
syndication of the Facilities as well as activities as Agent. The Agent shall
not be responsible for the negligence or misconduct of any sub-agents appointed
with the consent of the Borrower. SECTION 7.07. Resignation of Agent. (a) The
Agent may at any time give notice of its resignation to the Lenders, the Issuing
Banks and the Borrower. Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, with the consent of the Borrower (such
consent not 51 NYDOCS02/1188161



--------------------------------------------------------------------------------



 
[creditfacility057.jpg]
to be required if an Event of Default has occurred and is continuing at the time
of such resignation – in which event the Required Lenders’ decision shall be in
consultation with the Borrower), to appoint a successor, which shall be a bank
with an office in New York, New York, or an Affiliate of any such bank with an
office in New York, New York. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Agent gives notice of its resignation (or such earlier day as
shall be agreed by the Required Lenders) (the “Resignation Effective Date”),
then the retiring Agent may (but shall not be obligated to), on behalf of the
Lenders and the Issuing Banks, appoint a successor Agent meeting the
qualifications set forth above with the consent of the Borrower (such consent
not to be required if an Event of Default has occurred and is continuing at the
time of such assignment). Whether or not a successor has been appointed, such
resignation shall become effective in accordance with such notice on the
Resignation Effective Date. (b) If the Person serving as Agent is a Defaulting
Lender, the Required Lenders may, to the extent permitted by applicable law, by
notice in writing to such Person and the other parties hereto remove such Person
as Agent and, with the consent of the Borrower (such consent not to be required
if an Event of Default has occurred and is continuing at the time of such
appointment), appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date. (c) With
effect from the Resignation Effective Date or the Removal Effective Date (as
applicable) (1) the retiring or removed Agent shall be discharged from its
duties and obligations hereunder and under the Notes (except that in the case of
any collateral security held by the Agent on behalf of the Lenders or the
Issuing Banks hereunder, the retiring or removed Agent shall continue to hold
such collateral security until such time as a successor Agent is appointed) and
(2) all payments, communications and determinations provided to be made by, to
or through the Agent shall instead be made by or to each Lender and Issuing Bank
directly, until such time, if any, as the Required Lenders appoint a successor
Agent as provided for above. Upon the acceptance of a successor’s appointment as
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring or removed Agent, and
the retiring or removed Agent shall be discharged from all of its duties and
obligations hereunder or under the Notes. The fees payable by the Borrower to a
successor Agent shall be the same as those payable to its predecessor unless
otherwise agreed between the Borrower and such successor. After the retiring or
removed Agent’s resignation or removal hereunder, the provisions of this Article
and Section 8.04 shall continue in effect for the benefit of such retiring or
removed Agent, its sub-agents and their respective Related Parties in respect of
any actions taken or omitted to be taken by any of them while the retiring or
removed Agent was acting as Agent. SECTION 7.08. Non-Reliance on Agent and Other
Lenders. Each Lender and Issuing Bank acknowledges that it has, independently
and without reliance upon the Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and Issuing Bank also acknowledges that it will,
independently and without reliance upon the Agent or any other Lender or any of
their Related Parties and based on such documents and information as it shall
from time to time deem appropriate, continue to make its own decisions in taking
or not taking action under or based upon this Agreement, any Note or any related
agreement or any document furnished hereunder or thereunder. SECTION 7.09. No
Other Duties, etc. Anything herein to the contrary notwithstanding, none of the
Bookrunners, Arrangers, syndication agent or co-documentation agent listed on
the cover 52 NYDOCS02/1188161



--------------------------------------------------------------------------------



 
[creditfacility058.jpg]
page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the Notes, except in its capacity, as applicable, as the
Agent, a Lender or an Issuing Bank hereunder. SECTION 7.10. Lender ERISA
Matters. (a) Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Agent and not, for the avoidance of doubt, to or
for the benefit of the Borrower, that at least one of the following is and will
be true: (i) such Lender is not using “plan assets” (within the meaning of
Section 3(42) of ERISA or otherwise) of one or more Benefit Plans with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Advances, the Letters of Credit, the Commitments or this
Agreement, (ii) the transaction exemption set forth in one or more PTEs, such as
PTE 84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Advances, the Letters of Credit, the Commitments and this
Agreement, (iii) (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the
Advances, the Letters of Credit, the Commitments and this Agreement, (C) the
entrance into, participation in, administration of and performance of the
Advances, the Letters of Credit, the Commitments and this Agreement satisfies
the requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D)
to the best knowledge of such Lender, the requirements of subsection (a) of Part
I of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Advances, the Letters
of Credit, the Commitments and this Agreement, or (iv) such other
representation, warranty and covenant as may be agreed in writing between the
Agent, in its sole discretion, and such Lender. (b) In addition, unless either
(1) sub-clause (i) in the immediately preceding clause (a) is true with respect
to a Lender or (2) a Lender has provided another representation, warranty and
covenant in accordance with sub-clause (iv) in the immediately preceding clause
(a), such Lender further (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Agent and not, for the avoidance of doubt, to or
for the benefit of the Borrower, that the Agent is not a fiduciary with respect
to the assets of such Lender involved in such Lender’s entrance into,
participation in, administration of and performance of the Advances, the Letters
of Credit, the Commitments and this Agreement (including in connection with the
reservation or exercise of any rights by the Agent under this Agreement or any
documents related hereto). 53 NYDOCS02/1188161



--------------------------------------------------------------------------------



 
[creditfacility059.jpg]
As used in this Section: “Benefit Plan” means any of (a) an “employee benefit
plan” (as defined in ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in and subject to Section 4975 of the Code or (c) any Person whose
assets include (for purposes of ERISA Section 3(42) or otherwise for purposes of
Title I of ERISA or Section 4975 of the Code) the assets of any such “employee
benefit plan” or “plan”. “PTE” means a prohibited transaction class exemption
issued by the U.S. Department of Labor, as any such exemption may be amended
from time to time. ARTICLE VIII MISCELLANEOUS SECTION 8.01. Amendments, Etc. No
amendment or waiver of any provision of this Agreement or the Notes, nor consent
to any departure by the Borrower therefrom, shall in any event be effective
unless the same shall be in writing and signed by the Required Lenders and (with
respect to amendments) the Borrower, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided, however, that (a) no amendment, waiver or consent shall, unless
in writing and signed by all the Lenders, do any of the following: (i) waive any
of the conditions specified in Section 3.01, (ii) change the percentage of the
Revolving Credit Commitments or of the aggregate unpaid principal amount of the
Advances, or the number of Lenders, that shall be required for the Lenders or
any of them to take any action hereunder or (iii) amend this Section 8.01 and
(b) no amendment, waiver or consent shall, unless in writing and signed by the
Required Lenders and each Lender that is directly affected by such amendment,
waiver or consent, (i) other than as provided in Section 2.18, increase the
Commitments of such Lenders, (ii) reduce the principal of, or rate of interest
on, the Advances or any fees or other amounts payable hereunder to such Lender
(except that the approval of the Required Lenders shall be sufficient to waive
Default Interest imposed in accordance with Section 2.07(b)) or (iii) other than
as provided in Section 2.19, postpone any date fixed for any payment of
principal of, or interest on, the Advances or any fees or other amounts payable
hereunder to such Lender, or extend (or permit the extension of) the expiration
date of any Letter of Credit to a date later than 10 Business Days prior to the
Termination Date; and provided further that (x) no amendment, waiver or consent
shall, unless in writing and signed by the Agent in addition to the Lenders
required above to take such action, affect the rights or duties of the Agent
under this Agreement or any Note, (y) no amendment, waiver or consent shall,
unless in writing and signed by each Swing Line Bank, in addition to the Lenders
required above to take such action, affect the rights or obligations of the
Swing Line Banks in their capacities as such under this Agreement, and (z) no
amendment, waiver or consent shall, unless in writing and signed by the Issuing
Banks in addition to the Lenders required above to take such action, adversely
affect the rights or obligations of the Issuing Banks in their capacities as
such under this Agreement. SECTION 8.02. Notices, Etc. (a) Notices Generally.
Except in the case of notices and other communications expressly permitted to be
given by telephone (and except as provided in paragraph (b) below), all notices
and other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile as follows: (i) if to the Borrower, to it
at 233 South Wacker Drive, 50th Floor, Chicago, Illinois 60606, Attention of
Treasurer (Telephone No. (312) 621-6200); 54 NYDOCS02/1188161



--------------------------------------------------------------------------------



 
[creditfacility060.jpg]
(ii) if to the Agent, to it at 1615 Brett Road, Building #3, New Castle,
Delaware 19720, Attention of Agency Operations (Facsimile No. (646) 274-5080;
Telephone No. (302) 894-6010); Borrower inquiries only:
AgencyABTFSupport@citi.com; Borrower notifications: GlAgentOfficeOps@Citi.com;
Disclosure Team Mail (Financial Reporting): oploanswebadmin@citi.com; (iii) if
to if to PNC Bank, National Association in its capacity as Issuing Bank, to it
at 6750 Miller Road Loc: BR-YB58-01-O, Brecksville, OH 44141, Attention of
Isalene Hasan, Senior Loan Support Analyst (Facsimile No. 877-718-7656;
Telephone No. 440-546-7388); if to U.S. Bank National Association in its
capacity as Issuing Bank, to it at 400 City Center, Oshkosh, WI 54901 Attention
of NSLS Deal Administrator (Facsimile No. 920-237-7993; Telephone No.
920-237-7601); and if to any other Issuing Bank, to it at the address provided
in writing to the Agent and the Borrower at the time of its appointment as an
Issuing Bank hereunder; (iv) if to a Lender, to it at its address (or facsimile
number) set forth in its Administrative Questionnaire. Notices sent by hand or
overnight courier service, or mailed by certified or registered mail, shall be
deemed to have been given when received; notices sent by facsimile shall be
deemed to have been given when sent (except that, if not given during normal
business hours for the recipient, shall be deemed to have been given at the
opening of business on the next business day for the recipient). Notices
delivered through electronic communications, to the extent provided in paragraph
(b) below, shall be effective as provided in said paragraph (b). (b) Electronic
Communications. Notices and other communications to the Agent, the Lenders and
the Issuing Banks hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Agent, provided that the foregoing shall not apply to
notices to the Agent, any Lender or Issuing Bank pursuant to Article II if the
Agent, such Lender or Issuing Bank, as applicable, has notified the Borrower and
the Agent that it is incapable of receiving notices under such Article by
electronic communication. The Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications. Unless
the Agent otherwise prescribes, (i) notices and other communications sent to an
e- mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient, at its e-mail address as described in the foregoing clause
(i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient. (c) Change of Address, etc. Any party hereto may change its
address or facsimile number for notices and other communications hereunder by
notice to the other parties hereto. (d) Platform. 55 NYDOCS02/1188161



--------------------------------------------------------------------------------



 
[creditfacility061.jpg]
(i) The Borrower agrees that the Agent may, but shall not be obligated to, make
the Communications (as defined below) available to the Issuing Banks and the
other Lenders by posting the Communications on Debt Domain, Intralinks, Syndtrak
or a substantially similar electronic transmission system (the “Platform”). (ii)
The Platform is provided “as is” and “as available.” The Agent Parties (as
defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the Communications. No warranty of
any kind, express, implied or statutory, including, without limitation, any
warranty of merchantability, fitness for a particular purpose, non-infringement
of third-party rights or freedom from viruses or other code defects, is made by
any Agent Party in connection with the Communications or the Platform. In no
event shall the Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Borrower, any Lender or any other Person or
entity for damages of any kind, including, without limitation, direct or
indirect, special, incidental or consequential damages, losses or expenses
(whether in tort, contract or otherwise) arising out of the Agent’s transmission
of communications through the Platform. “Communications” means, collectively,
any notice, demand, communication, information, document or other material that
the Borrower provides to the Agent pursuant to this Agreement or the
transactions contemplated therein which is distributed to the Agent, any Lender
or any Issuing Bank by means of electronic communications pursuant to this
Section, including through the Platform. SECTION 8.03. No Waiver; Remedies. No
failure on the part of any Lender or the Agent to exercise, and no delay in
exercising, any right hereunder or under any Note shall operate as a waiver
thereof; nor shall any single or partial exercise of any such right preclude any
other or further exercise thereof or the exercise of any other right. The
remedies herein provided are cumulative and not exclusive of any remedies
provided by law. SECTION 8.04. Costs and Expenses. (a) The Borrower agrees to
pay on demand all reasonable costs and expenses of the Agent (supported by
invoices) in connection with the preparation, execution, delivery,
administration, modification and amendment of this Agreement, the Notes and the
other documents to be delivered hereunder, including, without limitation, (A)
all reasonable due diligence, syndication (including printing, distribution and
bank meetings), transportation and duplication expenses and (B) the reasonable
fees and expenses of counsel for the Agent with respect thereto and with respect
to advising the Agent as to its rights and responsibilities under this
Agreement. The Borrower further agrees to pay on demand all costs and expenses
(supported by invoices) of the Agent and the Lenders, if any (including, without
limitation, reasonable counsel fees and expenses), in connection with the
enforcement (whether through negotiations, legal proceedings or otherwise) of
this Agreement, the Notes and the other documents to be delivered hereunder,
including, without limitation, reasonable fees and expenses of counsel for the
Agent and each Lender in connection with the enforcement of rights under this
Section 8.04(a). (b) The Borrower agrees to indemnify and hold harmless the
Agent and each Lender and each of their Affiliates and their officers,
directors, employees, agents and advisors (each, an “Indemnified Party”) from
and against any and all claims, damages, losses, liabilities and expenses
(including, without limitation, reasonable fees and expenses of counsel)
incurred by or asserted or awarded against any Indemnified Party, in each case
arising out of or in connection with or by reason of (including, without
limitation, in connection with any investigation, litigation or proceeding or
preparation of a defense in connection therewith) (i) the Notes, this Agreement,
any of the transactions contemplated herein or the actual or proposed use of the
proceeds of the Advances or (ii) the actual or 56 NYDOCS02/1188161



--------------------------------------------------------------------------------



 
[creditfacility062.jpg]
alleged presence of Hazardous Materials on any property of the Borrower or any
of its Subsidiaries or any Environmental Liability relating in any way to the
Borrower or any of its Subsidiaries, in each case except to the extent such
claim, damage, loss, liability or expense resulted from such Indemnified Party’s
gross negligence or willful misconduct. In the case of an investigation,
litigation or other proceeding to which the indemnity in this Section 8.04(b)
applies, such indemnity shall be effective whether or not such investigation,
litigation or proceeding is brought by the Borrower, its directors, equity
holders or creditors or an Indemnified Party or any other Person, whether or not
any Indemnified Party is otherwise a party thereto and whether or not the
transactions contemplated hereby are consummated. The Borrower also agrees not
to assert any claim for special, indirect, consequential or punitive damages
against the Agent, any Lender, any of their Affiliates, or any of their
respective directors, officers, employees, attorneys and agents, and the Lenders
and the Agent agree not to assert any such claim against the Borrower, on any
theory of liability, arising out of or otherwise relating to the Notes, this
Agreement, any of the transactions contemplated herein or the actual or proposed
use of the proceeds of the Advances. (c) If any payment of principal of, or
Conversion of, any Eurodollar Rate Advance is made by the Borrower to or for the
account of a Lender other than on the last day of the Interest Period for such
Advance, as a result of a payment or Conversion pursuant to Section 2.08(d) or
(e), 2.10 or 2.12, acceleration of the maturity of the Notes pursuant to Section
6.01 or for any other reason, or by an Eligible Assignee to a Lender other than
on the last day of the Interest Period for such Advance upon an assignment of
rights and obligations under this Agreement pursuant to Section 8.07 as a result
of a demand by the Borrower pursuant to Section 2.21, or if any Borrowing of,
Conversion into or continuation of any Eurodollar Rate Advance is not effected
after the Borrower has given notice thereof (solely to the extent the failure to
take effect was caused by the Borrower or a failure to satisfy the applicable
conditions in Section 3.02), the Borrower shall, upon demand by such Lender
(with a copy of such demand to the Agent), pay to the Agent for the account of
such Lender any amounts required to compensate such Lender for any additional
losses, costs or expenses that it may reasonably incur as a result of such
payment or Conversion, or as a result of any such Borrowing, Conversion or
continuation not being effected (solely to the extent the failure to take effect
was caused by the Borrower or a failure to satisfy the applicable conditions in
Section 3.02), including, without limitation, any loss (excluding loss of
anticipated profits (including the Applicable Margin)), cost or expense incurred
by reason of the liquidation or reemployment of deposits or other funds acquired
by any Lender to fund or maintain such Advance. (d) Without prejudice to the
survival of any other agreement of the Borrower hereunder, the agreements and
obligations of the Borrower contained in Sections 2.11, 2.14 and 8.04 shall
survive the payment in full of principal, interest and all other amounts payable
hereunder and under the Notes. SECTION 8.05. Right of Set-off. Upon (i) the
occurrence and during the continuance of any Event of Default and (ii) the
making of the request or the granting of the consent specified by Section 6.01
to authorize the Agent to declare the Notes due and payable pursuant to the
provisions of Section 6.01, each Lender and each of its Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other indebtedness at any
time owing by such Lender or such Affiliate to or for the credit or the account
of the Borrower against any and all of the obligations of the Borrower now or
hereafter existing under this Agreement and the Note held by such Lender,
whether or not such Lender shall have made any demand under this Agreement or
such Note and although such obligations may be unmatured. Each Lender agrees
promptly to notify the Borrower after any such set-off and application, provided
that the failure to give such notice shall not affect the validity of such
set-off and application; provided further, that in the event that any Defaulting
Lender exercises any such right of setoff, (x) all amounts so set off will be
paid over immediately to the Agent for further application 57 NYDOCS02/1188161



--------------------------------------------------------------------------------



 
[creditfacility063.jpg]
in accordance with the provisions of Section 2.20(a) and, pending such payment,
will be segregated by such Defaulting Lender from its other funds and deemed
held in trust for the benefit of the Agent, the Issuing Banks, the Swing Line
Banks and the Lenders and (y) such Defaulting Lender will provide promptly to
the Agent a statement describing in reasonable detail the obligations owing to
such Defaulting Lender as to which it exercised such right of setoff. The rights
of each Lender and its Affiliates under this Section are in addition to other
rights and remedies (including, without limitation, other rights of set-off)
that such Lender and its Affiliates may have. SECTION 8.06. Binding Effect. This
Agreement shall become effective (other than Section 2.01, which shall only
become effective upon satisfaction of the conditions precedent set forth in
Section 3.01) when it shall have been executed by the Borrower and the Agent and
when the Agent shall have been notified by each Initial Lender that such Initial
Lender has executed it and thereafter shall be binding upon and inure to the
benefit of the Borrower, the Agent and each Lender and their respective
successors and assigns, except that the Borrower shall not have the right to
assign its rights or obligations hereunder or any interest herein without the
prior written consent of each Lender (and any other attempted assignment or
transfer by the Borrower shall be null and void) and any replacement of the
Agent shall be in accordance with Section 7.07. SECTION 8.07. Assignments and
Participations. (a) Successors and Assigns Generally. No Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
assignee in accordance with the provisions of paragraph (b) of this Section,
(ii) by way of participation in accordance with the provisions of paragraph (d)
of this Section, or (iii) by way of pledge or assignment, or grant of a security
interest, subject to the restrictions of paragraph (f) of this Section (and any
other attempted assignment or transfer by any Lender shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in paragraph (d)
of this Section and, to the extent expressly contemplated hereby, the Related
Parties of each of the Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement. (b) Assignments by
Lenders. Any Lender may at any time assign to one or more Eligible Assignees all
or a portion of its rights and obligations under this Agreement (including all
or a portion of its Revolving Credit Commitment, Letter of Credit Commitment or
Swing Line Commitment and the Advances at the time owing to it); provided that
(in each case with respect to any Facility) any such assignment shall be subject
to the following conditions: (i) Minimum Amounts. Except in the case of an
assignment of the entire remaining amount of any assigning Lender’s Commitment
and/or the Advances at the time owing to it (in each case with respect to any
Facility), the amount of (x) the Revolving Credit Commitment of the assigning
Lender being assigned pursuant to each such assignment (determined as of the
date of the Assignment and Assumption with respect to such assignment) shall in
no event be less than $5,000,000 or an integral multiple of $1,000,000 in excess
thereof and (y) the unused Letter of Credit Commitment of the assigning Lender
being assigned pursuant to each such assignment (determined as of the date of
the applicable Assignment and Assumption) shall in no event be less than
$1,000,000, unless, in each case, the Borrower and the Agent otherwise agree.
(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Advances or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate
Facilities on a non-pro rata basis. 58 NYDOCS02/1188161



--------------------------------------------------------------------------------



 
[creditfacility064.jpg]
(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by paragraph (b)(i) of this Section and, in addition: (A)
the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment, or (y) such assignment is to a Lender
or an Affiliate of a Lender that is in the business of making and/or buying
loans of the type described herein; provided that (i) if the assignment is to an
Affiliate of a Lender either the Borrower consents to the assignment or the
assignee represents and warrants that it will not fund any portion of any
Advance with the plan assets of any “employee benefit plan” (as defined by
Section 3(3) of ERISA) that is subject to Title I of ERISA, or any “plan”
defined by and subject to Section 4975 of the Code if it would cause the
Borrower to incur any prohibited transaction excise tax penalties under Section
4975 of the Code and (ii) the Borrower shall be deemed to have consented to any
such assignment unless it shall object thereto by written notice to the Agent
within ten Business Days after having received notice thereof; (B) the consent
of the Agent (such consent not to be unreasonably withheld or delayed) shall be
required for assignments to a Person who is not a Lender or an Affiliate of a
Lender; and (C) the consent of each Issuing Bank and Swing Line Bank (such
consent not to be unreasonably withheld or delayed) shall be required for any
assignment in respect of the Revolving Credit Facility. (iv) Assignment and
Assumption. The parties to each assignment shall execute and deliver to the
Agent an Assignment and Assumption, together with a processing and recordation
fee of $3,500; provided that the Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment. The
assignee, if it is not a Lender, shall deliver to the Agent an Administrative
Questionnaire. (v) No Assignment to Certain Persons. No such assignment shall be
made to (A) the Borrower or any of the Borrower’s Affiliates or Subsidiaries or
(B) to any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B). (vi) No Assignment to Natural Persons. No such
assignment shall be made to a natural Person. (vii) Certain Additional Payments.
In connection with any assignment of rights and obligations of any Defaulting
Lender hereunder, no such assignment shall be effective unless and until, in
addition to the other conditions thereto set forth herein, the parties to such
assignment shall make such additional payments to the Agent in an aggregate
amount sufficient, upon distribution thereof as appropriate (which may be
outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Agent, the applicable pro rata share of Advances
previously requested but not funded by the Defaulting Lender, to each of which
the applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Agent, each Issuing Bank, each Swing Line Bank and each other Lender
hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) its full pro rata share of all Advances and participations in
Letters of Credit and 59 NYDOCS02/1188161



--------------------------------------------------------------------------------



 
[creditfacility065.jpg]
Swing Line Advances in accordance with its Ratable Share. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs. Subject to acceptance and recording
thereof by the Agent pursuant to paragraph (c) of this Section, from and after
the effective date specified in each Assignment and Assumption, the assignee
thereunder shall be a party to this Agreement and, to the extent of the interest
assigned by such Assignment and Assumption, have the rights and obligations of a
Lender under this Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Assumption, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.11, 2.14 and 8.04 with respect to
facts and circumstances occurring prior to the effective date of such
assignment; provided that, except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (d) of this Section. (c) Register. The Agent, acting solely for this
purpose as an agent of the Borrower, shall maintain at one of its offices in the
United States a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Advances owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). In addition,
the Agent shall maintain on the Register information regarding the designation
and revocation of designation of any Lender as a Defaulting Lender. The entries
in the Register shall be conclusive absent manifest error, and the Borrower, the
Agent and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement. The Register shall be available for inspection by the Borrower
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice. (d) Participations. Any Lender may at any time, without the
consent of, or notice to, the Borrower or the Agent, sell participations to any
Person (other than a natural Person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitments and/or the Advances owing to it); provided that (i)
such Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, and (iii) the Borrower, the Agent, the Issuing
Banks and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. For the avoidance of doubt, each Lender shall be responsible for the
indemnity under Section 7.05 with respect to any payments made by such Lender to
its Participant(s). Any agreement or instrument pursuant to which a Lender sells
such a participation shall provide that such Lender shall retain the sole right
to enforce this Agreement and to approve any amendment, modification or waiver
of any provision of this Agreement; provided that such agreement or instrument
may provide that such Lender will not, without the consent of the Participant,
agree to any amendment, modification or waiver described in clause (a) of the
first proviso of Section 8.01 that affects 60 NYDOCS02/1188161



--------------------------------------------------------------------------------



 
[creditfacility066.jpg]
such Participant. The Borrower agrees that each Participant shall be entitled to
the benefits of Sections 2.11, 2.14 and 8.04(c) to the same extent as if it were
the granting Lender; provided that such Participant agrees to be subject to the
provisions of Section 2.21 as if it were an assignee under paragraph (b) of this
Section. No Participant shall be entitled to the benefits of Section 8.05. (e)
Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Sections 2.11 or 2.14 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 2.14 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 2.14(e) as though it were a Lender. (f) Certain
Pledges. Any Lender may at any time pledge or assign, or grant a security
interest in, all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment, or grant of a
security interest, to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment or grant shall release such Lender from any of
its obligations hereunder or substitute any such pledgee or assignee or grantee
for such Lender as a party hereto. (g) Any Lender may, in connection with any
assignment or participation or proposed assignment or participation pursuant to
this Section 8.07, disclose to the assignee or participant or proposed assignee
or participant, any information relating to the Borrower furnished to such
Lender by or on behalf of the Borrower; provided that, prior to any such
disclosure, the assignee or participant or proposed assignee or participant
shall agree (for the benefit of the Borrower) to preserve the confidentiality of
any Borrower Information relating to the Borrower received by it from such
Lender. SECTION 8.08. Confidentiality. Neither the Agent nor any Lender may
disclose to any Person any confidential, proprietary or non-public information
of the Borrower furnished to the Agent or the Lenders by or on behalf of the
Borrower (such information being referred to collectively herein as the
“Borrower Information”), except that each of the Agent and each of the Lenders
may disclose Borrower Information (a) to its Related Parties (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Borrower Information and instructed to keep such
Borrower Information confidential on substantially the same terms as provided
herein), (b) to the extent required or requested by any regulatory authority
having jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners); (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process; (d) to any other party hereto; (e) in
connection with the exercise of any remedies hereunder or under any Note or any
action or proceeding relating to this Agreement or any Note or the enforcement
of rights hereunder or thereunder; (f) subject to an agreement (for the benefit
of the Borrower) containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights and obligations under this Agreement, or
(ii) any actual or prospective party (or its Related Parties) to any swap,
derivative or other transaction under which payments are to be made by reference
to the Borrower and its obligations, this Agreement or payments hereunder; (g)
to the extent such Information (x) becomes publicly available other than as a
result of a breach of this Section 8.08 by the Agent or such Lender, or (y) is
or becomes available to the Agent or such Lender on a nonconfidential basis from
a source other than the Borrower and (h) with the consent of the Borrower.
SECTION 8.09. Governing Law. This Agreement and the Notes shall be governed by,
and construed in accordance with, the laws of the State of New York. 61
NYDOCS02/1188161



--------------------------------------------------------------------------------



 
[creditfacility067.jpg]
SECTION 8.10. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Agreement by facsimile shall be
effective as delivery of a manually executed counterpart of this Agreement.
SECTION 8.11. Jurisdiction, Etc. (a) Each party hereto irrevocably and
unconditionally agrees that it will not commence any action, litigation or
proceeding of any kind or description, whether in law or equity, whether in
contract or in tort or otherwise, against any other party hereto or any Related
Party of the foregoing in any way relating to this Agreement or any Note or the
transactions relating hereto or thereto, in any forum other than the courts of
the State of New York sitting in New York County, and of the United States
District Court for the Southern District of New York, and any appellate court
from any thereof, and each of the parties hereto irrevocably and unconditionally
submits to the jurisdiction of such courts and agrees that all claims in respect
of any such action, litigation or proceeding may be heard and determined in such
New York State court or, to the fullest extent permitted by applicable law, in
such federal court. The Borrower hereby agrees that service of process in any
such action or proceeding brought in the any such New York State court or in
such federal court may be made upon CT Corporation System at its offices at 111
Eighth Avenue, New York, New York 10011 (the “Process Agent”) and the Borrower
hereby irrevocably appoints the Process Agent its authorized agent to accept
such service of process, and agrees that the failure of the Process Agent to
give any notice of any such service shall not impair or affect the validity of
such service or of any judgment rendered in any action or proceeding based
thereon. The Borrower hereby further irrevocably consents to the service of
process in any action or proceeding in such courts by the mailing thereof by any
parties hereto by registered or certified mail, postage prepaid, to the Borrower
at its address specified pursuant to Section 8.02. Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. (b) Each of the parties hereto irrevocably
and unconditionally waives, to the fullest extent it may legally and effectively
do so, any objection that it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement or
the Notes in any New York State or federal court. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court. SECTION 8.12. No Liability of the Issuing Banks. The Borrower
assumes all risks of the acts or omissions of any beneficiary or transferee of
any Letter of Credit with respect to its use of such Letter of Credit. Neither
an Issuing Bank nor any of its officers or directors shall be liable or
responsible for: (a) the use that may be made of any Letter of Credit or any
acts or omissions of any beneficiary or transferee in connection therewith; (b)
the validity, sufficiency or genuineness of documents, or of any endorsement
thereon, even if such documents should prove to be in any or all respects
invalid, insufficient, fraudulent or forged; (c) payment by such Issuing Bank
against presentation of documents that do not comply with the terms of a Letter
of Credit, including failure of any documents to bear any reference or adequate
reference to the Letter of Credit; or (d) any other circumstances whatsoever in
making or failing to make payment under any Letter of Credit, except that the
Borrower shall have a claim against such Issuing Bank, and such Issuing Bank
shall be liable to the Borrower, to the extent of any direct, but not
consequential damages suffered by the Borrower that the Borrower proves were
caused by (i) such Issuing Bank’s willful misconduct or gross negligence in
determining whether documents presented under any Letter of Credit comply with
the terms of the Letter of Credit or (ii) such Issuing Bank’s willful failure to
make lawful payment under a Letter of Credit after the presentation to it of a
draft and certificates strictly complying with the terms and conditions of the
Letter of Credit. In 62 NYDOCS02/1188161



--------------------------------------------------------------------------------



 
[creditfacility068.jpg]
furtherance and not in limitation of the foregoing, such Issuing Bank may accept
documents that appear on their face to be in order, without responsibility for
further investigation. SECTION 8.13. Patriot Act. Each Lender hereby notifies
the Borrower that pursuant to the requirements of the USA Patriot Act (Title III
of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it is
required to obtain, verify and record information that identifies each borrower,
guarantor or grantor (the “Loan Parties”), which information includes the name
and address of each Loan Party and other information that will allow such Lender
to identify such Loan Party in accordance with the Act. SECTION 8.14.
Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in this Agreement, any Note or in any
other agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under this Agreement, to the extent such liability is unsecured, may be subject
to the write-down and conversion powers of an EEA Resolution Authority and
agrees and consents to, and acknowledges and agrees to be bound by: (a) the
application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and (b) the effects of
any Bail-in Action on any such liability, including, if applicable: (i) a
reduction in full or in part or cancellation of any such liability; (ii) a
conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement; or (iii) the variation of the terms of such liability in
connection with the exercise of the write-down and conversion powers of any EEA
Resolution Authority. As used in this Agreement, the following terms shall have
the following meanings: “Bail-In Action” means the exercise of any Write-Down
and Conversion Powers by the applicable EEA Resolution Authority in respect of
any liability of an EEA Financial Institution. “Bail-In Legislation” means, with
respect to any EEA Member Country implementing Article 55 of Directive
2014/59/EU of the European Parliament and of the Council of the European Union,
the implementing law for such EEA Member Country from time to time which is
described in the EU Bail-In Legislation Schedule. “EEA Financial Institution”
means (a) any credit institution or investment firm established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
financial institution established in an EEA Member Country which is a subsidiary
of an institution described in clauses (a) or (b) of this definition and is
subject to consolidated supervision with its parent; 63 NYDOCS02/1188161



--------------------------------------------------------------------------------



 
[creditfacility069.jpg]
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway. “EEA Resolution Authority” means any public
administrative authority or any person entrusted with public administrative
authority of any EEA Member Country (including any delegee) having
responsibility for the resolution of any EEA Financial Institution. “EU Bail-In
Legislation Schedule” means the EU Bail-In Legislation Schedule published by the
Loan Market Association (or any successor person), as in effect from time to
time. “Write-Down and Conversion Powers” means, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule. 64 NYDOCS02/1188161



--------------------------------------------------------------------------------



 
[creditfacility070.jpg]
SECTION 8.15. Waiver of Jury Trial. Each of the Borrower, the Agent and the
Lenders hereby irrevocably waives all right to trial by jury in any action,
proceeding or counterclaim (whether based on contract, tort or otherwise)
arising out of or relating to this Agreement or the Notes or the actions of the
Agent or any Lender in the negotiation, administration, performance or
enforcement thereof. IN WITNESS WHEREOF, the parties hereto have caused this
Agreement to be executed by their respective officers thereunto duly authorized,
as of the date first above written. GATX CORPORATION By /s/ Eric D. Harkness
Name: Eric D. Harkness Title: Sr. VP, Treasurer & Chief Risk Officer CITIBANK,
N.A., as Agent and Lender By /s/ Richard Rivera Name: Richard Rivera Title: Vice
President BANK OF AMERICA, N.A., as Lender By /s/ Irene Bertozzi Bartenstein
Name: Irene Bertozzi Bartenstein Title: Director KEYBANK NATIONAL ASSOCIATION,
as Lender By /s/ Tad L. Stainbrook Name: Tad L. Stainbrook Title: Vice President
MORGAN STANLEY BANK, N.A., as Lender By /s/ Michael King Name: Michael King
Title: Authorized Signatory PNC BANK, NATIONAL ASSOCIATION, as Lender and
Issuing Bank By /s/ Kristin L. Lenda Name: Kristin L. Lenda Title: Senior Vice
President GATX – Five Year Credit Agreement NYDOCS02/1188161



--------------------------------------------------------------------------------



 
[creditfacility071.jpg]
U.S. BANK NATIONAL ASSOCIATION, as Lender and Issuing Bank By /s/ Eric Herm
Name: Eric Herm Title: Officer BAYERISCHE LANDESBANK, NEW YORK BRANCH, as Lender
By /s/ Rolf Siebert Name: Rolf Siebert Title: Executive Director By /s/ Elke
Videgain Name: Elke Videgain Title: Vice President BMO HARRIS BANK N.A., as
Lender By /s/ Travis Gehrke Name: Travis Gehrke Title: Vice President FIFTH
THIRD BANK, as Lender By /s/ Michael Cortese Name: Michael Cortese Title: Vice
President MIZUHO BANK, LTD., as Lender By /s/ Donna DeMagistris Name: Donna
DeMagistris Title: Authorized Signatory MUFG BANK, LTD., as Lender By /s/ Oscar
Cortez Name: Oscar Cortez Title: Oscar Cortez GATX – Five Year Credit Agreement
NYDOCS02/1188161



--------------------------------------------------------------------------------



 
[creditfacility072.jpg]
THE NORTHERN TRUST COMPANY, as Lender By /s/ Coleen Letke Name: Coleen Letke
Title: Senior Vice President GATX – Five Year Credit Agreement NYDOCS02/1188161



--------------------------------------------------------------------------------



 
[creditfacility073.jpg]
SCHEDULE I GATX CORPORATION CREDIT AGREEMENT Name of Initial Lender Revolving
Credit Swing Line Letter of Credit Commitment Commitment Commitment Citibank,
N.A. $88,235,294.11 $30,000,000.00 Bank of America, N.A. $88,235,294.11 KeyBank
National $52,941,176.47 Association Morgan Stanley Bank, $52,941,176.47 N.A. PNC
Bank, National $52,941,176.47 $20,000,000.00 Association U.S. Bank National
$52,941,176.47 $20,000,000.00 Association Bayerische Landesbank, $35,294,117.65
New York Branch BMO Harris Bank N.A. $35,294,117.65 Fifth third Bank
$35,294,117.65 Mizuho Bank, Ltd. $35,294,117.65 MUFG Bank, Ltd. $35,294,117.65
The Northern Trust $35,294,117.65 Company Total $600,000,000.00 $30,000,000.00
$40,000,000.00 NYDOCS02/1188161



--------------------------------------------------------------------------------



 
[creditfacility074.jpg]
Schedule 2.01(b) Existing Letters of Credit None NYDOCS02/1188161



--------------------------------------------------------------------------------



 
[creditfacility075.jpg]
EXHIBIT A - FORM OF NOTE U.S.$_______________ Dated: _______________, 20__ FOR
VALUE RECEIVED, the undersigned, GATX CORPORATION, a New York corporation (the
“Borrower”), HEREBY PROMISES TO PAY to the order of _________________________
(the “Lender”) for the account of its Applicable Lending Office on the
Termination Date applicable to such Lender (each as defined in the Credit
Agreement referred to below) the principal sum of U.S.$[amount of the Lender’s
Revolving Credit Commitment in figures] or, if less, the aggregate principal
amount of the Revolving Credit Advances (as defined below) made by the Lender to
the Borrower pursuant to the Five Year Credit Agreement dated as of May 23, 2019
among the Borrower, the Lender and certain other lenders parties thereto, and
Citibank, N.A., as Agent for the Lender and such other lenders (as amended or
modified from time to time, the “Credit Agreement”; the terms defined therein
being used herein as therein defined) outstanding on such Termination Date. The
Borrower promises to pay interest on the unpaid principal amount of each
Revolving Credit Advance from the date of such Revolving Credit Advance until
such principal amount is paid in full, at such interest rates, and payable at
such times, as are specified in the Credit Agreement. Both principal and
interest are payable in lawful money of the United States of America to
Citibank, as Agent, at 388 Greenwich Street, New York, New York 10013, in same
day funds. Each Revolving Credit Advance owing to the Lender by the Borrower
pursuant to the Credit Agreement, and all payments made on account of principal
thereof, shall be recorded by the Lender and, prior to any transfer hereof,
endorsed on the grid attached hereto which is part of this Promissory Note. This
Promissory Note is one of the Notes referred to in, and is entitled to the
benefits of, the Credit Agreement. The Credit Agreement, among other things, (i)
provides for the making of advances (the “Revolving Credit Advances”) by the
Lender to the Borrower from time to time in an aggregate amount not to exceed at
any time outstanding the U.S. dollar amount first above mentioned, the
indebtedness of the Borrower resulting from each such Revolving Credit Advance
being evidenced by this Promissory Note and (ii) contains provisions for
acceleration of the maturity hereof upon the happening of certain stated events
and also for prepayments on account of principal hereof prior to the maturity
hereof upon the terms and conditions therein specified. GATX CORPORATION By
__________________________ Title: NYDOCS02/1188161



--------------------------------------------------------------------------------



 
[creditfacility076.jpg]
ADVANCES AND PAYMENTS OF PRINCIPAL Amount of Date Amount of Principal Paid
Unpaid Principal Notation Advance or Prepaid Balance Made By 2 NYDOCS02/1188161



--------------------------------------------------------------------------------



 
[creditfacility077.jpg]
EXHIBIT B - FORM OF NOTICE OF BORROWING Citibank, N.A., as Agent for the Lenders
parties to the Credit Agreement referred to below 1615 Brett Road, Building #3
New Castle, Delaware 19720 [Date] Attention: Bank Loan Syndications Department
Ladies and Gentlemen: The undersigned, GATX Corporation, refers to the Five Year
Credit Agreement, dated as of May 23, 2019 (as amended or modified from time to
time, the “Credit Agreement”, the terms defined therein being used herein as
therein defined), among the undersigned, certain Lenders parties thereto and
Citibank, N.A., as Agent for said Lenders, and hereby gives you notice,
irrevocably, pursuant to Section 2.02 of the Credit Agreement that the
undersigned hereby requests a Borrowing under the Credit Agreement, and in that
connection sets forth below the information relating to such Borrowing (the
“Proposed Borrowing”) as required by Section 2.02(a) of the Credit Agreement:
(i) The Business Day of the Proposed Borrowing is _______________, 20__. (ii)
The Facility under which the Proposed Borrowing is requested is the
_______________ Facility. (iii) The Type of Advances comprising the Proposed
Borrowing is [Base Rate Advances] [Eurodollar Rate Advances] [LIBOR Swing Line
Advance] [Fed Funds Swing Line Advance]. (iv) The aggregate amount of the
Proposed Borrowing is $_______________. (v) [The initial Interest Period for
each Eurodollar Rate Advance made as part of the Proposed Borrowing is _____
[week[s]] [month[s]].] The undersigned hereby certifies that the following
statements are true on the date hereof, and will be true on the date of the
Proposed Borrowing: (A) the representations and warranties contained in Section
4.01 of the Credit Agreement (except the representations set forth in subsection
(d)(ii) thereof and in subsection (f) thereof) are correct, before and after
giving effect to the Proposed Borrowing and to the application of the proceeds
therefrom, as though made on and as of such date, except to the extent such
representation or warranty related to a specific earlier date, in which case
such representation or warranty shall have been true and correct as of such
earlier date; NYDOCS02/1188161



--------------------------------------------------------------------------------



 
[creditfacility078.jpg]
(B) no event has occurred and is continuing, or would result from such Proposed
Borrowing or from the application of the proceeds therefrom, that constitutes a
Default; and Very truly yours, GATX CORPORATION By __________________________
Title: 2 NYDOCS02/1188161



--------------------------------------------------------------------------------



 
[creditfacility079.jpg]
EXHIBIT C - FORM OF ASSIGNMENT AND ASSUMPTION This Assignment and Assumption
(the “Assignment and Assumption”) is dated as of the Assignment Effective Date
set forth below and is entered into by and between [the][each]1 Assignor
identified in item 1 below ([the][each, an] “Assignor”) and [the][each]2
Assignee identified in item 2 below ([the][each, an] “Assignee”). [It is
understood and agreed that the rights and obligations of [the Assignors][the
Assignees]3 hereunder are several and not joint.]4 Capitalized terms used but
not defined herein shall have the meanings given to them in the Credit Agreement
identified below (as amended, the “Credit Agreement”), receipt of a copy of
which is hereby acknowledged by [the][each] Assignee. The Standard Terms and
Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full. For an agreed consideration,
[the][each] Assignor hereby irrevocably sells and assigns to [the Assignee][the
respective Assignees], and [the][each] Assignee hereby irrevocably purchases and
assumes from [the Assignor][the respective Assignors], subject to and in
accordance with the Standard Terms and Conditions and the Credit Agreement, as
of the Assignment Effective Date inserted by the Agent as contemplated below (i)
all of [the Assignor’s][the respective Assignors’] rights and obligations in
[its capacity as a Lender][their respective capacities as Lenders] under the
Credit Agreement and any other documents or instruments delivered pursuant
thereto to the extent related to the amount and percentage interest identified
below of all of such outstanding rights and obligations of [the Assignor][the
respective Assignors] under the respective Facilities identified below
(including without limitation any letters of credit, guarantees, and Swing Line
Advances included in such Facilities), and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of [the Assignor (in its capacity as a Lender)][the respective Assignors
(in their respective capacities as Lenders)] against any Person, whether known
or unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the credit transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned by [the][any] Assignor to [the][any] Assignee
pursuant to clauses (i) and (ii) above being referred to herein collectively as
[the][an] “Assigned Interest”). Each such sale and assignment is without
recourse to [the][any] Assignor and, except as expressly provided in this
Assignment and Assumption, without representation or warranty by [the][any]
Assignor. 1. Assignor[s]: ________________________________
______________________________ [Assignor [is] [is not] a Defaulting Lender] 1
For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language. 2 For bracketed language here and elsewhere in this
form relating to the Assignee(s), if the assignment is to a single Assignee,
choose the first bracketed language. If the assignment is to multiple Assignees,
choose the second bracketed language. 3 Select as appropriate. 4 Include
bracketed language if there are either multiple Assignors or multiple Assignees.
NYDOCS02/1188161



--------------------------------------------------------------------------------



 
[creditfacility080.jpg]
-2- 2. Assignee[s]: ______________________________
______________________________ [for each Assignee, indicate [Affiliate] of
[identify Lender]] 3. Borrower(s): ______________________________ 4. Agent:
Citibank, N.A., as the administrative agent under the Credit Agreement 5. Credit
Agreement: The $600,000,000 Five Year Credit Agreement dated as of May 23, 2019
among GATX Corporation, the Lenders parties thereto, Citibank, N.A., as Agent,
and the other agents parties thereto 6. Assigned Interest[s]: Percentage
Aggregate Amount of Amount of Assigned of Facility Commitment/Advances
Commitment/Advances Commitment/ CUSIP Assignor[s]5 Assignee[s]6 Assigned 7 for
all Lenders 8 Assigned Advances 9 Number $ $ % $ $ % $ $ % [7. Trade Date:
______________]10 [Page break] 5 List each Assignor, as appropriate. 6 List each
Assignee, as appropriate. 7 Fill in the appropriate terminology for the types of
facilities under the Credit Agreement that are being assigned under this
Assignment (e.g., “Revolving Credit Commitment,” “Letter of Credit Commitment,”
etc.) 8 Amount to be adjusted by the counterparties to take into account any
payments or prepayments made between the Trade Date and the Effective Date. 9
Set forth, to at least 9 decimals, as a percentage of the Commitment/Advances of
all Lenders thereunder. 10 To be completed if the Assignor(s) and the
Assignee(s) intend that the minimum assignment amount is to be determined as of
the Trade Date. NYDOCS02/1188161



--------------------------------------------------------------------------------



 
[creditfacility081.jpg]
-3- Assignment Effective Date: _____________ ___, 20___ [TO BE INSERTED BY AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.] The terms set forth in this Assignment and Assumption are hereby
agreed to: ASSIGNOR[S]11 [NAME OF ASSIGNOR] By:______________________________
Title: [NAME OF ASSIGNOR] By:______________________________ Title: ASSIGNEE[S]12
[NAME OF ASSIGNEE] By:______________________________ Title: [NAME OF ASSIGNEE]
By:______________________________ Title: [Consented to and]13 Accepted:
CITIBANK, N.A., as Agent By: _________________________________ Title: 11 Add
additional signature blocks as needed. Include both Fund/Pension Plan and
manager making the trade (if applicable). 12 Add additional signature blocks as
needed. Include both Fund/Pension Plan and manager making the trade (if
applicable). 13 To be added only if the consent of the Agent is required by the
terms of the Credit Agreement. NYDOCS02/1188161



--------------------------------------------------------------------------------



 
[creditfacility082.jpg]
-4- [Consented to:]14 [NAME OF RELEVANT PARTY] By:
________________________________ Title: 14 To be added only if the consent of
the Borrower and/or other parties (e.g. Swing Line Bank, Issuing Bank) is
required by the terms of the Credit Agreement. NYDOCS02/1188161



--------------------------------------------------------------------------------



 
[creditfacility083.jpg]
ANNEX 1 GATX Corporation Credit Agreement STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION 1. Representations and Warranties. 1.1 Assignor[s].
[The][Each] Assignor (a) represents and warrants that (i) it is the legal and
beneficial owner of [the][the relevant] Assigned Interest, (ii) [the][such]
Assigned Interest is free and clear of any lien, encumbrance or other adverse
claim created by [the][such] Assignor, (iii) it has full power and authority,
and has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby and (iv) it is
[not] a Defaulting Lender; and (b) assumes no responsibility with respect to (i)
any statements, warranties or representations made in or in connection with the
Credit Agreement, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Credit Agreement or any collateral
thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of the
Credit Agreement, or (iv) the performance or observance by the Borrower, any of
its Subsidiaries or Affiliates or any other Person of any of their respective
obligations under the Credit Agreement. 1.2. Assignee[s]. [The][Each] Assignee
(a) represents and warrants that (i) it has full power and authority, and has
taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby and to become
a Lender under the Credit Agreement, (ii) it meets all the requirements to be an
assignee under Section 8.07(b)(iii), (v) and (vi) of the Credit Agreement
(subject to such consents, if any, as may be required under Section 8.07(b)(iii)
of the Credit Agreement), (iii) from and after the Assignment Effective Date, it
shall be bound by the provisions of the Credit Agreement as a Lender thereunder
and, to the extent of [the][the relevant] Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it is sophisticated with respect to
decisions to acquire assets of the type represented by the [relevant] Assigned
Interest and either it, or the Person exercising discretion in making its
decision to acquire the Assigned Interest, is experienced in acquiring assets of
such type, (v) it has received a copy of the Credit Agreement, and has received
or has been accorded the opportunity to receive copies of the most recent
financial statements referred to in Section 4.01(d) thereof or delivered
pursuant to Section 5.01(a) thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Agent or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, (vii)
it will not be a Defaulting Lender immediately after such assignment, (viii) if
it is a Foreign Lender, attached to this Assignment and Assumption is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by [the][such] Assignee and (ix) if it is
an Affiliate of a Lender, either the Borrower consents or is deemed to have
consented to such assignment or it will not fund any portion of any Advance with
the plan assets of any “employee benefit plan” (as defined by Section 3(3) of
ERISA) that is subject to Title I of ERISA, or any “plan” defined by and subject
to Section 4975 of the Code if it would cause the Borrower to incur any
prohibited transaction excise tax penalties under Section 4975 of the Code; and
(b) agrees that (i) it will, independently and without reliance on the Agent,
[the][any] Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement, and
(ii) it will perform in accordance with their terms all of NYDOCS02/1188161



--------------------------------------------------------------------------------



 
[creditfacility084.jpg]
-2- the obligations which by the terms of the Credit Agreement are required to
be performed by it as a Lender. 2. Payments. From and after the Assignment
Effective Date, the Agent shall make all payments in respect of [the][each]
Assigned Interest (including payments of principal, interest, fees and other
amounts) to [the][the relevant] Assignee whether such amounts have accrued prior
to, on or after the Assignment Effective Date. The Assignor[s] and the
Assignee[s] shall make all appropriate adjustments in payments by the Agent for
periods prior to the Assignment Effective Date or with respect to the making of
this assignment directly between themselves. 3. General Provisions. This
Assignment and Assumption shall be binding upon, and inure to the benefit of,
the parties hereto and their respective successors and assigns. This Assignment
and Assumption may be executed in any number of counterparts, which together
shall constitute one instrument. Delivery of an executed counterpart of a
signature page of this Assignment and Assumption by telecopy shall be effective
as delivery of a manually executed counterpart of this Assignment and
Assumption. This Assignment and Assumption shall be governed by, and construed
in accordance with, the law of the State of New York. NYDOCS02/1188161



--------------------------------------------------------------------------------



 
[creditfacility085.jpg]
EXHIBIT D - FORM OF OPINION OF COUNSEL FOR THE BORROWER i NYDOCS02/1188161



--------------------------------------------------------------------------------



 